Madam President, I requested the floor in order to express the profound dissatisfaction of a number of Italian Members - most probably all the Italian Members and, I imagine, the dissatisfaction of the majority or the whole of this Parliament as well - at the statements made by President Kuçan yesterday. We fully approve his condemnation of Slovenian nazi and fascist oppression which he expressed in his speech before the European Parliament yesterday, but we cannot accept his failure to condemn the horror of anti-Italian ethnic cleansing perpetrated by the Communist regime immediately after it came to power. In particular, we cannot allow the massacre and eviction of the Italians to be described merely as a measure intended to combat collaboration with nazis and fascists, in the spirit of Potsdam and Yalta which divided Europe and from which Europe has had to regain its freedom and unity and is still in the process of doing so.
The events in question were a series of crimes against humanity in which the methods of ethnic cleansing that, tragically, have recently been employed in other parts of the Balkans, were developed for the first time. Italy is well disposed towards the Slovenian population and supports the entry of Slovenia into NATO and the European Union. We were of the opinion that the 1995 Solana agreements had provided a fair solution to the Italy-Slovenia disputes. We cannot understand why President Kuçan is putting forward fresh interpretations of past events which are totally unacceptable and harbouring unfounded fears regarding the future. Yesterday, President Kuçan issued a statement via the Slovenian Embassy saying that the controversy was caused by translation errors and that it was not directed at Italy but at Austria. Well, in our opinion, an action contravening human rights, which is a crime, is just as reprehensible whether it is directed at the Austrians or the Italians.
Madam President, I call upon you to take steps to inform the Slovenian government and President Kuçan of the profound dissatisfaction of this Parliament at his unacceptable statements, which certainly do nothing to create the appropriate climate for the negotiations on the accession of Slovenia to the European Union, negotiations which, we hope, will reach a positive conclusion.
Madam President, I wholeheartedly support Mr Buttiglione' s speech and, on behalf of the Forza Italia delegation of which I am head in the European People' s Party, I cannot forget the suffering of the Italian people in the former Yugoslavia at the end and during the immediate aftermath of the Second World War. A genuine ethnic cleansing operation took place and disputes still remain which have not been resolved. Some Italian citizens are still waiting for their rights to be respected.
We are on extremely good terms with Slovenia, but we cannot forget past events or allow them to be forgotten. The Europe which is just emerging, our common home which we are building together, cannot disregard the past. We cannot create a Europe which does not condemn the atrocities perpetrated by Communism and Nazism. Therefore, Madam President, in addition to calling upon you to make authoritative representations to the Slovenian Government, I also invite all the Members of Parliament to sign the declaration calling for the institution of a day dedicated to the Shoah, to the holocaust, to be observed throughout the European Union.
Madam President, we know President Kuçan and we are aware of his regard for Europe and the good relations which have been established between Italy and Slovenia. We do not feel there is cause for concern but we would certainly like the matter to be clarified, and I would like to say that we regard the Spanish compromise managed by Mr Solana as non-negotiable. Clearly, there is no question mark over any of this, and, therefore, I also consider that it would be appropriate for you to obtain clarification of the issue. We entrust the matter to your wisdom and authority.
Thank you, Mrs Napoletano.
I propose to the three speakers that I write to Mr Kuçan to inform him very respectfully of your remarks. I should probably also give him a very precise account of your interventions.
I believe that these reflect the feelings of a large part of this House. Thank you for trusting me to inform Mr Kuçan of this situation as precisely and clearly as possible.
Statements by the President
I have two statements to make. You should already have received the first one by e-mail. This concerns the practical problems encountered on some of Parliament' s premises. The Quaestors acted quickly to resolve this situation in the best way possible. They commissioned air analyses from the German company, Dekra, which identified certain failures which we have remedied as quickly as possible.
I thank the Quaestors, and particularly the President of the College, Mr Poos, for their prompt action. I myself immediately wrote to the Strasbourg authorities and the social services so that all the relevant authorities were informed. You should therefore have received this statement by e-mail.
Madam President, it is totally unacceptable that a building that cost millions of pounds, and which was officially opened less than six months ago, has thousands of faults and is now found to be a potential threat to the people who work in it. I trust that this problem will be raised in the negotiations for the final price of the building, which should strengthen Parliament' s hand in reducing the cost for the taxpayers of Europe.
My second statement concerns the information sent to me by the French Government regarding the receipt of a decree withdrawing the mandate of Mr Le Pen. You will remember that I informed the House at the time that I would ask the Legal Affairs Committee, in accordance with our Rules of Procedure, to give an opinion on this issue. This committee has, on several occasions, examined all the aspects, particularly the legal ones, of this issue. I thank Mrs Palacio, the committee' s chairperson, and the committee members for their efforts. The discussions were extremely thorough and it was only yesterday, at 8 p.m., that I received Mrs Palacio' s letter informing me of the committee' s opinion on this issue. So that there is no room for error or misinterpretation, I would prefer to read you the letter.
'Madam President, during its meeting of 16 May 2000, the Committee on Legal Affairs and the Internal Market re-examined the situation of Mr Le Pen. The committee is aware that the decree of the Prime Minister of the French Republic, of which Mr Le Pen was notified on 5 April 2000, and which was published in the Official Journal of the French Republic on 22 April 2000, has become enforceable. However, the committee has also noted, as mentioned in the letter notifying Mr Le Pen of the decree, that the latter has the option of appealing to the French Council of State. This appeal may be accompanied by a request to suspend the enforcement of the decree.
In view of the decision taken the day before not to recommend at present that Parliament officially take note of the decree regarding Mr Le Pen, the committee has examined the possible responses. The case of Mr Tapie was mentioned as a precedent to be followed in support of this decision. The result is that the European Parliament should officially take note of the decree withdrawing Mr Le Pen' s mandate only after expiry of the deadline for appealing to the French Council of State or, if applicable, after a decision by the latter' .
These are the contents of the letter sent to me yesterday evening by Mrs Palacio on behalf of the Legal Affairs Committee. Once again, I thank her. I intend to abide by the opinion of the Legal Affairs Committee.
Madam President, I am taking the floor to request that Parliament express its opinion in accordance with Rule 7(4) of the Rules of Procedure. If you will allow me, I will justify my proposal.
Go ahead, Mr Barón Crespo.
Madam President, Rule 7(4) of the Rules of Procedure lays down that the President may ask the competent committee for its opinion and that Parliament may express its opinion on the basis of that proposal.
I would ask Parliament to express its view, and I do so with all due respect for the Committee on Legal Affairs and the internal Market, which has held a full debate on this issue, because I believe that there are two basic elements here. One of them is respect for parliamentary rules and the Treaties.
Monday' s letter from the chairperson of the Legal Affairs Committee - which is the one I know, because I have just been made aware of it - cited Article 12(2) of the 1976 Act concerning the election of representatives of the European Parliament, which reads as follows: "Where a seat falls vacant pursuant to national provisions in force in a Member State, the latter shall inform the European Parliament, which shall take note of the fact" . This means, firstly, that a Member State, which is a constitutional state, like France, has taken decisions in accordance with a legal judgement and the executive...
(The President cut the speaker off)
I am going to suspend the sitting for a few moments as it seems that one of our colleagues is feeling ill.
(The sitting was suspended at 10.20 a.m. and resumed at 10.40 a.m.)
Ladies and gentlemen, Mr Staes has just been taken ill. Apparently it does not seem to be a heart problem and is therefore hopefully not too serious but an ECG is going to be carried out straightaway. I can therefore reassure you, relatively speaking, about his state of health.
I thank the two Members who are doctors for taking immediate action and for giving me this information. I must also say that this unfortunate incident has regrettably shown the length of time which it takes for the medical services to arrive. This sort of thing could happen to any of us so we definitely need to do something.
I am going to give the floor to Mrs Banotti who wishes to speak straightaway so that the Quaestors can take steps to ensure that the facilities are exactly as they should be.
Madam President, we have all been deeply distressed by the illness of our colleague. I am immensely relieved that he appears not to be as ill as he appeared at the beginning. I am a nurse which is why I went up to see if I could give assistance. We have to recognise that, particularly when the weather gets as hot as it did this week, colleagues' health is under a great deal of stress. It is unfortunate that it took a considerable time to get the stretcher to take Mr Staes out of the Chamber. I would propose on behalf of colleagues that we have immediate resuscitation equipment here in the Chamber in case such a distressing event occurs again.
I am very glad that he is not as ill as he looked, but we must have resuscitative equipment in the House, given not only the conditions but some of our ages and I include myself in that. Many colleagues are finding it particularly difficult this week in the heat.
Thank you, Mrs Banotti. I believe there are no age limits for this type of illness.
Madam President, together with the other MEPs who were present during the moments after our colleague fell ill, I must say in all fairness that the time that passed between the incident occurring and the arrival of the doctor would be classed as admirable for any of the world' s institutions. And when the official doctor, who came equipped with all the appropriate resuscitation equipment - and in this respect I agree with my colleague - ordered the stretcher, the stretcher arrived. I am very satisfied with the time that was taken and the action of Parliament' s medical services.
Madam President, maybe at long last we will decide that the Medical Services should not be placed in the basement. They would prefer to be on the same floor as the plenary session and maybe we could actually look into that.
Ladies and gentlemen, we trust that the Quaestors will look into the matter.
Madam President, I very much hope that Mr Staes will get well soon, but I believe that we should also remind and ask the media to inform our co-citizens that our life is not a bed of roses, and that coming and going like nomads is not the best thing for our health. However, we have all made a free choice.
I will return to the issue we were discussing: my Group' s request for this House to express its opinion in accordance with the regulations. I was reading Article 12(2) of the Act of 1976, which is the legal basis cited by the chairperson of the Legal Affairs Committee in her letter of Monday. This paragraph says: "Where a seat falls vacant pursuant to national provisions in force in a Member State, the latter shall inform the European Parliament, which shall take note of the fact" .
France is a constitutional state. There has been a legal judgement, a government decree, which has been communicated to us and I believe it falls to the European Parliament to take note of it in accordance with the Treaties and with parliamentary law. I have heard - because I do not have first-hand knowledge of the letter - that precedents are cited. There certainly are precedents and my Group believes they should be respected. However, in this case, we should not cite the precedent of Mr Tapie for two reasons: firstly, he was ineligible for reasons of bankruptcy, and, secondly - and this is important - he had used his right to appeal. Here we have a case of ineligibility for one year and the right to appeal, recognised in the French decree, has not been used.
I do not wish to enter into a debate on French law, since I have no knowledge of it. I believe that, in accordance with the Treaties and our Rules, Parliament must take note of the decision of the French State. This is the correct procedure and I think that, although I was not present in the Committee on Legal Affairs, the proposal does not reflect it. In any event, I believe that this proposal should not be ratified by the European Parliament, I am going to request that it be put to the vote and I would like to say that my Group will vote against it.
Madam President, I am speaking as coordinator for the Socialist Group in the European Parliament' s Committee on Legal Affairs and the Internal Market.
I was very surprised by the letter which you have just read from the chairperson of the Legal Affairs Committee.
Yesterday, I received a letter from the chairperson, which faithfully reflected what had happened in the Legal Affairs Committee: following a discussion, it was decided not to recommend that Parliament take note, leaving the issue on the table for further discussion.
The letter which you have read reflects the personal motives which the chairperson and perhaps other MEPs put forward, but which does not reflect the point of view of the Legal Affairs Committee.
Specifically, the Socialist Group' s position was that, in view of the Act of 1976, all this Parliament could do is what Mr Barón just said, that is to say, take note (prendre acte) of the decision of the French Government, with no other condition.
The possibility of giving an explanation was raised, and I argued that that would mean a new vote. No new vote took place and therefore - I repeat - the views expressed in the letter which you have just read reflect Mrs Palacio' s personal position and not the position of the Legal Affairs Committee.
Madam President, firstly I would like to say that, in any event, we are all aware that we are facing a situation in which we have to find our way with few specific points of reference and therefore, we must resort to analogy, precedent, common sense and, in general terms, the general principles of the law. This is because in our statutory law, in our Rules of Procedure, there is no explicit mention of how to proceed in a situation such as this.
Secondly, I wish to point out that there is doubtless confusion here. Madam President, you have consulted the Legal Affairs Committee on the basis of a purely formal decision. As on other occasions, such as, for example, when the Legal Affairs Committee examines whether or not to lodge an appeal in the Court of Justice, we are talking about a purely technical assessment by an internal body of Parliament, which makes a recommendation to the President, the external body of Parliament, who is expected to take the decision.
I respect what Mr Barón Crespo says. His views were discussed and examined in depth by the Legal Affairs Committee. Allow me to refer to what was said in this committee. Firstly, Mr Barón says that there is no similarity with the Tapie case because the ineligibility in that case stemmed from a bankruptcy and in this case it stems from a criminal conviction. I do not personally share that view, and I believe that, according to the relevant law, there are reasons not to share it, because, in any event, we are talking about two sentences, both from French courts and both leading to ineligibility. It makes no sense now to look into the reason for the sentence. The sentence exists. The fact that it involves ineligibility is what concerns us.
Mr Barón' s second argument concerning the difference between the cases related to the fact that Mr Le Pen has not lodged an appeal and that Mr Tapie had. I do not share this view either, and nor did the majority of the Legal Affairs Committee, because Mr Le Pen is still within the time limit for lodging an appeal. We therefore cannot go against something, to which he is entitled under French law: to lodge an appeal within a certain time limit.
Please allow me now to refute Mr Medina' s statement on his interpretation of the matter. I would like to do this calmly, although I consider it to be absolutely unjustified and to warrant a more forceful response. However, in my capacity as chairperson, I must point out that the two letters are complementary. In the first letter, Madam President, you were informed that the Legal Affairs Committee had taken a decision not to take note of the judgement for the moment, bearing in mind that it is not final. It is enforceable but not final. In the second paragraph it said: "tomorrow we will continue to discuss this issue" .
The second letter refers to what happened at the second meeting and all the members of the Legal Affairs Committee know that that was how I presented it. In no way was there any intention to hold a vote, but simply a discussion. I personally, as rapporteur, was going to propose a basis for discussion. There was therefore no place for a vote on the issue and I had stated that on the previous day. The vote had already taken place in the Legal Affairs Committee. Madam President, I did inform you of what happened in that debate and why it did not continue, and it did not do so basically because there was insistence on the issue of the Tapie case.
Clearly, the Legal Affairs Committee can vote on anything, but since it was not laid down and since it was dealing with such an important and serious issue which did not appear in the agenda, it did not seem to me to be reasonable to hold a vote if we were taking a route which all the speakers - and this is recorded in the Minutes - for one reason or another, rejected. Furthermore, the Minutes also show that I said that a committee chairperson rarely obtained such a degree of unanimity with regard to a proposal. I say this in order to refute these statements.
I would now like to make a comment in relation to the Rules of Procedure.
Madam President, Rule 7(4) is being cited. That paragraph - in the event that we had to resort to it, which I do not believe to be the case, and I will explain why - states that Parliament may express its opinion on a proposal. Madam President, there is no proposal to the plenary here. I believe that, in order to vote honestly, on an issue as delicate as this, if Parliament has to vote, a report should be produced in accordance with the rules, so that everybody may vote as they see fit, and not be influenced by allegations from one side or the other, bearing in mind that, in actual fact, the majority of MEPs are not aware of the background to this issue. Therefore, if the President wishes to take this route, a report by the Legal Affairs Committee is absolutely essential and it would be irregular not to proceed in that way,...
(Noise)
... for Parliament to express its opinion on an issue for which there is no written document or anything whatsoever, and which requires legal consideration at the highest level. It is absolutely irregular and contrary to the Rule that has been cited...
(Applause)
... because, Madam President, a majority in the Legal Affairs Committee considered, on purely legal bases, that we could not take note of this loss of MEP status.
(Protests)
Madam President, in my opinion, furthermore, this article is not applicable, and I will tell you why: Parliament is asked to take note. It does not have the option of making a political assessment. It is in the nature of all decisions in plenary that they be taken from a political point of view. In this case we are talking about a purely formal legal assessment.
Madam President, I believe that it falls to the President to take this decision, and you may consult the Rules of Procedure, which states that you must consult the Legal Affairs Committee. An analysis could be made of the reasons why the Legal Affairs Committee should be consulted, as the internal advisory body in this case. I am prepared to make this analysis, because I have done so before.
(Protests)
Madam President, you can consult any other internal body and, in particular ...
(The President cut the speaker off)
... the Conference of Group Chairmen. However, the House cannot consider this proposal in these circumstances.
(Protests and the President cut the speaker off)
Ladies and gentlemen, we are not going to repeat the discussions of the Legal Affairs Committee. However, it was totally proper that we should hear the chairperson of the Legal Affairs Committee which has carried out some extremely difficult and meticulous work on a very delicate issue.
I accept full responsibility in this matter. Under the terms of the Treaty I could no doubt have quite simply noted the decree. However, and I take responsibility for this, I preferred to refer to Rule 7(4) and obtain an opinion from the Legal Affairs Committee. This was because I regarded the problem as being legally very delicate. I therefore wanted it to be considered regardless of any political considerations so that the case of the Member in question was dealt with as that of any other Member would be. This is how Parliament must always act, in a very rigorous manner.
It appears in this case that the person concerned has the option of appealing and that this appeal may be accompanied by a stay of execution. However, from the moment when the European Parliament officially takes note of the decree, the decision will immediately become enforceable. In other words, the option to appeal and the stay of execution will not be possible. This situation cannot be reversed since, if the appeal were successful, we could not tell the new Member to leave in order to allow the former Member to come back. You can imagine the problems this would cause! This is therefore an extremely important responsibility for both your President and this House.
I therefore referred to Rule 7(4), which seemed wholly appropriate to the situation, and asked for the opinion of the Legal Affairs Committee. Once again, I thank the committee for the long hours which its chairperson and members have devoted to this matter.
Now that I have this opinion, I could ignore it. However, although my decision may be disputed, I have decided to abide by the committee' s opinion. This being so, Mr Barón Crespo was right to read carefully the paragraph to which I referred which states that: "He [the President] shall refer the matter to the committee responsible. On a proposal from that committee, Parliament may adopt a position on the matter" . This, effectively, is what our Rules of Procedure say. When we have heard from the Members who wish to speak - and I would ask you not to repeat the discussions on this issue - it would be appropriate to consult the House as to whether it wishes to adopt a position on the committee' s opinion. If so, this vote would be included in voting time at midday.
This is my proposal. There is no perfect solution so we must all try to act with the greatest rigour and fairness.
We are not going to spend the whole morning on this. I would ask you to be brief and we will then take whatever seems to be the best decision. This decision is yours to make as this is a very serious issue. I would remind you that it is in fact Parliament which will officially take note of the decree and not its President.
Madam President, as one political group chairman has spoken, as is his right of course, I would also like to briefly make our Group' s position clear. The person in question holds political views most of which I find loathsome. But there are legal systems in the European Union and I would always defend the rights of all Members of the European Parliament under those legal systems. If legal proceedings are being taken against a Member of this House in a Member State, then we should await the outcome of those proceedings before we can make a final decision here.
Mr Hänsch, if my information is correct, and I have not had a chance to talk to you about this, but I say this with all due respect to our former President, Klaus Hänsch, then our former President specifically made the same point in relation to the Tapie case, that is to say that we should await the outcome of the appeal procedure before we reach a decision here. What was right then cannot be wrong now. We must respect the rights of every individual Member of this House, whatever his political views are. My Group will always argue for that, even if the Members involved belong to other groups. We will defend these rights with equal vigour, because they are our common rights. If we violate the law, we can say goodbye to the European Union. That is why we respect and defend the law - no matter who it applies to.
(Applause)
Mr President, the representatives of our group in the Committee on Legal Affairs and the Internal Market have familiarised themselves thoroughly with this matter, and I too represent our group in this Committee. We are fully aware of the political sensitivity of this issue. We do not, however, want this issue to be used against us for political purposes. Supported by a majority, our Group concluded that the opinion of the majority of the Committee on Legal Affairs and the Internal Market was justified. We must make it clear, however, that if there is to be a vote in the part-session on this matter, i.e. on whether the mandate of Mr Le Pen should be terminated, the majority of the French delegation in our Group will vote in favour of this termination.
Mrs Hautala, we must be very clear on this. It is not a question of voting to waive anybody' s immunity. We are talking about Rule 7(4) based on which I asked the Legal Affairs Committee to draw up a proposal. We now have this proposal and Rule 7(4) itself states that: "On a proposal from that committee, Parliament may adopt a position on the matter" .
I have received a request for Parliament to adopt a position. In my opinion, I must logically, as a result of using this Rule, not put the committee' s opinion to the vote, but hold a vote to find out who wants us to vote on this opinion. Is this now clear to everyone?
(Interruption by Mrs Pack) Quite right, Mrs Pack, it is not a question of voting on the substance but of finding out whether or not this is an issue to be placed on the agenda. The House wants Parliament to adopt a position at midday on the opinion of the Legal Affairs Committee and it is understood that at that point we will see ...
(Mixed reactions)But the letter will be provided to you.
I speak as the coordinator of the ELDR Group on the Legal Affairs Committee. The House should realise, from the fact that this matter has occupied our Committee for a period of three very long and exhaustive meetings, that it was felt to be a very complex and difficult issue to deal with. I for one would feel it wrong for this House to try to look at this matter in a hurry, which seems to be the proposal being put forward by Mr Barón Crespo.
This is a case for absolute objectivity and attention to the rules. As I understand the rule in question, which, Madame President, you are carefully trying to construe, there is at the moment an opinion before you from the Legal Affairs Committee but there is not a proposal as such. The rule talks about Parliament having a right to give a view on a proposal, but it seems that you have merely an opinion, not a proposal. If we were to take a view as a full Parliament, then we should have something more in front of us and a great deal more time and careful consideration before we enter into such a hasty vote on an issue such as this.
Madam President, this matter has been very badly handled from the start. This is to be regretted given the political impact it will have.
You can get an idea of the confusion which reigned within the Legal Affairs Committee during the examination of this issue when someone like Mrs Hautala is under the impression that this is a question of waiving parliamentary immunity. This is not at all the case and it is in this climate of confusion within the committee that a roughly equal number of votes for and against were cast, hence this proposal.
(Mixed reactions) This is what happened. I completely agree with Mr Poettering that the law must be respected: French law is what it is, however, whether you agree with it or not. In this situation, French law stipulates that the government must assume its responsibilities based on a judgement from a tribunal. In other words, it must publish the decree withdrawing the mandate and we unfortunately have no choice but to take note of this officially. Whether this is a good or bad thing, it is a situation which I felt I had to clarify.
Madam President, I wish to raise a procedural motion.
I must remind Mr Wurtz that a tribunal does not deliver judgements. A court delivers judgements. He should brush up on his legal knowledge.
That apart, the Legal Affairs Committee rightfully discussed this issue and Mr Wurtz was not there. As a result, he is ill-placed to criticise a confusion which did not exist. There was political confusion but no legal confusion.
The position of the Legal Affairs Committee was simple. The decision is not final and therefore cannot be accepted. That apart, if the President wants to consult the plenary, this should at least pertain to a specific report, as pointed out by the committee' s chairperson.
We cannot properly discuss and vote at midday on such a politically complex issue when this complexity is based on an internal contradiction between texts in French criminal law, which is not easily accessible to the Members of this House, including the French Members. If you decide that a vote must be held in this Parliament, this cannot occur without a committee report.
Ladies and gentlemen, I have received many requests to speak. We absolutely must find the best solution.
I will read to you the letter that Mr Hänsch sent to Mr Hervé de Charrette, the then French Foreign Minister, at the time of the Tapie affair. The most important paragraph states that: "Due to the irreversible nature of the withdrawal of the mandate, it seems to me appropriate to wait for the Council of State to rule on this appeal. It appears that the Council of State' s decision on the stay of execution will be taken imminently" . As you can see, and we cannot get into a discussion on this, I too looked at what my predecessors did in similar situations because case law does, rightfully, exist.
We are now in a difficult position. I propose that we decide whether or not we want the Legal Affairs Committee to draw up a genuine proposal, as some of you seem to think that the letter written to me by Mrs Palacio is not a proposal within the terms of the Rules of Procedure. Personally, I must abide by the Rules of Procedure which state that: "On a proposal from that committee, Parliament may adopt a position on the matter" . If Parliament, therefore, wants a genuine proposal, we will ask the Legal Affairs Committee to draw up this proposal on which we can calmly vote, not at midday, but a little later perhaps.
We must resolve this situation. I will therefore immediately put the two possible solutions to the vote. The first is that we keep to the current position which is to abide by the terms of Mrs Palacio' s letter and await the outcome of any appeal lodged with the Council of State by the Member in question, before officially noting the withdrawal or otherwise of the mandate. The second solution is that the plenary asks the Legal Affairs Committee to draw up a genuine proposal on which Parliament will adopt a position in accordance with Rule 7(4).
Madam President, I am sorry I need to ask to speak again, but we cannot vote on anything at all here today, because we have clear and proper procedures. If we refer a matter to a committee, then we must have a basis for doing so, that is to say we need a document defining that referral. We do not have such a document. That is why I urge you not to hold a vote on this matter now in any way whatsoever.
Madam President, ladies and gentlemen, I appeal to Mr Barón Crespo and the Socialist Group. We have reached an impasse. I fully understand that you want Mr Le Pen to lose his mandate. Fortunately, however, this issue does not depend on our political desires but on the law and on the fact that, at the moment, we are faced with a legal situation which goes against what you are proposing and which is forcing us into a stalemate.
The President is right. Either this is a legal proposal from the committee and we can vote on this basis or this is not a legal proposal, in which case you are asking for one to be drawn up. If you want a vote as an indication of our position, that is entirely up to you, but it would be wise to reject this as I believe there is a contradiction. I do not often agree with Mrs Garaud but in this case she is right. There is a contradiction in French law which states that a decision is not final and not suspensive. Understand that if you can, but it is up to the French Parliament to reform this law.
In our opinion - and on this point, Mr Wurtz, I cannot agree with you - the French State, the Italian State and the German State are sovereign. The European Parliament is also sovereign and can adopt a position contrary to a state decision. This is my conception of Europe. In the current situation, I would simply ask you to say that we will wait and press for a decision by the Council of State as to whether or not Mr Le Pen' s request is suspensive. This can happen very quickly. This would not be a decision on the substance, even though it is purely a legal matter, but on the form. If the Council of State decides today that its decision is not suspensive, the European Parliament can, within 48 hours, take the necessary decision. I would therefore ask you to withdraw your request for a vote so that we do not reach a total impasse.
Madam President, the first thing I wish to say is that I think it would be unworthy of the European Parliament to be at loggerheads over this issue. We should not be presenting the public with a spectacle of that kind.
My second point is that you decided, on the basis of Rule 7(4), to consult the Committee on Legal Affairs and the Internal Market. That is your right. However, if I have understood correctly, we do not have a proposal from the Legal Affairs Committee as a basis for a vote, but you did ask the Committee on Legal Affairs for its opinion. There is a legal problem here that only you can clear up. I have in mind the difference between Article 12 of the Act on the election of Members by direct universal suffrage and Rule 7(4) of our Rules of Procedure. There is a discrepancy here.
My advice is that we need to clear up this discrepancy. That is your task, Madam President. There is nothing we can vote on until you have cleared this up with the Committee on Legal Affairs.
(Applause)My advice is therefore that we should not hold a vote today, but that we should await your decision, Madam President.
(Applause)
I agree with Mr Hänsch.
I see that Mr Barón Crespo is applauding Mr Hänsch. I therefore assume that he agrees with Mr Cohn­Bendit and will withdraw his request as this is not a genuine proposal from the Legal Affairs Committee. This is the best solution for everyone.
Equal treatment
The next item is the report (A5-0136/2000) by Mrs Buitenweg, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council directive implementing the principle of equal treatment between persons irrespective of racial or ethnic origin [COM(1999) 0566 - C5-0067/2000 - 1999/0253(CNS)].
Madam President, the agenda features an extremely important report by Mrs Buitenweg, yet, with all due respect, we are going through it rather quickly. Especially given that we only voted on her report this week in the parliamentary committee, we have since had very little time to work on amendments for the plenary. But to make matters worse, I have to say that, in this case, Rule 115 applies, which states that, except in the cases of urgency referred to in Rules 50 and 112, a debate and vote shall not be opened on a text unless it was distributed at least 24 hours previously.
The latter, Madam President, was unfortunately not the case. As I understand, the French version was still not available this morning. I suggest postponing the debate and vote on this extremely important report to the next part-session.
Madam President, on a point of order. I wish to make three brief points. The first concerns the point of procedure addressed by Mr Oostlander, namely that various colleagues felt, because of the sensitivity of the issue in hand, that they should like to have in their own language, as is their right, the text of the report and all the amendments to it. This matter was signalled clearly at the Conference of Presidents last week - on more than one occasion, I understand. I myself was absent, but I have had this confirmed to me.
In that case, when the sensitivity of the availability of documents was clearly signalled, why was it not prioritised by the services in such a way as to avoid this? That is my first question. Given the sensitivity, the Bureau, the House and the Conference of Presidents should be given a detailed account of this breakdown in the system.
My second point is that Mr Oostlander is perfectly within his rights to say that, under Rule 115, proceeding with the debate or the vote can be questioned as the documentation was not available 24 hours in advance. He is perfectly correct to insist on the application of that rule, if he should so wish.
It is my understanding that all the documents and amendments in all languages were finally available about 3 p.m. yesterday. I should like to have that confirmed. If that is true, I should then like to suggest that we change our order of business for today and, respecting the 24-hour deadline, I would ask the rapporteur, Mrs Buitenweg, to introduce her report at 3 p.m., followed by a debate, urgencies and then the vote, which would fully respect the 24-hour deadline.
There is one point that, to many of us, is the issue of substance in this report. We have under the Treaties the power now to bring in new anti-discrimination legislation. Of all the areas of political sensitivity in contemporary Europe, that dealing with racism and xenophobia should be given the highest priority in this House. The Portuguese Presidency will organise a Social Affairs Council which we can engage with if we deliver a view. I appeal to the House to make creative use of the possibility open to us, in setting our agenda, to recognise this substantive political requirement and to facilitate a debate at 3 p.m. and a vote at 6 p.m. or thereafter this evening.
Thank you, Mr Cox.
Before giving the floor to the rapporteur, Mrs Buitenweg, I can tell you that the report was available in all languages yesterday afternoon and that the amendments have only just become available. It is quite clear that we are not within the time limit established in Rule 115.
Madam President, I am delighted with Mr Cox' s proposal and I think that it is also a viable compromise. I regret that the Group of the European People' s Party (Christian Democrats) and European Democrats have quoted Rule 115, because the last version of the text, which was the French one, was actually issued at 1.02 a.m. It is now 23.5 hours later. Maybe they need this last half hour to prepare for their debate, but it does seem that they seized on this as a rather lame excuse. However, I am in favour of the compromise of starting this debate at 3.00 p.m., and I also hope that we will be able to finish it this afternoon. I would like to point out once more that it is indeed extremely important to finish it during this sitting because, otherwise, we will lose all authority which we can still exercise in the Social Affairs Council, to be held on 5 and 6 June and, in that way, the report' s significance will be seriously undermined.
Mr Poettering, the law affecting any given issue is subject to interpretation. I believe that the position adopted by Mr Cox - who formed a strategic majority with you in order to have Mrs Fontaine elected - is a compromise that makes it possible for everyone here to vote for a report on racism with their head held high. Opinions may be divided about Austria, but when it comes to making it clear what our position is on racism in Europe, we should not get bogged down in a formal debate as we did just now, we should make it plain that we are clear-thinking people. So I appeal to you to accept Mr Cox' s compromise so we can proceed with the debate with our heads held high. Please, I beg you!
The debate on this dossier in the committee I have the honour to chair has been an excellent example of cooperation between different committees in Parliament and indeed of cooperation between Parliament, the Commission and the Council presidency. When it was voted in committee on Monday night, the text and all 200 amendments were available in all languages. I would like to repeat Mr Cox' s call and ask if you will give this House an assurance that there will be an inquiry into why the final text was not available in French until yesterday afternoon, more than 40 hours after it was adopted in committee.
The fact is that the debate on this directive has been exemplary - it has been a credit to this Parliament and any attempt to delay that debate or to delay a vote would be a sordid political move for reasons of party political advantage.
(Applause)
Madam President, on behalf of my Group, I would like to insist on Rule 115 and it is essential that it is checked how and when the translations were provided. However, in line with Mr Cox, I deem it slightly inconvenient if, for that reason, this text will be debated on Friday morning, because this will surely cause a moral dilemma for a number of people.
That is another issue.
Mr Oostlander, this situation clearly comes under Rule 115 and Mr Cox' s proposal takes account of this rule. If I have understood correctly, and the proposal is accepted by the rapporteur, he is proposing that we discuss this issue this afternoon and vote tomorrow, in which case the deadlines in Rule ...
Mr Cox, please restate your proposal as the deadlines in Rule 115 must be respected.
Madam President, the proposal which I have made and I shall repeat is that we should consider holding the debate at 15.00 hrs followed by the urgency debate, followed by votes on the report, other reports that are completed in debate and urgencies this afternoon.
We agree.
I am now looking to see whether the deadlines would be respected in this case. They would. I therefore put Mr Cox' s proposal, as accepted by the rapporteur, to the vote.
Madam President, yesterday my Group presented a request that all procedural questions related to this report should be subject to roll-call voting. I would ask you to accept this request.
A roll-call vote is possible on this issue as the compromise proposed by Mr Cox respects the Rules of Procedure.
(Parliament gave its assent) The debate on Mrs Buitenweg' s report will take place at 3 p.m.
Mr President, just one specific question: when will the debate on topical and urgent subjects of major importance start, given that it was quite definitely and firmly set for 3 to 5.30 p.m.? This really is a mess! At what time will it start? I have a right to know.
Mr Posselt, considering the time necessary for the debate on Mrs Buitenweg' s report, the debate on topical and urgent subjects of major importance will take place at approximately 4.30 p.m.
Trafficking in women
Mr President, Mrs Diamantopoulou, ladies and gentlemen, first of all, I would like to thank everyone who has worked on this report, that is to say, all collaborators, but also the people from the Committee on Women' s Rights and Equal Opportunities and the interpreters, who have worked very hard. This report is also a reaction to the excellent communication by the Committee on new measures to fight trafficking in women. By way of preparing for the report, the Committee on Women' s Rights and Equal Opportunities organised a public hearing which involved experts and the presence of a victim who came to give her story. A delegation of this committee, together with Mrs Diamantopoulou, visited a shelter for victims of trafficking in people. Moreover, the Ministries of Foreign Affairs of Member States and candidate countries received a questionnaire on how they tackle trafficking in women, the results of which will be made available to the European Commission.
The report primarily aims to fight trafficking in women, but also in children and men, that is to say in people in general. Trafficking in children does exist, but they are used as adults. Men, too, are victims of trafficking in people and are sexually abused. In fact, the sex industry is not the only market on which the victims of such trafficking are sold. In Belgium, 40 percent of the victims end up on the labour market, in the textile, hotel and catering and fruit-picking industries, bakeries and the construction industry, or as house staff or au-pair girls, obliged to work as slaves in degrading conditions. Victims are also recruited for the marriage market, as well as to sports clubs and football clubs. According to estimates by the United Nations and the International Organisation for Migration, the IOM, every year four million people throughout the world fall victim to trafficking, 500 000 of whom end up in Europe. All the signs are there that the number of victims is rising and that the influx from Central and Eastern European countries has exceeded the existing stream from Africa, Latin America, the Caribbean and Asia.
In a report by the United Nations, it is stressed that trafficking in people is one of the fastest growing forms of organised crime. The huge profits and relative safety for the perpetrators who generate this type of crime will undoubtedly have something to do with this. The penalties for smuggling narcotics, for example, are far higher than those for trafficking in women. Victims are often unable to speak out on account of the illegal situation they are in. Since there are clear indications that these problems are developing within the framework of international networks, it is important that these problems are addressed and tackled at European level. In order to tackle trafficking in people adequately, we first of all need a clear definition of trafficking in people. Priority must also be given to the fight against organised networks which are not only involved in trafficking in people but which are also involved in all kinds of other criminal activity, such as the trade in narcotics, arms and such like. I therefore applaud the new Community initiatives concerning money laundering where the income from trafficking in women plays a major role. Various initiatives have already been taken at European level. Efforts to increase public awareness have got off to a good start in the form of activities on the part of Interpol and Europol, initiatives in every individual Member State, Habitat projects, etc. However, the harmonisation of the different national legislations in this field and the ensuing discrepancies in methods of investigation and prosecution have to be tackled at European level as a matter of priority. From a survey organised in connection with this report, it is quite clear that there are considerable discrepancies in this sphere between the Member States and between one candidate country and another. Some countries which have strict legislation on prostitution do not even have any legislation at all on trafficking in people.
By introducing the STOP programme, Europe is striking while the iron is hot, and opportunities for collaboration have opened up. Last year, the Council adopted the DAPHNE programme. This is a new policy tool intended to prevent all kinds of violence - physical, sexual and psychological - against women and children. It is encouraging that, in the first half of this year, the Commission wishes to submit detailed proposals for harmonising criminal legislation in the Member States on trafficking in people with a view to their sexual exploitation and, specifically, proposals for granting temporary residence permits to victims who are prepared to cooperate in the investigations which are necessary if legal action is to be taken against the traffickers.
Scanning the amendments, I have the impression that some people want to hijack this report, which is about victims of trafficking in people, to start a debate on prostitution. In the Committee on Women' s Rights and Equal Opportunities, a clear decision was made to discuss trafficking in women, or forced prostitution, within the framework of this report. A debate on whether or not to ban or legalise prostitution may be pressing, but cannot be held at this point in the interest of the victims of trafficking in people. As I said, trafficking in people is not just about the problem of demand for prostitution. Victims of trafficking in women also find it extremely difficult to re-integrate into their place of origin and even within their own families. Once they have, as victims, worked in prostitution, they are labelled prostitutes for the rest of their lives or, as the saying goes, once a prostitute, always a prostitute.
The initiatives which have been taken are the first step towards a solution but the number of victims continues to grow. A great deal therefore remains to be done. We have submitted proposals on prevention, reception of victims and legislation. A society faced with such a phenomenon has a moral duty towards the victims and must give a high priority to the fight against trafficking in people and to victim support.
. (FR) Mr President, this report is vitally important. We are profoundly affected by the tragedy of trafficking in women which is a modern form of slavery. Our priority must be to give aid and assistance to the victims. We must fight to eliminate all the links in the chain, namely recruitment, transport, managers, middlemen and clients. By holding this debate today in the European Parliament, we are helping the victims to regain their dignity and integrity.
Women and children are being traded like goods and doomed to prostitution. Trafficking in women is an important type of trade for organised crime which regards human beings as goods to be bought and sold. Misfortune, misery and the false promises of pimps are luring these young women into our countries. They are attracted by promises of employment and some even come in the hope of getting married. They have no idea of the miserable conditions in which they will be exploited, beaten, tortured and threatened. Over half of the victims are under the age of 25 and around 10% are between 15 and 18. Even if these very young girls seem willing, because they are being threatened or are in love, we cannot, at any price, allow prostitution to continue freely when you see how these women are terrorised and traded.
This is why, in our opinion, we cannot use the term 'forced prostitution' in this report. Trafficking in women involves terrible sexual exploitation. We must help these victims to speak out and denounce their living conditions. We must welcome and help them. The pimps are very violent and victims must pay off large debts to cover the cost of their journeys and the various identity documents which they must acquire. When they resist the pressure of traffickers and pimps, they are threatened either personally or through their families. The traffickers belong to a Mafia-like criminal organisation and control several links in the network that has power over the victim. There is no way out for victims and the very nature of the environment in which they work often reduces them to despair and drug addiction. Some even go as far as committing suicide.
Fighting against trafficking in human beings is essential but it is better to prevent this. It is therefore vital to establish a system of information and preventive education for both young people in the countries concerned and also clients who are often what we would call 'family men' .
We should not forget that trafficking has economic roots. Inequalities and relationships of dependency between privileged and disadvantaged countries mean that it is still always the weakest in society, particularly the women, who pay the price. We demand a coherent European policy which is why this report is so important. Trafficking in women is a crime. Trafficking in human beings and sexual exploitation are unworthy of humanity.
Mr President, it has already been said. We are touching upon an important topic here, namely that of people' s dignity. As has been said, it is not just about trafficking in women, although that is the subject of the communication, but it extends to trafficking in people generally. Men, girls and boys, are also involved.
It is a growing problem in the EU, too. Trafficking in women appears to be financially lucrative. Not only do women from Asian countries fall victim, but also more and more women from Central and Eastern European countries, including women from candidate countries. They are lured under false pretences - through job advertisements, for example - into becoming hairdressers or into working in bars or as dancers, or else they are enticed via the lonely hearts columns. Women are often easy prey, given the poor conditions they live under.
Trafficking in women is increasingly linked with international criminal organisations. A great deal has been done, but still more needs to be done, especially when it comes to aligning different countries' legislation for the purposes of tracing and prosecution and when it comes to providing information to the police and courts.
This is why I welcome the European Commission' s initiative, as well as the specific proposals in the report, for example, with regard to the further harmonisation of legislation which may facilitate the tracing of victims and prosecution of offenders and make these activities more efficient; with regard to cooperation and coordination, especially during investigations, at police stations and in the courts; and also specifically with regard to the reception and protection of victims.
I hope it will be possible to adopt the amendment on non-governmental organisations, tabled by our group and amended in consultation with the Greens. Whenever new needs arise, emergency help is often provided by people or groups of people who feel compelled to do something about these on ideological grounds or out of religious conviction. These groups do not always get the recognition they deserve. The amendment states that NGOs can also include ideologically-based organisations.
Finally, I would like to state that this is an important communication from the Commission. It is a sound communication and a sound report on which I would like to congratulate Mrs Sörensen. I hope that the Member States will adopt a dynamic approach in their future dealings with it.
Mr President, the shameful truth is that our prosperous and free Europe is tolerating a lucrative trade - the trafficking in women - which involves torture, inhumane treatment and flagrant violations of fundamental rights. The victims have described savage beatings, rapes, abductions, death threats and, on occasions, murders. The real scandal is that we not only tolerate it in Europe, but we contribute to its expansion. Every time members of the public purchase the sexual services of a woman trapped in a trafficking ring, they are adding to the abhorrent wealth of these criminal organisations, which employ increasingly cruel methods.
Unfortunately, the institutions' search for solutions is progressing very slowly, and the problem is growing. In any event, we should recognise that the European Commission' s proposals are, on the whole, reasonable and hopefully useful. Nevertheless, and given the cross-border nature of this crime, we need to harmonise its classification in all the Member States, including cross-border aspects and universal jurisdiction.
The receiving countries should grant the victims a temporary residence permit for the duration of legal proceedings, regardless of whether or not they wish to testify. Furthermore, the extremely harsh conditions in which the victims live more than justify the Member States granting them permanent residence permits for humanitarian reasons.
Furthermore, persecution on the basis of gender and, specifically, the trafficking in women, should be considered appropriate grounds for the granting of refugee status. If we really want to help the victims, we must guarantee their safety as well as that of their families and compensate them through the seizure of the networks' assets. These victims should also have free access to shelter, medical and psychological assistance, social services, help in finding work, etc.
All of these considerations have been approved practically unanimously by the Committee on Women' s Rights and Equal Opportunities, but they will not be enough. Combating the trafficking in women and immigration policy must become a priority within the political agenda of the European Union and the Member States. Immigration policies which revolve around the consequences and which are not aimed at tackling the causes will do nothing more than exacerbate this terrible pattern of exploitation which is tantamount to slavery. Poverty, social inequality and armed conflict explain migratory flows. Until we find overall solutions to the question of development, the number of people searching for a better life will be unstoppable and migratory pressure uncontainable.
So let us analyse, assess and implement genuine development and integration policies. At the end of the day, the fight against the trafficking in human beings, as well as being essential to the establishment of an area of freedom, security and justice, is an unavoidable ethical duty.
Mr President, I would like to start by congratulating Mrs Sörensen. Not only is she proficient, she is also extremely committed to the subject matter. The fact that she managed to put this important topic on the European agenda is a huge achievement.
Trafficking in women has been overlooked for too long, and politicians underestimate its importance. A good illustration of this is that it is now three years since the Justice Ministers declared that it was important to appoint national rapporteurs to monitor trafficking in women. This actually happened in the Netherlands, not least thanks to the efforts of Secretary of State Verstand. Unfortunately, many Member States still do not have national rapporteurs and they really should remedy this as soon as possible. At the same time, legislation as well as cooperation are inadequate.
This report offers many ideas and specific proposals and therefore has the backing of the Liberal Group. There are, however, two points which may seem commendable, but to which we are unfortunately unable to subscribe. The first concerns automatic refugee status for victims of trafficking in women. In our opinion, this is a bridge too far, because this would require the entire Geneva Convention to be overturned. We do find it important, however, that it should be possible to grant residence permits on humanitarian grounds. We will therefore continue to support this proposal.
Our second objection concerns the reversal of the burden of proof. What is required here is tantamount to surrendering an important and fundamental part of legal protection, namely the fact that one is considered innocent until proven guilty. This principle is important in a constitutional state. The concept is taken from administrative law and mainly pertains to discrimination at the workplace. To incorporate this principle into criminal law would be a huge step. Liberals attach great importance to legal protection and we are not prepared to take that step now.
Finally, the discussion on trafficking in women and people is important and a matter of urgency. This is why it would be wrong to weigh down this discussion with moral judgements on prostitution, as certain people here are attempting to do. If we do this, it will make the discussion infinitely more complex and will get in the way of effective measures against the trafficking in women. This should not happen.
The problem is urgent and effective measures are required. Not just words, but deeds are what are needed now.
Mr President, ladies and gentlemen, I hope you will allow me to speak on behalf of the Greens as my colleague has had to accompany the Member who was taken ill.
In my opinion, it is very fortunate that Mrs Sörensen should have been given the responsibility of preparing this report on trafficking in women. There are few rapporteurs who have such direct knowledge of this subject for Mrs Sörensen has been concerned for over 20 years with the issues of trafficking in women and prostitution. We should therefore place our full trust in her proposals. I myself totally support her report. However, I should like to comment briefly on the discussions held on this subject in committee and also in the Member States, given that the United Nations Conference on the situation of women throughout the world, to be held in New York in June, is now approaching.
In these discussions several rather abolitionist associations have tried to lump together trafficking in women, prostitution and pimping. They have therefore encouraged a certain amount of generalisation and are, as a result, opposed to any form of debate on these issues, hiding behind moral considerations such as the inalienability of the human body and its treatment as a saleable commodity. To this end, they have attacked the latest report by the International Labour Office on trafficking in women and prostitution, and the work of Mrs Lin Lean Lim highlighting the need for a statute to protect prostitutes. They have also decried Europe as a pimp on the grounds that certain countries are trying to establish non-abolitionist legislation in this area.
We surely cannot leave an issue such as this in the hands of associations of which some, and only some, having fought against abortion, are now refusing the distribution of condoms to prostitutes, which they see as encouraging prostitution.
There is but a single step from commiseration to stigmatisation and from victimisation to contempt and exclusion from public debate. The only solution for prostitutes is to be integrated within a common law system, to look after themselves, to live decently, to defend themselves against the violence to which they are subjected by pimps, clients and institutions. The only solution is to recognise prostitutes as such and, as a first step, to give them a voice. Recognition of their professional activity, full social rights and police protection from any form of violence are what they are demanding. We must listen to them.
Whether legislation is abolitionist as in France, prohibitionist as in Sweden or even sometimes regulatory, if it fails to recognise a whole population this can only reinforce discrimination against forced immigrants and also prostitutes, irrespective of whether they are immigrants or not.
The ineffectiveness of the law reinforces the enslavement of male and female prostitutes by pimps, for some, and the impossibility for others of living with dignity or of getting out of prostitution. This leads to a breakdown in any fragile solidarity and further damage to their self-image. Mrs Roure is right in her analysis of this problem but we accept that different solutions must be examined and that various proposals must be made and considered. The Commission absolutely must examine all forms of common legislation on prostitution which would give real status to prostitutes in order to protect these women and men from pimping, violence and marginalisation.
Mr President, to begin with, I want to thank Mrs Sörensen for a very good, interesting and tremendously readable report. We are almost one hundred per cent in agreement in the Committee on Women' s Rights and Equal Opportunities. We would emphasise not only the cooperation from the police which has fed into this report, but also the importance of contributions at all levels of society.
There are nonetheless two things we do not entirely agree with. The first concerns the role of the sex industry in this issue. We are, all of us, right across the political spectrum, completely agreed that it is poverty that is the major cause of prostitution and trafficking in women. I nonetheless believe that the sex industry, which is now moreover beginning to register some of its activities on the stock exchange, must be called into question and, in future, also held to account.
The other disputed issue is - as always where this subject is concerned - the view to be taken of prostitution. Almost throughout the report, the term enforced prostitution is used. However, the use of this term implies that there is an opposite, that is to say voluntary prostitution. That is very strange, especially when we are talking about slavery and trafficking in women.
The Confederal Group of the European United Left/Nordic Green Left has tabled a few amendments, some of them on this subject and in connection with which we naturally hope that we shall receive support. I would again thank Mrs Sörensen and all our colleagues. Unfortunately, this is unlikely to be the last time we debate this issue, even though it is so far only the second time we have done so.
Mr President, trafficking in women is not just a women' s issue. It also falls within the wider global context of international crime and trafficking in human beings. Raising such an issue today might seem anachronistic but slavery will indeed be a part of the 21st century. It is a potent force which takes advantage of the misery of the displaced who travel the world against their will, who are sold, bought and then brought to Europe. Nothing is preventing these global pimps from pressurising families to sell their children and luring girls to Europe to make them work and become prostitutes.
During a conference organised jointly by the United States of America and the Philippines in March, the very lucrative aspect of this new market was also raised. Trafficking in human beings is, after drugs and weapons, the third largest source of income for organised crime.
Yet trafficking in human beings is, above all, a violation of human dignity and human rights. Our societies are demanding the right to happiness, pleasure and freedom, and the removal of taboos. It seems not to matter if people, women and children in particular, are paying the price by being dragged down into the underworld. Prostitution is a form of slavery which we like to make out to be exotic and romantic in order to hide its tragedy and sordidness. Yet it is actually a denial of freedom. These crimes are committed solely for the sake of pleasure and are treated with widespread indifference by a society which accepts prostitution as the oldest profession in the world. This is also true of pornography which is found in the daily papers, on television and on the Internet, where everything can be bought, even girls. Prostitution, trafficking in human beings, sex tourism and paedophilia are all issues highlighted by the media which are gradually becoming less taboo. So much the better, for the resignation shown towards what society has deemed to be irreversible is intolerable.
We must now help these people whose bodies are being exploited for commercial purposes, both in our countries and in their countries of origin, by increasing aid for development, education and cooperation between countries. The European Union must wake up to this situation and, rather than giving lessons to the women of the world, five years after the Beijing Conference, it would do better to clean up its own backyard. Trafficking in human beings is incredibly widespread in our countries because the demand exists and because the European Union is adept at showing itself to be a greedy customer, disdainful of the distress caused to these adults and children who have been denied any choice.
To conclude, I will refer to the slogan of the seminar organised in Paris on 15 May under the patronage of the European Parliament which says that the humiliation of human beings through prostitution represents an intolerable attack on human rights.
Mr President, on behalf of the Members of the Bonino List, I would like to thank the rapporteur for her excellent report on the tragic issue of trafficking in women. We are sure that Parliament will adopt this extremely well-balanced report by a very large majority, for no one could tolerate the current violence perpetrated against women who are abducted or forced by deception and threats to enter the European Union, where they are compelled to live a life of forced prostitution or do some other sort of job under coercion.
We are all familiar with the horrific stories of prostitutes, often minors, who are abducted from their native countries, forced to enter the Union - we are told - illegally, raped and threatened with retaliation against their relatives or even killed if they have the courage to denounce their pimps. The report recommends possible solutions which have already been successfully implemented, such as issuing victims with residence permits and providing protection and free healthcare. These measures, which have already been successfully implemented in some States, must be extended to cover the whole of the European Union.
I would, however, like to draw your attention to a matter of paramount importance: is it not the direct and indirect prohibition of prostitution and the restrictive laws on immigration which are responsible for trafficking in women and forced prostitution? Is it not the case that the victims of prostitution-related crimes are compelled to enter that profession because of their illegal immigrant status and their vulnerability, caught between the violence of their pimps and the forces of the law? Is it not the very fact of prohibition which renders the phenomenon it is intended to control uncontrollable, tragic and inhuman? And why should those people who, of their own free will, want to be prostitutes have to suffer from what is essentially a ban on related activities and the subterfuge which, in practice, criminalise the practice of voluntary prostitution, even though prostitution is formally legal in many Member States? Moreover, would the legalisation of voluntary prostitution not also allow foreign prostitutes to improve their situation in that they would no longer be obliged to work illegally in violent conditions as they are now?
For this reason, we have tabled two amendments: the first amendment calls for the preparation of a cost/benefit analysis of the various laws and policies currently in place and those which may be adopted in the future; the second amendment proposes measures to protect adults from criminal exploitation and violence, adults who, in all freedom from direct or indirect coercion, choose to work as prostitutes, accepting to run their business in accordance with legal procedures.
Mr President, ladies and gentlemen, simply raising a problem is an admission of its gravity. Some 500 000 victims of the traffic in human beings arrive each year in Western Europe. It is imperative to tackle trafficking in women because, having shown its determination to fight money laundering, drug trafficking and organised crime, the European Union has forgotten that trafficking in human beings is one of the major aspects of organised crime.
I must congratulate Mrs Sörensen on her report which has come on the eve of the enlargement of the Union to the CCEEs, which are often singled out as the countries of origin or transit in prostitution and modern-day slavery.
As for the method, I must say that the fight against trafficking in human beings does not necessarily need full communitarisation but rather close cooperation between Member States under the aegis of Europol and Interpol. These inter-state structures have proven their effectiveness on the ground.
Our aim is to ensure that trafficking in human beings is regarded as a criminal offence to be severely punished in all Member States. In doing so, examples must also be made of those responsible for instigating such networks.
Given the current state of legislation, we are faced with a wide diversity of penal traditions in our Member States. Establishing specific offences at Community level would therefore lead to an impasse. Instead, we must take inspiration from the method in the Schmid report on combating fraud and counterfeiting of non-cash means of payment. The Council of Ministers could, on a proposal from the Commission, draw up a list of criminal behaviour to be combated, which the Member States would be responsible for converting into criminal offences in accordance with their legal traditions.
To conclude, I am sure that this would render the action we are taking to combat this scourge more effective and that we would avoid the pitfalls of a harmonisation which would delay the measures which must now be adopted.
The debate on this report looks set to run into the afternoon, but more specific information on the continuation of the debate and the organisation of business for today' s sitting will be provided later on.
We shall now proceed to the votes.
Mr President, there was to have been a debate on the question of football violence. The events last night in Copenhagen underline the importance of the European Parliament having this debate, as it decided to do earlier in the week.
Because of the natural difficulties about the location of the matches under Euro 2000, the PPE-ED Group as a whole has decided not to support this resolution and to withdraw it.
On the other hand, the British delegation, which is now 36 members, has retabled the resolution in its original form. Mr President, I ask you to rule it admissible for this debate to now take place, as was the wish of the House earlier in the week.
The debate will take place as proposed. The exact time will be announced later.
Vote
Mr President, I am very surprised at the order of voting here. I would ask you to reverse it so that the compromise resolution by four groups, including the two biggest groups, comes first.
Mr Purvis, the way we work is that the first resolution tabled is the first taken. When a compromise is created, if it contains the first resolution, that compromise is taken first, no matter how many groups are involved in the compromise.
Mr President, the resolution by the Green Group was tabled first. It is perfectly correct that we should vote on that text first as we reached a compromise with a number of other groups. Indeed, Members throughout this House have supported it. I hope they will do so during the vote - even some Members of political groups who have not supported that compromise - because the situation at Sellafield is serious.
Let us proceed with the vote and not reopen the debate.
(Parliament rejected the joint motion for a resolution)
Motion for a resolution (B5-0414/2000) by Ms Ahern and others, on safety problems at British Nuclear Fuels' Sellafield site
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on falsification of data concerning MOX fuels at Sellafield
(Parliament adopted the joint resolution)
Report (A5-0109/2000) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the draft Commission directive amending Directive 80/723/EEC on the transparency of financial relations between Member States and public undertakings (SEC(1999) 404 - C5-0102/2000 - 2000/2065(COS))
(Parliament adopted the resolution)
Joint motion for a resolution on the external debt of poor countries
(Parliament adopted the joint resolution)
Joint motion for a resolution on the situation in Zimbabwe
(Parliament adopted the joint resolution)
Report (A5-0094/2000) by Mr Paasilinna, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on the Fifth Report on the Implementation of the Telecommunications Regulatory Package (COM(1999) 537 - C5-0112/2000 - 2000/2072(COS))
Mr President, I had requested the floor in relation to the vote on Zimbabwe, when we voted mechanically on 12 amendments presented by the so-called Technical Group of Independent Members, and having noted that in no case have they voted in favour of their amendments, they have systematically forced us to vote. I say this in relation to the Provan report and the reform of the voting system in Parliament. I believe this is an unacceptable way to proceed.
Mr President, I have an interest in a sector affected by the Commission communication which is the subject of this report. As a result, I will not take part in any vote on this report. I must do likewise with regard to the following report by Mr Alyssandrakis on radio spectrum policy, unless you can immediately formally acknowledge my declaration.
Mr President, Mrs Flesch quite rightly declares an interest in matters in which she has an interest. I suggest that such a declaration is not necessary when voting. When Members are speaking in debate, either in committee or in plenary, they should declare an interest, but that should not prevent them from voting on a subject.
I do not want to have a debate on this. I do not want to dig the rules up. My own memory of the Rules is that you should do it before votes as well.
I also have a financial interest in telecom and space so I will not participate in the vote.
(Parliament adopted the resolution)
Report (A5-0122/2000) by Mr Alyssandrakis, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on: "Next Steps in Radio Spectrum Policy - Results of the Public Consultation on the Green Paper" (COM(1999) 538 - C5-0113/2000 - 2000/2073(COS))
(Parliament adopted the resolution)
Report (A5-0119/2000) by Mr Alyssandrakis, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission working document: "Towards a coherent European approach for space" (SEC(1999) 789 C5-0336/1999 - 1999/2213(COS))
After the adoption of two amendments:Ford, Glyn (PSE). Mr President, on a point of order. These two amendments are very similar to those which were rejected in committee. Could we be clear that the rapporteur is giving the committee's view and not his own?
I think that is a matter for you to discuss in your committee.
(Parliament adopted the resolution)
Report (A5-0131/2000) by Mrs Plooij-Van Gorsel, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication of the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions "Towards a European research area" (COM(2000) 6 - C5-0115/2000 - 2000/2075(COS))
Mr President, I wanted to make the following suggestion. A number of amendments have been tabled which were, in fact, already in the text when the vote was taken in committee. With your help, I would like to try to tidy up the report a little and remove a number of redundant items. In addition, I have an oral amendment to paragraphs L, M, N and O which I have distributed to the different coordinators who assented to it.
This is a tidying-up exercise. Are there any objections to that oral amendment?
(Parliament accepted the oral amendment)
Mr President, in these circumstances, an own-initiative report and all this confusion, I propose that it be returned to the competent committee and that they do the work properly.
Mr Barón Crespo, is this a formal request on behalf of the Socialist Group?
Mr President, this is not a formal request, it is an unavoidable comment about the way this House deals with important matters. We can only vote here on things that have really been worked through in committee. It really is unacceptable to work like this in this Chamber!
Mr President, with great respect to the rapporteur, she is making a point which was not made at all in the debate last night. This is a report which had to be produced in great haste. Two committees made substantial input to it. It may be that, in the end, there will be some redundancy, but there are different points being made. Last night the Commissioner gave no indication that he found anything ambiguous or difficult. It is quite out of order that we should do anything other than vote on each of the points on the voting list.
I would like to thank everyone for their comments but I agree most with the comment made by Mr Hänsch. Maybe it is useful occasionally to look at how we set about things here in Parliament. This seems a very enjoyable exercise.
I do not want to start another debate. The Bureau is looking at the working methods of Parliament. You will all receive a copy of Mr Provan' s excellent discussion document in the near future.
Mr President, the paragraph 13 which emerged from the Committee on Legal Affairs and the Internal Market, states that the Legal Affairs Committee agreed to request biennial reporting, that is to say, reporting every two years. Whereas, perhaps owing to my curious accent, it was transcribed as "biannual" , which would require two reports a year and would be over-egging the pudding! I therefore request that this be orally amended to "biennial" .
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
Report (A5-0125/2000) by Ms Smet and Ms Gröner, on behalf of the Committee on Women' s Rights and Equal Opportunities, on the follow-up to the Beijing Action Platform (2000/2020(INI))
(Parliament adopted the resolution)
President. That concludes the vote.
Before the House adjourns you might like to hear the proposal for the organisation of business for the rest of the day. We are proposing at 3 p.m. to have a debate on the Buitenweg report, followed by the debate on items of topical and urgent debate. At 6 p.m. we will vote firstly on Buitenweg and then on the urgency resolutions and then after that, on all the other votes on which the debates have closed. That will be the agenda.
Mr President, on a point of order. Twice this week we have been in a situation where groups have made requests for a roll-call vote on the final vote of a report and, just before the final vote, the Chamber is told that the roll call has been withdrawn. What is the situation, because if, for example, a request for a roll call has been made, other groups do not actually make a request so the opportunity to hold a roll-call vote on the final report is denied us? Could you explain what the situation is?
I accept that it is unsatisfactory that groups can withdraw their requests at any stage. All I can suggest is a belt-and-braces approach. If you want to ensure that there is a roll call, make a request on behalf of your own group as well. I accept that it is not a very satisfactory situation.
Mr President, I think there should be an opportunity for someone else to take over the request for a roll-call vote. There must be a chance to do this if another group withdraws its request. That was the point here!
This is a matter for the Committee on Constitutional Affairs. Under the present rules there is nothing to stop Members withdrawing their requests for roll-call votes.
Mr President, I did not understand what was to happen with Mrs Sörensen' s report. Will the debate continue following the debate on topical and urgent subjects of major importance? Otherwise, when is it intended that the debate should take place? According to the information I received earlier, we were to continue the debate on Mrs Sörensen' s report today, following the vote on topical and urgent subjects of major importance. You did not say that this was to be the case, however, and I should therefore like to have it confirmed.
That is correct. As normal after the votes, we will continue with the debates and the first two are Sörensen and Karamanou. So we will carry on with the debates.
Mr President, I would also like to say a few words on the order of business for this afternoon. You have indicated that we will start with the Buitenweg report at 3.00 p.m. and that we will vote at 6.00 p.m. On our desks, we have found an anonymous document which states that we will be voting on the Buitenweg report and also dealing with any remaining votes at 6.00 p.m. Secondly, the document lists the urgency, debate on which has been concluded, and thirdly, contains urgencies which have not been debated due to a lack of time. I would like you to confirm whether the third point is being considered and I would like to register a protest against it, because that would mean that we would have to vote on urgencies that have not been debated. This seems unacceptable to me.
That is correct and that is what the House has agreed to, so that is what we will be doing.
Mr President, I rise on a similar point, because I am not clear what the House has agreed to. We have agreed to vote at 6 p.m. What we could do is reduce the amount of speaking time for urgencies so there will be an opportunity for a debate on each of them. It is certainly not clear to the House that we have agreed to vote on urgencies that have failed to be discussed.
Mr Ford, that is not a matter for the President. What we have decided is to allocate the first hour of what normally would have been the urgency debate to the Buitenweg report. The house did that earlier. That was a decision for the House. The House is sovereign in these matters. It is then up to the groups to decide how they allocate speaking time for the urgency debates. If we have enough time we will do all the debates; if we do not, we will not. It will depend on how the groups allocate speaking time between the different subjects and that is a matter for the groups, not for the President.
Mr President, we agreed that we would take the debate on Buitenweg, not that we would spend one hour on it. For example, I have been told that I will be speaking just after an hour into the debate, so I guess the Buitenweg debate will take probably an hour and a half at least. It was not agreed we would reduce the time of that debate, let us be clear on that.
You are right. I said an hour. It was a slip of the tongue. I believe it is scheduled for an hour and a half. Again, it will depend on Members' discipline, something that this House is renowned for.
Mr President, on a point of order. I refer to the comments made in a statement this morning by Mrs Fontaine regarding certain logistical problems in the building. In the interests of transparency and information to Members, we need to know the extent of the problem of legionella. Could you provide us with information on that? What procedures have been put in place? Has the air-conditioning system now been switched off? Can we therefore assume that an operation has been undertaken to disinfect the system?
Could you confirm this and, indeed, could Parliament' s presidency confirm that there is no problem with asbestosis which, of course, would be in breach of our own EU directive passed over a decade ago.
I personally am not in a position to answer any of your questions. I have no information on this subject. You will have to refer the matter to the President and to the Quaestors. I will certainly draw attention to your remarks.
EXPLANATIONS OF VOTE - Ferber report (A5-0121/2000)
Mr President, I was unable to assent to the Ferber report. From Parliament' s viewpoint, there is always a reason to ask for more money for our own operations. But the European Union will not become more democratic if the European Parliament receives more funding. Public opinion within Europe requires us to be frugal. The money that is available should be spent on the needs of our 375 million people and on the protection of our environment, not on the European Parliament as an institution.
I am of the opinion that we could save ourselves a great deal of cost and unnecessary effort if we were to replace the system of reports and rapporteurs by getting the groups to react directly to the planned proposals, as is the case in most national parliaments.
Finally, I am also against donating tax money to European syndicates of political parties and against filling vacancies for interpreters in a way which offers newcomers a poor legal position.
Mr President, I was happy to vote for the Ferber report on the budget for the financial year 2001, but I am not very happy with the minimal amount of space, money and European Union funds it allocates to supporting activities benefiting pensioners and the elderly.
I do not mean that we have to allocate to pensioners, the elderly and their problems the same proportion of our budget as they occupy of society, i.e. approximately 32% at the last count. I am not saying that 32% of our budget should be allocated to activities related to the elderly, but I would, nevertheless, be very happy with at least 3%, or even 0.3%.
- (NL) I am 100% behind the proposal to in fact allocate 35 vacant posts, funded from the enlargement reserve, to the language sector, provided, however, that all languages of the candidate countries are represented. This is why I have voted in favour of Amendment No 2.
It is essential that the European Parliament be well prepared for the forthcoming enlargement to include Central and Eastern Europe. This should coincide with the timely training of professional and highly skilled translators and interpreters. As previous enlargements have shown, it is not viable to wait for this to happen. Multilingualism is a prerequisite for the smooth running of the European Parliament for three reasons. Firstly, on account of the principle of equality, according to which all Members must be able to carry out their work under the same conditions.
Secondly, due to the democratic legitimacy of the European Parliament. The European Parliament is the democratic representation of the people.
Thirdly, because of the requirement of usefulness. Multilingualism boosts the efficiency of parliamentary work.
In order to give concrete form to this requirement of multilingualism, we need a debate as a matter of urgency. In this connection, I would refer to the final report of the working party on "multilingualism" , compiled under the guidance of Mr Cot, in which various specific options have been suggested. Whichever is adopted, it is clear that linguistic preparation for enlargement should not be postponed any longer.
Mr Ferber' s report, which we are debating today, highlights the need for a more rigorous budget policy for our institution. We are in favour of this.
The limited increase of 2.28% in Parliament' s budget proposed for the financial year 2001, which works out at EUR 987.8 million, seems acceptable, all the more so as this proposal uses a realistic inflation rate of around 2%.
The amount proposed corresponds to 20% of the appropriations for heading five and therefore respects the ceiling which the European Parliament itself set for 2001.
However, in view of the need to deal with the consequences, including linguistic ones, of future enlargements, this limited increase in the budget of our institution more than ever requires rational and responsible management of this budget.
In terms of staff policy, an analysis should therefore be carried out, as requested in the report, of the current profiles of the institution' s staff, in the light of Parliament' s clearly changing needs, in order to make the best possible preparations for the necessary structural adaptations.
With regard to the Court of Auditors' comments on the expenditure of the political groups, the resolution seems to be heading in the right direction by inviting the Parliament' s Bureau and Secretary-General to achieve complete transparency in the use of appropriations. The French delegation of the Union for a Europe of Nations Group cannot, however, accept the idea of entering appropriations intended for European political parties on a separate budget line. We have absolutely no doubt that this would eventually favour the alliances, associations and groupings of European political parties with an essentially federalist and integrationist aim.
With regard to language, this is by nature one of the most sensitive issues as it affects our identity, culture and pride. We are all more or less aware that the current situation cannot continue, even less so given the imminent enlargements.
As a result, it is up to us to reflect and to act wisely and carefully, without upsetting any sensibilities, but also without wasting any time. One of the possible ways forward could be to recognise for each of us, as the elected representatives of our people, the inalienable right to speak in our own language. This would then be interpreted or translated into one of the three most widely used languages according to the demographic, cultural and economic factors which prevail in the European Union. These three languages are clearly French, German and English. In this way, respect for the identities, nations and cultures of Europe and cost-effectiveness in the daily work of the European institutions could be combined.
This solution would also have the virtue of recognising the three main cultures and origins of the European Union in its current composition, namely the Latin, Anglo-Saxon and Germanic components. This solution would also offer the undeniable advantage of benefiting all the European candidate countries whose first foreign language is French, German or English. Finally, whereas one of these languages is particularly important in Europe, the other two are used worldwide.
- (NL) Democracy inevitably costs a great deal of money. We are voting on a Parliament budget to the tune of nearly EUR 1 billion! A huge sum, although it remains within the agreed 20% of the estimate for all European institutions put together. We owe it to the citizens of Europe - the taxpayers, who have to produce this kind of capital - to keep the costs in check.
Reading in paragraph 18 about the buildings which Parliament needs, we can only conclude that a considerable amount of Community money is being squandered. Indeed, the European Parliament has no need at all for the building in which we are meeting this week! We have everything we need in Brussels in terms of facilities. Let it be clear that we have no need to buy this glass palace, whatever - I am sure - necessary conditions are being met. Recently, more than 400 Members once again stated that we want to decide for ourselves where we meet. We are hardly blaming the rapporteur for overlooking this in his report, which certainly deserves appreciation, for example, when he calls on the Council and European Parliament to agree on the statute of the Members. This Parliament should be deeply ashamed of the fact that, one year after the elections, this is still not even in sight.
The budget line suggested by the Court of Auditors for European parties is really not necessary. All-embracing budget lines of this kind blur our cultural and political diversity and increase the distance between ourselves and the citizen.
As far as the many thefts in the buildings are concerned, it is unacceptable that, despite an extensive security service, these can take place more or less on a daily basis.
With our vote against this budget, we want to send out a signal that a radical change is required in the priorities we set.
- (NL) I would like to congratulate my colleague, Mr Ferber, on his report, although I did not agree with everything and voted - against his recommendation - for Amendment No 2 and against Amendment No 8 of his draft resolution. I have done so with great conviction because I am of the view that we as the European Parliament do not send out a political signal or pre-empt a political decision by adopting the Secretary-General' s proposal (and filling 35 vacancies in the language sector) but accomplish this by doing the exact opposite.
As long as the House rules on language use are not amended, the candidate countries and ourselves can assume that the language arrangement will stay as it is, that is to say: first of all, that each MEP can use his own language at official meetings.
Secondly, that each MEP has documents in his language at his disposal.
Thirdly, that we in this way are not only treating the Members equally but above all, the citizens we represent.
- (DE) I voted for Mr Ferber' s report on our budget for 2001, but I cannot let this opportunity pass without protesting in the strongest terms against what can only be described as the blackmail practised against certain categories of officials, particular more junior ones, so that they find themselves 'voluntarily compelled' to transfer from Luxembourg to Brussels, on the pretext that they are in Brussels or Strasbourg 'en mission' , i.e. on business, for more than 50 working days per year.
The European Parliament now has three places of work: Brussels, Luxembourg and Strasbourg. This was agreed by the Heads of State and Government at their summit in Edinburgh years ago. We have to live with this, and with its financial consequences, which are not so great, and which are certainly justified by avoiding unhealthy centralisation in Brussels, as is unfortunately practised by a good third of the present Members of the European Parliament.
We are now suffering from an example of this centralisation at the hands of certain Green Members, who prevented a number of important votes on the Friday of the April Strasbourg part-session, because the quorum of one third of the Members present was not established.
I have been a Member of this Parliament since 1965, with a break between 1974 and 1989, so I have 20 years' of attendance behind me, during which time I was present at every Friday sitting in Strasbourg. The flimsy arguments put forward by those who want to reduce the European Parliament' s five-day week in Strasbourg to four days, and who would also prefer not to turn up here on Mondays, are part of their salami tactics, which are obviously aimed at sabotaging Parliament' s seat in Strasbourg for 12 sittings each year, not to mention their objective of transferring the offices of the Secretariat from Luxembourg to Brussels.
The Bureau now intends to present a working paper by a British Vice-President which proposes moving all the services and Directorates-General from Luxembourg to Brussels. The idea is to keep at most the specialist services such as the printing and translating services in Luxembourg. This cannot and will not happen. It would be a clear infringement of the letter and the spirit of the decisions made by the Heads of State and Government about Parliament' s places of work, and this needs to be said here in the clearest possible terms.
I have a word of warning for those people who are using these salami tactics against Strasbourg and Brussels. We will thwart your highly undemocratic machinations against democratically reached decisions about Parliament' s places of work and about the calendar of meetings - because we have right on our side.
Katiforis report (A5-0134/2000)
I voted for the Katiforis report on the broad guidelines of the economic policies of the Member States because of the important points contained therein, but I did so unwillingly. This was because this report repeatedly states that we must react to the fact that the population is ageing and control it - the number of elderly people is constantly increasing, making it difficult to maintain pension systems - and that we need to be vigilant and call upon the Member States to spend increasingly less money on pension payments for the elderly. In my opinion, it is absolutely unacceptable that the elderly continue to be blamed for national budgetary difficulties.
Mr President, as the rapporteur rightly mentions in the second point in his report, budget consolidation must be given the highest priority at present. We can only increase the confidence of the public and, above all, of the financial markets in the euro by means of consistent budgetary discipline. I say all this bearing in mind that the euro yesterday sank near to its historic low of 3 May. The rapporteur was unable to include the stability programme which has now been presented by the Austrian Government in his report. I would therefore like to point out that the new government is determined to overcome the problems that the previous government left behind. The old government led by the Social Democrats certainly did not bequeath it an easy task. However, all the commitments in the Stability Pact should now be fully met for the year 2000.
. (EL) Despite the objective of increasing productivity, investment and employment levels in the Union, the Commission' s broad guidelines of the economic policies of the Member States and the Community are a set of negative guidelines: continuing budgetary restrictions which go beyond the requirements of the Stability Pact, wage restrictions, tax reforms for the benefit of the better off, further disintegration of the labour market and the crucial importance of competition policy, which brings pressure to bear on the principles of social justice. The Committee on Economic and Monetary Policy, despite the sensitivity of its rapporteur, Mr Katiforis, has maintained the spirit of the Commission' s recommendation, which is why I shall vote against the motion for a resolution. The Union should promote a policy which combines quantitative development with a reduction in working times, increased productivity, tax reforms to support society and development and the modernisation, not the eradication, of the public sector.
The Katiforis report is a crude apology for the broad economic policy guidelines of the Member States. Of its 29 paragraphs, eight start by showing approval and four by being self-congratulatory.
For the working population and just about everyone else in the countries of the European Union, there is really nothing for which to congratulate oneself. What good is the economic growth vaunted by the report when it is recommended that 'reasonable attitudes in wage negotiations' are adopted, by employees of course, or when it is presumptuously claimed that 'a drastic revision of pension systems' is needed with the aim of 'safeguarding their financial soundness' ? This is simply a way of acknowledging that, in this 'growth' which the Katiforis report asks Parliament to congratulate, there is no room for employees or pensioners.
Once again, the Council and Commission are acting on behalf of employers and are asking Parliament to give its backing to this. As far as we are concerned, we were not elected to congratulate governments which help employers and major financial groups to get rich by exacerbating inequalities, leaving 18 million men and women unemployed, making flexibility and precariousness widespread and drastically reducing the wage bill in order to ensure continued growth in capital income, including in its most parasitic and speculative forms. If, as the report states, it is true that growth is returning, it is simply disgraceful that only a small minority in Europe will benefit from this. As a result we have voted against the report.
I approved Mr Katiforis' s approach and arguments in committee. I was due to say this yesterday during the debate in plenary but a technical problem prevented me from doing so for which I apologise.
Like Mr Katiforis, I am delighted to see renewed growth in Europe. However, also like the rapporteur, I know that this will not be enough to enable a return to a situation of full employment without the Member States adopting a proactive policy and, I would add, without a reduction in working hours.
Finally, I too would say that employment cannot be generated by unbridled liberalisation, accelerated privatisation and a reduction of social and labour protection.
I am not satisfied with everything on which we voted at midday but I have supported the rapporteur in the final vote.
- (PT) In its broad economic policy guidelines for 2000, the European Commission makes it clear that it advocates neo-liberal policies, emphasising as it does the Stability Pact and monetarist policies, faster liberalisation of the telecommunications, energy, postal services, transport and financial services sectors, together with an increase in flexible working arrangements and in the modernisation of social protection systems. This means that despite referring to the need for active employment policies to combat unemployment and to achieve full employment in the medium term, the Commission continues to prescribe the same solutions, which have not brought any net improvement in employment, since the current unemployment rate is even higher than it was at the start of the decade, as the Commission recognises.
In this European Parliament report, the rapporteur makes some criticisms of the acceleration of the convergence and stability criteria objectives, insists on the need to increase investment and accepts the adoption of global fiscal measures in order to combat financial speculation. This is a positive step. Nevertheless, he accepts faster liberalisation of the transport and energy sectors, an increase in flexible working and the process of budget consolidation already under way, thus highlighting his own contradictions.
We have presented various amendments with a view to improving the content of the report. In particular, these are designed to strengthen the position of small and micro-enterprises and their associations, to advocate jobs associated with proper rights and reduced working hours, and to call into question the Stability Pact and the consequences of implementing it. Unfortunately, with the exception of support for SMEs, we were unable to have any of these amendments adopted, and have therefore voted against the report.
I must firstly congratulate the rapporteur on the quality of his work. The broad guidelines of European economic policy developed in this report seem to be heading in the right direction. Full employment and the transition to a knowledge-based economy form our common aim for the first decade of the 21st century.
Whether or not the pessimists like this, all the economic lights are on green. We must therefore be bold in order to continue the growth now being witnessed at European level.
The prospects for the years 2000 and 2001 are encouraging, with growth forecasts of over 3%. This will reinforce social links, increase solidarity and equal opportunities and, in particular, eliminate the inevitability of the mass unemployment which we have been enduring for too long. This last point clearly poses the main problem.
Although unemployment has already gradually reduced, it is still at an unacceptable level throughout the Community, given the forecasts for 2001 of 8% unemployment among the working population. This is particularly true at the outer edges of the Community, in other words in the most remote regions. As I have said many times before, the fruits of growth must be shared equally by all European citizens, both mainlanders and islanders.
This is the price of constructing a 21st century Europe with a human face in whose collective development everyone is involved. In this way we will all be able to make progress in our own individual areas, but still be heading in the same general direction. I voted in favour of the report by Mr Katiforis because I believe in this Europe.
The Katiforis report is an incredible demonstration of the lack of awareness among European capitalists. It is based on a total misunderstanding of the reasons for the current recovery which is in no way the result of neo-liberal policies favouring wage austerity and a strong currency. On the contrary, current job creations are due to an economic context characterised by an increase in consumption among wage-earners and a weak euro favouring exports.
Despite this convenient denial, the report proposes to plunge further into social regression. It proposes increased flexibility in the markets, starting with the labour market. It calls for 'wage stability' and exhorts the unions to adopt 'reasonable attitudes' in wage negotiations.
So as not to appear to be the direct spokesperson for employers, the report tries to include some social clauses. Yet the contradictions are striking. How, for example, can it propose the reform or 'modernisation' of social protection, which in practice means replacing solidarity with financial products, and yet invoke a 'spirit of social cohesion' ? How can wages be restricted 'in a spirit of fairness' when profits reveal unashamed exuberance?
The only other argument in the report invokes the use of new technologies to bring about modernisation. But why should these automatically be allowed to threaten the European social model? This crude materialism, sometimes attributed to Marxists, has now been adopted by cynical capitalists whose only aim is to extend the rule of trade regardless of social needs. We have therefore voted against a text which is both foolish and repugnant.
Mr Katiforis' s explanatory statement is clearly better than the main body of his report which contains no hint of the criticisms that were set out on the Commission' s recommendation.
I and the National Front Members have voted against this report as we feel that it recommends the same old ineffectual and even harmful recipes. There is still too much emphasis on the markets, which regulate nothing, on ultraliberalism, particularly in the public services which the Commission would like to see dismantled, on sacrificing social protection for public investment to ensure budgetary stability, and on price stability, whereas inflation was curbed ages ago. For workers there is wage moderation, a reduction in unemployment benefits and a relaxation of employment protection legislation.
Two points have particularly shaken us. The first is that the Commission recommends that my country, France, which is struggling under the weight of tax and social security contributions, should not take advantage of this growth to reduce taxes. The reason given for this is to avoid stimulating with the budget a level of economic activity which is already vigorous. Can you believe it? Since when has growth been rejected in the name of outdated economic dogmas?
The second point is the almost total absence of any reference to the euro. This famous single currency which, it was said, would bring us a prosperous future and be snapped up by the whole world eager for competition with the US dollar, has been cold-shouldered, not only by investors who are investing in dollars in the USA, but also by the central banks. No one has any confidence in the euro, which is no longer a floating currency. Rather, it is a sinking currency, and nor do they have confidence in the European monetary authorities. Wim Duisenberg is not Allan Greenspan, the ECB is not the Federal Reserve and the euro is not the dollar. Europe has neither the employment rate nor the growth rate of the USA and it will take more than futile gestures to change this reality.
Pomés Ruiz report (A5-0108/2000)
Mr President, Mr Pomés Ruiz' s report assesses the implementation of the Convergence and Stability programmes which are concerned chiefly with the European single currency: the euro. I have noticed that this document places too great an emphasis on figures, on the economic side of monetary union. This is right and proper, it is true: we are discussing currency and the euro and we do have to look at the raw figures. However, I would argue that we should also consider the spirit of our measures, human behaviour, and this should not be done exclusively in financial terms.
I therefore hope that, next time these assessments are made, it will be remembered that the opinions of European citizens have to be taken into consideration alongside the figures.
- (PT) The Pomés Ruiz report rigorously defends the principles of the Solidarity Pact, particularly as regards fiscal consolidation as a means of ensuring the sole objective of price stability. The analysis of the nominal convergence criteria is silent with regard to its consequences in terms of the risk of economic deflation, the adverse effect on public investment, economic growth and policies to combat unemployment.
However, the rapporteur goes even further in supporting the Commission' s recommendations. He believes that it is necessary to anticipate in good time the objectives put forward in the stability and convergence programmes, so as to take advantage of the current 'much-improved economic environment' . He therefore proposes swifter acceleration of fiscal consolidation, of structural reforms and of privatisation, and the "modernisation" of social protection, recommendations which have, in fact, already been made by the European Commission, particularly with regard to Portugal, in relation to the liberalisation of transport and energy and labour market flexibility, which is unacceptable. We have accordingly voted against the report.
Goebbels report (A5-0135/2000)
Mr President, I have already declared, during the debate on the decision to allow Greece to enter the European single currency, that I am totally in favour of Greece' s immediate entry, for it has met all the criteria required by the Treaties of the European Union. I would stress that I particularly welcome the fact - and that is why I voted for this decision - that no more budgetary restrictions are to be imposed on Greece, for, sadly, the brunt of this could not fail to fall upon pensioners and the elderly, in this case Greek pensioners and elderly people, who would be the victims of the exacerbation of the situation as regards the country' s budget, for Greece is willing to further reduce the negative elements of the Maastricht criteria and we have recommended that it do so, even though it does already fulfil these criteria, as has been stated.
- (EL) The legislative proposal of the European Parliament merely accepts the proposal by the Commission of the European Union, which confines itself to finding that "Greece fulfils the necessary conditions for the adoption of the single currency. The derogation of Greece is abrogated with effect from 1 January 2000" .
On the surface, Greece does indeed meet the budgetary and monetary indicators required for EMU. To this extent, and taking account of the position of my party, Synaspismos (the Coalition of the Left and Progress), in favour of Greece' s accession to Economic and Monetary Union, I have voted in favour.
Personally, however, I have strong objections to and reservations about the policies of EMU, which tie the Member States into rigid budgetary austerity, rising unemployment, worsening social conflict and unbridled competition, without being able to offer a strong European currency which is able to stand up to the dollar worldwide.
I am also totally opposed to the way in which the Greek government has achieved our accession to EMU, pursuing nominal rather than de facto convergence, making Greece one of the countries of the Union with the highest rates of unemployment and continually selling off the state' s assets in order to cover treasury deficits.
Unfortunately, these policies will not end when we accede to EMU; on the contrary, they will be institutionalised, consolidated and set in stone. The Left and Progressive Forces of the Member States of EMU must extend their collaboration so that they can radically reform the way in which EMU is structured and so that priority can be given to social criteria and promoting the fight against unemployment, real convergence policies and viable and fair development policies.
- (EL) The European Parliament is being called upon today to give its opinion on the adoption by Greece of the single currency, now that the Commission and the European Central Bank have given the go-ahead.
We would start by pointing out that, as far as we are concerned, the matter is not technical, it is highly political. It is precisely on the basis of the ideological and political aspects of the entire process of EMU and the single currency that we shall be voting against the admission of the drachma to the euro zone.
From a technical point of view, Greece has undisputedly managed to fulfil the criteria set in the Maastricht Treaty for entering the third stage of EMU. The problem, however, is how we got here and what happens next.
The nominal convergence criteria have been achieved at the cost of intolerable sacrifice on the part of the Greek people and as the result of a harsh austerity policy, the main features of which were, and still are, reduced social spending, a highly restricted budgetary policy, wage freezes, limited protection for workers, deregulated markets and greater privatisation. Unfortunately, this policy, which has reduced large groups of the population to despair and has resulted in a dramatic rise in unemployment, a mass exodus from farming and the closure of factories throughout the country, will not be repealed when we enter the single currency; on the contrary, it will be stepped up. Both the obligations imposed by the Stability Pact and the strict recommendations accompanying the reports by the Commission and the European Central Bank prove it. Both demand that we continue the austerity policy, dismantle labour relations even more quickly, rush in measures to repeal the social security system and continue and accelerate the process of privatisation.
It is obvious that the workers have nothing to gain from Greece' s accession to the single currency amidst disorientating celebrations; on the contrary, they are even more certain to see a continuation, on stricter terms and with increased "supervision from on high" on the part of the EU, of the dead-end austerity policy which has been exercised for the last ten years. Besides, those who speak of the need to safeguard the "sustainability" of the criteria seek solely to ensure that it is easier to harden the present policy and support the anti-grass roots measures yet to come. The experience of other countries already in the euro zone proves that one new measure after another is introduced in order to reverse what has been achieved over previous decades and the "American model" is now the example to be followed by the famous European social model.
We, the MEPs of the ÊÊÅ, who stand by the positions to which we subscribed when the Maastricht Treaty was signed and which only the ÊÊÅ voted against when the time came to ratify it in the Greek national parliament, will be voting against Greece' s accession to the euro zone on the grounds of the workers' and Greece' s interests. At the same time, we and the workers shall continue to fight against this policy and to promote an alternative development policy which focuses on man and his needs and which takes the opposite line from the reactionary policies of the 'democracy of the monopolies' .
- (NL) I have voted in favour of the Goebbels report and, as such, for Greece' s joining the single currency.
I have voted with just as much conviction for the amendments to the Pomés Ruiz report. These amendments specifically underline a sensitive issue which gave us plenty to talk about, not only in the plenary debate, but also in the Economic Committee meetings.
Many MEPs have expressed doubts about, in particular, the sustainability of the convergence and stability policy of the Member States.
We have all been able to see how the pleas addressed to Greece to make further efforts to reduce its debt and to obtain lasting stability do not only pertain to the situation of Greece itself, but also to the discontent about the way in which other Member States with a very high debt ratio have behaved, not making sufficient use of the options available to them, as a result of economic growth and low interest rates, to reduce the debt.
Let us hope that Parliament' s subdued criticism gets through to the relevant parties. This includes the Belgian government, which has already made so many pledges that even the press is starting to question the viability of this spending impulse.
Precisely because the hesitation expressed on the occasion of Greece' s joining the euro does not so much concern Greece as represent a general criticism, I am of the opinion that Greece should not be allowed to become the victim of this hesitation. Greece is welcome in euroland, and all Member States in the euro zone must respect the letter and spirit of the Stability and Growth Pact.
Sellafield resolutions
Mr President, the vote on Sellafield was a first for the European Parliament. I think it is the first time that the European Parliament has spoken in favour of uniform safety standards for nuclear power stations. I believe that the Council should, as a matter of urgency, and before the first accessions take place, resolve to draw up and implement such safety standards.
Randzio-Plath report (A5-0109/2000)
Mr President, I voted for the Randzio-Plath report on the distortion of competition where public undertakings are concerned. When Commissioner Monti gave his response at the end of the debate, he declared that the aid provided for public undertakings must not be out of proportion with the quality of the public service provided. So I wonder: there are public and private television broadcasting companies in Italy, for example, where a great deal of money is allocated to the public television services. However, this is, in actual fact, excessive, for there is no difference between the service provided by the private broadcasting companies and that provided by the public broadcasting companies. This is a distortion of competition.
Let us take another sector: state and private pensions. State pensions are heavily financed but provide services which are inferior to those provided by private pensions: this is not true competition.
The report indicates the need for financial transparency between Member States and undertakings. However, it is only interested in transparency with regard to public undertakings and only in terms of finding out whether state aid distorts competition between public and private undertakings.
The fact of an undertaking deciding to lay off some of its staff, leading to further unemployment, when a small part of its profits could be used to keep these jobs, is of absolutely no interest to the European Commission. It is also not interested in the damage to the environment and to the safety and working conditions of employees caused by the race for maximum profits.
More generally, the Commission is totally unconcerned about the complete lack of transparency which surrounds the fundamental decisions of all undertakings, such as the way in which they make their profits and the way they use these, even if to the detriment of society.
We will vote against this draft directive and reaffirm that, in the interests of society, we must have total transparency in the operation and accounts of all undertakings, both public and private, and the abolition of secrecy in business. The first step in this area should be to repeal all laws which threaten to punish the employees of an undertaking who tell the public and users everything they know about the workings of this undertaking.
- (PT) On the grounds that it is necessary to identify and prevent the granting of subsidies that distort competition and to increase transparency in relations between the State and public enterprises, the Commission is creating bureaucratic arrangements and real restrictions which may undermine the delivery of high-quality public services. By taking as its basic philosophy the need to ensure competition between the public and private sectors, the Commission has, in fact, ended up undervaluing the important role of public enterprises which provide public services, and this is unacceptable.
The rapporteur' s original report recognised the value of "services of general economic interest" , but her report was subsequently amended, particularly with regard to public broadcasting systems. We believe that it is right that the directive does not apply to public broadcasting organisations, in view of their specific nature, which cannot be divorced from the democratic, social and cultural needs of the various Member States, and the negative impact that this would have on their ability to fulfil their public service mission. This was the reasoning behind our amendment, which was unfortunately rejected.
Resolution on poor countries' debt
The external debt of the developing countries poses a major challenge. The 50 poorest countries spend twice as much servicing their debt as they receive in aid. The UNCTAD report on sub-Saharan Africa shows that African countries have not received any benefit from structural adjustment programmes for over ten years.
The proposal is very restrictive and is limited to the poorest, highly indebted countries. It imposes far too many conditions on the countries requiring debt relief. I regret any conditions which are imposed, particularly any link between debt relief and the application of structural adjustment measures. This is why I have abstained from the vote on the motion for a resolution.
I am in favour of very substantial debt relief for all the countries concerned and debt cancellation for the poorest ones.
- (IT) I abstained from the vote on the joint resolution on poor countries' debt because I feel that it is wishy-washy and ambiguous in the face of the financial mechanisms known to us all which plunge the greater part of humanity into the most abject poverty.
Today, even the multilateral organisations such as the World Bank and the IMF are talking of reducing the debt, for the mechanisms stifling the economies no longer make sense, even from a neoliberal perspective.
At the June 1999 G7 Summit, the United States, the United Kingdom and other countries talked of reducing the poor countries' debt to 90%. If we look closely at these proposals, we see that they would not really be a solution, for if these measures were to be applied, they would only affect 8% or, at most, 10% of the debt of the 41 countries involved, which is, at the outside, 1% of the total Third World debt.
But these same measures are given minimal application, which has tragic consequences for the indebted countries, but which benefits the creditors themselves in terms of export loans, financial bodies and multinationals, for example.
First of all, we must acknowledge that the Third World debt is illegal. Therefore, the European Union should promote an international, bilateral and multilateral action cancelling the Third World debt with no conditions attached.
The Member States must cancel the debts of the poor countries in practical terms and urge the international bodies which represent them to take similar steps.
We must ensure that the cancellation of debts is not conditional upon cooperation, as is often the case, or linked to any sort of structural adjustment measure.
We have to influence the financial mechanisms which caused this debt and the structural adjustment policies which continue to contribute to it, spreading poverty throughout these countries.
Resolution on Zimbabwe
It is in the nature of things that the extreme right should put forward crass arguments to defend the right of 4 500 landowners of European origin to monopolise the best land in Zimbabwe.
Yet the fact that the joint motion for a resolution calls for law and order to be enforced and condemns 'the illegal occupations' and accompanying violence is pure hypocrisy.
We might have more faith in the sincerity of the authors of this motion in 'deploring the recent murders, beatings and intimidation associated with the ...occupation' if they at least deigned to recall the past massacres in which a handful of colonists dispossessed the indigenous population of its land and the decades of colonial violence and apartheid used to preserve this situation.
The Mugabe regime is authoritarian and corrupt. Yet neither this authoritarianism nor this corruption bothered the defenders of the wealthy minority and the old colonial power until this authoritarianism was used to attack their interests and privileges.
We have therefore not only voted against this motion but must also denounce the cynicism and hypocrisy of those who defend the interests of the privileged whites in Zimbabwe.
It will be up to the poor population of this country to settle its account with Mugabe and his regime, and certainly not the political servants of those who have grown rich by pillaging this country.
Paasilinna report (A5-0094/2000)
Mr President, I voted for the Paasilinna report on the telecommunications regulatory package but I found it unsatisfactory as well. Not enough effort is being put into these European Union directives on telecommunications, if it is true that the result is that, sadly, we are still without a European television frequency and we do not yet have a European television channel or even a mere radio station. Neither Parliament nor our meetings are broadcast anywhere in Europe. European Union telecommunications directives ought to relate to the European Union.
In 1993 the European Union and the Member States undertook to liberalise the telecommunication services sector.
This undertaking led to the adoption of a series of directives. Behind the regulations was a political objective of ensuring growth, employment and competitiveness and of giving everyone access to the information society while ensuring adequate legal protection.
The Commission has played a supervisory role in this which has resulted in a series of reports since May 1997.
The Commission communication before us today is part of this process and the assessment presented is balanced to say the least.
Approximately two years after full liberalisation, the telecommunication services markets in the Member States are characterised by a rising growth rate, many new arrivals and falling charges. However, major problems remain.
A 'digital divide' is apparent between both regions and citizens. The reason for this is clearly the cost of access to these new services. The exclusion of some citizens from the new information technology society cannot be tolerated. The preservation of universal service must therefore ensure the inclusive nature of this society. We must make certain that the regulations being prepared, which have been submitted to this Parliament, adopt this approach.
Due to a desire to see the cost of access to the Internet lowered and for this to be accessible to all citizens, Parliament insists in its report on the need to open up competition in the local loop. This measure must be thoroughly discussed with the national authorities in order to respond to the relevant objections.
A major effort must be made in terms of harmonisation and simplification of rules. I am thinking for example of the rules on consumer protection, those governing the operation and role of the National Regulatory Authorities (NRAs) and the licensing systems.
To conclude, I would say that the telecommunications liberalisation process is not an end in itself but a step towards ensuring the transition to the information society.
There is still a long way to go and we must not forget that the jobs created must be lasting and of a high quality.
- (PT) We feel bound to criticise the assumptions underlying this report, in particular those concerning faster liberalisation of the telecommunications sector, which are founded on the basic premise that this process has brought benefits to the users of these services. We only need to look at Portugal' s experience in this respect.
Portugal Telecom, a public enterprise which has received billions of escudos of public investment, has been partially privatised, which has led to an increase in charges to what are called 'residential users' - the majority of the population - who today face the 'highest charges in Europe' . As regards the workforce, thousands of jobs have been cut, stricter working conditions have been introduced, and in many cases workers are poorly paid and have few rights. In other words, the overriding aim has been to maximise profit in a sector which is already highly profitable, and this has led to cuts in investment which have affected the quality of the overall service provided for the majority of users.
We do not think this is the right way to proceed. We need a modern public telecommunications service which embraces technical and scientific progress. We need an affordable public service based on equal access and guaranteed users' rights - a service that forms part of balanced development. We also want to see improvements in conditions of employment for the workforce in this sector.
- (SV) It is extremely important that the EU' s legislation and accompanying rules in the area of telecommunications should be updated concurrently with the explosive global development where digital and mobile communication is concerned. It is also important that this should take place within the framework of the conditions of the internal market and with a view to safeguarding free competition. In this context, the report illuminates a number of important aspects.
What the report does not discuss, and what the Commission' s report does not take account of, either, are the different conditions prevailing in the EU' s Member States when it comes to developing and maintaining different types of network. When it comes to Sweden, which is sparsely populated and where there are significant distances between one locality and another, the public service element has a relatively larger role to play than elsewhere when it comes to the functions and investments of the telecommunications industry. Where society' s opportunities for investment and decision making are concerned, together with citizens' ability to access functioning communications networks of equal quality, the consequences of completely opening up the markets for telecommunications networks in the way described in the report are unclear. I therefore abstained from voting on this report.
Alyssandrakis report (A5-0122/2000)
Mr President, I voted for this report, which is the first Alyssandrakis report on radio frequencies, which are nowadays used chiefly to advance mobile phone communications technology. This directive also has some shortcomings, for there is insufficient focus on adaptation, teaching, refresher courses and the use of these new communications systems by pensioners and the elderly. I am not referring to pensioners and the elderly in general, but, in this case, I am referring to my mother. My mother lives in Rome. She is 85 years old, it is true, but I have not yet managed to persuade her to let me give her a mobile phone because she would not know how to use it. She would find it extremely useful and also a saving, but she will not be persuaded. I offered to teach her, but she refused. This means that the elderly are not able to benefit from progress.
Alyssandrakis report (A5-0119/2000)
Mr President, in relation to the second Alyssandrakis report, I must mention my daughter. When I met her this morning - I did not see her last night for I was here, in this Chamber, speaking on this report - she asked me: "But Daddy, is it true that you want to become an astronaut and go to the moon? That is what they told me when I arrived here this morning." I had to reply: "Yes, it is true" , for when I took the floor yesterday - and I repeat the request again now - I called for progress to be made in European space research and I mentioned the fact that, in the United States, there was an astronaut, a politician, who went into space at the age of 69, that is when he was a pensioner. I would like there to be a European astronaut, also a politician, who will become an astronaut in 15 years' time at the age of 69. I therefore put my name forward to become the first European Union astronaut.
Maybe you should give your mother the spaceship and your daughter the telephone.
Mr President, although I voted for the report, I would like the following point to be minuted. Coordination of European research activity must not result in competition between research institutes disappearing. The limits on communitarisation imposed by the principle of subsidiarity should therefore be kept in mind. The standardisation of rights concerning intangible assets has already proved its value in the case of trademark law and copyright. The present system for filing patent applications obliges the applicant to file a patent application separately in each Member State, which inevitably results in an undesirable fragmentation of the European market. The logical conclusion is therefore to create a Community patent. Decision makers at national level will have to be sufficiently far-sighted if this ambitious project is to succeed. The competitiveness of the entire European Union must be taken into account when research contracts are being awarded.
Plooij-Van Gorsel report (A5-0131/2000)
Mr President, I voted for the Plooij-Van Gorsel report on the communication "Towards a European research area" , although I would have been very pleased if the decision had at last been taken to place all the research carried out throughout Europe at various levels of government under the same umbrella. Town, provincial and regional councils all spend money on research, the individual State governments spend money on research and so does the European Union. All this money should be managed by a single expenditure centre: the European Union.
I am concerned because I would like to see more research in the field of science which aims to prolong human life. I am concerned because I would not like the State budgets and pension agencies to try to hold back this research, which would have negative implications for them because of the greater expenditure they would incur.
- (EL) Although there are certain positive aspects to Mrs Plooij-Van Gorsel' s report, it is driven by the perception that the purpose of research is to serve corporate interests and produce new knowledge - mainly of commercial value - on demand, within the framework of the liberalisation of the market and of competition.
Any research policy based on this sort of perception and which serves this sort of policy is bound to distort the nature of research as a procedure for producing new knowledge and as a productive power.
What research basically needs is an increase in its funding, which is unacceptably low for the European Union as a whole (1.8% of GDP compared with 2.8% in the USA and 2.9% in Japan), while countries such as Greece, which is at the bottom of the EU league, spend a miserable 0.5%. Increased funding will allow new research activities to be developed and use to be made of the plethora of unemployed, highly-specialised young researchers, of which there is an abundance, at least in Greece.
Funding must be provided by public agencies within the framework of research activity programmes which will support both basic research and applications, the final purpose of which should be to improve the quality of life for all mankind and not swell the coffers of the monopolies.
International collaboration plays a primordial role in the research process, and its further development, both between the Member States of the EU and with other countries, would be both desirable and welcome. However, ensuring that overall research efforts in the countries of the EU serve the interests of big business, solely with a view to increasing their profits, is undesirable and constitutes a repulsive prospect for the future of mankind.
This is why the MEPs of the ÊÊÅ shall be voting against Mrs Plooij-Van Gorsel' s report.
- (PT) It is important to note that despite all the declarations of intent made by the European institutions about the new economy, and despite the trend towards a digital, knowledge-based economy driven by the existence of new goods and services, the European Union' s total research effort as a function of its GDP has been in continuous decline for ten years. On average, the EU devotes just 1.8% of its GDP to research, compared with 2.8% in the USA and 2.9% in Japan.
According to the Commission communication, the gap between total public and private expenditure on research in the USA and in the EU is continuing to widen, having grown from EUR 12 billion in 1992 to some EUR 60 billion in 1998. Similarly, in terms of employment, there are just 2.5 researchers for every thousand workers in European companies, compared with 6.7 per thousand in the USA and 6 per thousand in Japan. Yet we know that research and technology contribute between 25% and 50% to economic growth and play an important part in the competitiveness, employment and quality of life of Europe' s citizens.
This being the case, how can the Heads of Government of the 15 Member States of the European Union pledge to achieve a new strategic objective for the next decade, that is to make the European Union the most dynamic and competitive knowledge­based economy in the world, capable of sustainable economic growth, with more and better jobs and greater social cohesion, unless they significantly change their research policy, and particularly the budgets earmarked for this? It is in this way, through public investment and guarantees to respect workers' rights, that we will achieve better levels of development, not by insisting on the liberalisation of key sectors and of essential public services or on flexible labour markets.
Smet/Gröner report (A5-0125/2000)
The recognition of women' s rights as an integral and indivisible component of universal human rights requires the adoption of accompanying measures which will allow this recognition to be transposed into concrete actions. It also requires a subsequent evaluation of those measures, above all, so that they can be adapted in the event that they are not sufficiently effective. This is why the Smet-Gröner report, and the proposals contained in it, are so opportune and correct. I have therefore voted in favour of it.
Of particular importance is the request for specific preventive measures and measures to promote women' s health and guarantee their right to genetic health, as long as this right is not understood to mean the right to abortion but rather the right to the protection of the health of the expectant mother and the unborn child. With regard to the promotion of equal opportunities in the context of policies on cooperation with development, I would like to point out that, in my view, efforts in this area should concentrate especially on guaranteeing girls' access to primary education, which means at the same time ensuring that it is free.
However, I regret the fact that the amendment that I presented on behalf of the PPE has not been accepted. The prevention of adolescent pregnancies demands, above all, that we educate the young in the values which stem from their essential sense of self-worth and teach them to enjoy their freedom in a responsible manner.
. (PT) We voted in favour of this report because it highlights the most important aspects of our analysis of the follow-up to the Beijing Declaration and Action Platform.
We also think that the 2000 review process should in no way lead to a renegotiation of the commitments entered into in Beijing. All the 12 key sectors are important and they must be tackled, given the sexual discrimination which exists in all areas, and since lack of progress in one sector will inevitably have repercussions on the other sectors.
We also believe that it is important to hold a further conference in five years' time with a view to assessing progress for women in the fields of equality, development and peace.
It is also of fundamental importance for the Council, the Commission and the Member States to do everything possible to combat violence against women, especially in the home, at the workplace, in society in general and in armed conflicts.
The report by Mrs Gröner and Mrs Smet gives me the opportunity to look again at a questionable action platform. As well as containing a Malthusian ideology, the Beijing Action Platform uses means of implementation which we condemn.
The UN already intends to rule the world by imposing a uniform vision, based on the western model, on all the regions of the planet, regardless of their existing cultures and laws. In addition, in order to bypass the rules arising from its intergovernmental nature which subjects it to approval by its Member States, the UN is using the NGOs which it finances in order to implement its programmes everywhere and with much fewer constraints. Where countries are reluctant, it is using blackmail based on financial aid to obtain the application, for example, of birth control measures.
Although it is vital for the specific role of women to be recognised in all societies, this must occur with full respect for the local traditions and regulations which are commonly accepted and which do not in any way prevent the dignity of women from being respected. Such an approach ensures that the people concerned have a better understanding of these broad international texts.
We have also discussed and voted on Mrs Sörensen' s report which deals with trafficking in women. These two debates should make us stop and think about the real scope and aim of these major international platforms. While they have succeeded in their aim of weakening still further the demography of western countries, they have not responded in a logical way to the more urgent question of protecting those women who are really in difficulty.
Once again, it is the ideology and egoism of some which have prevailed over concern for the common good. The culture of death has taken priority over the defence of life.
- The British Conservative Members decided to abstain in our vote on this report.
This should not be construed at all that we are not opposed to discrimination. We are opposed to discrimination, we do believe in equality of treatment between men and women.
We do not accept, however, that the imposition of legal quotas is the way to achieve equality of treatment. Quite the reverse. We think quotas of themselves institutionalise discrimination.
We believe that women the world over and especially here in Europe are making a valuable and positive contribution to the democratic process. We are convinced that role will develop fully and effectively without 'progressive' or 'artificial means' .
On the issue of making contraceptives more widely available we voted against the amendment because we believe these are issues of personal morality and conscience and not an issue where the European Union should be making a political stand.
For these reasons we voted against certain amendments and abstained on the final vote.
- According to the World Health Organisation, the definition of the term "Reproductive Health" includes the term "fertility regulation" which contains "interrupting unwanted pregnancies" , i.e. abortion on demand. In the interest of subsidiarity, paragraphs and related amendments dealing with reproductive health should not be included in an EP document, unless clearly and honestly defined. There is a worldwide commonly agreed terminology which is "Primary Health Care" defined at the WHO conference in Alma Ata, 1978, which deals with Women and Mother' s Health without including abortion on demand.
Furthermore, in paragraph 18, the use of language leaves the meaning unclear and open to interpretation; prevention of "girl pregnancies" has the unfortunate double meaning of specifically seeking to prevent pregnancies where the conceived child is a girl. Ambiguities such as this should not be allowed to stand in a report conceived as instructions for the negotiating team in New York for the remainder of the Beijing +5 session.
Regarding paragraph 26, which states that "the respect of women's rights should be one of the main conditions for the granting of aid and should be closely monitored in all external relations and cooperation" , the European Union must not tie any specifications to its distribution of aid nor impose any conditions for the reception of aid amongst women, realising that women are extremely vulnerable to the use of coercion and coercive techniques in order to realise their basic human rights such as shelter, nutrition, education and basic health care. The EU must exercise extreme caution that current definitions should be consistent with the Universal Declaration of Human Rights as women are not a minority group.
The UEN Group decided to vote against the Gröner-Smet report for several reasons, one of which is the ideology behind Beijing +5.
We do not reject the whole report but we refuse to accept the ideological vision of women which it aims to impose on the world.
This vision which we reject relies on empirical assumptions. Firstly, we disagree with the principle of women being a factor of peace and we reject this image of a dove superimposed on that of a woman to become as one. This makes men into hirsute and aggressive beings who are the source of all the world' s problems.
Furthermore, we do not believe that women can, by nature, be a factor of economic development. Clearly, they can contribute to this and we must give them the means to do so. However, we believe that, in the context of this debate, the absolute priority must be to provide education.
We also cannot accept the individualisation of human rights to be found in this report.
The UEN Group, although attached to the whole European tradition of human rights, cannot accept the individualisation of these rights where they represent only specific needs to which suitable responses must be provided.
A restrictive international instrument certainly cannot be based on false assumptions.
The report on the follow-up to the Beijing Action Platform notes that the situation of women, although improved, still involves major inequalities. In terms of work, it would appear vital to do more than just evaluate 'the impact of part-time and atypical forms of working on [...] the increase in poverty among women' . Women often actually do not have the option of choosing a properly paid full-time job, yet 85% would like one.
Being forced into part-time work is clearly a source of poverty which is why we oppose this. The wage gap between men and women of around 30% still remains. On this issue, the report should have introduced coercive measures to eliminate this state of affairs. This would, of course, require a political will. Finally, over one thousand women' s associations in 140 countries are this year organising a world march to fight against continuing violence and to fight for equality. It is our duty to support them.
We have therefore voted in favour of this report despite its limitations and we will demonstrate in Paris on 17 June together with all those who are fighting for equality and women' s rights.
That concludes the explanations of vote.
(The sitting was suspended at 1.48 p.m. and resumed at 3 p.m.)
Equal treatment
The next item is the report (A5-0136/2000) by Mrs Buitenweg, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Directive implementing the principle of equal treatment between persons irrespective of racial or ethnic origin (COM(1999) 566 - C5­0067/2000 - 1999/0253(CNS)).
Mr President, it was fifty years ago last week that Robert Schuman, with his speech, laid the foundation for the ECSC. Meanwhile, coal and steel have ceased being the cornerstones of the integration process. Over the past six months, it has become evident that values are increasingly at the centre of the debate. Europe as a Community of values.
The importance of the directive which we are debating today threatens to become lost in the commotion about the time of issue of the French translation, the deadline for the amendments and our Rules of Procedure, whilst its very content will probably explain why we are all fighting so hard. A couple of months ago, when the content had still not been specified, all parties agreed to a swift passage of this directive. During the Portuguese Presidency, there has been a political momentum within the Council of which I, as well as other MEPs, would have liked to have made use.
Technical problems were deemed subordinate to political will at the time, and this is still true for the majority of MEPs. Therefore, in addition to the draftspeople of the opinion, I would also like to thank a number of people by name for their extremely constructive contributions to the report. They are Mr Richard Howitt, rapporteur for the Committee on Employment and Social Affairs, Mrs Anne Van Lancker, Mrs Joke Swiebel, Mrs Sarah Ludford and Mr Arie Oostlander.
I would now like to move on to the Commission' s proposal. It embodies a sound minimum level of protection against racism by means of sanctions and independent bodies, by which we set great store. The Commissioner has done justice to the wide range of areas across which discrimination can manifest itself. The directive covers both direct and indirect discrimination, as well as the term "harassment" .
My report also calls for the inclusion of incitement to discrimination. This is, for example, the case if an employer asks a headhunting agency to be selective on improper grounds. I hope that this addition can be adopted by the Commission.
Parliament has also looked very carefully into the areas to which this directive applies. I have understood that some people in the Council are in favour of excluding asylum and migration policy, as well as the issuing of visas, from this ban on discrimination. I hope that I have got the wrong end of the stick here. Indeed, although a distinction based on nationality may be completely understandable, it would, of course, be quite improper to let the colour of someone' s skin be a deciding factor in their request for asylum or to treat the asylum request of a black person in distress differently from that of a white person. These days, asylum and migration policy falls within the scope of the first pillar. The deliberate exclusion of this area could not therefore be justified.
A much-debated topic in this Parliament is the burden of proof. Every Member State is by now familiar with this concept, whereby both the defendant and plaintiff have a role to play. Indeed, the burden of proof has already shifted in cases where men and women are treated equally. In this procedure, the plaintiff has to supply actual facts on the basis of which direct or indirect discrimination can be presumed, and the defendant subsequently needs to refute the charges. This arrangement works well and has caused few problems. Maybe those opposing this procedure could explain to me sometime during this debate why we nonetheless have to review it and, more specifically, why there is less protection against racial discrimination than against sex discrimination.
At the same time, I recognise the fact that even more protection is not essential. I hope therefore that the House, in its wisdom, will decide tomorrow to adhere as far as possible to the Commission' s original text.
Unfortunately, statutory measures against racism are necessary. They provide victims with protection and a right to redress. But it is also important in the forming of attitudes. It makes it clear that Europe will not stand for racism. It is this message which this Parliament needs to broadcast. Everyone is different, everyone is equal.
Mr President, I shall be very brief, as you have asked us to be, but I am raising a point of order on behalf of my Group, in order to register our disapproval of the fact that in his explanatory statement, Richard Howitt mentions the Danish People' s Party amongst racist and extreme-right parties. On behalf of my colleague Mogens Camre, I wish to categorically repudiate this categorisation and in particular the misleading nature of the text, given that the report refers to a leader of a neo-Nazi party in Denmark, which has nothing to do with the Danish People' s Party. I would also like to make it clear, in this Chamber, that these unjustified and extravagant accusations were the subject of a court case which was ruled upon in Denmark in 1999 and the originator of these accusations was found guilty. The court found that these accusations had been proved to be unjustified and convicted the person responsible for this defamation. I regret that this defamation has been echoed in this House and we will send a copy of the court' s judgement to the Bureau. I would request the Bureau to forward this judgement to Mr Howitt also, and to any other Members interested in it.
I wish to emphasise that the leaders of the Danish People' s Party were involved in the resistance against the Nazi invasion, which cannot unfortunately be said about certain former leaders of other political groupings in Denmark.
I note what you have said, Mr Ribeiro e Castro. I do not think it was strictly speaking a point of order, but I have taken note of it.
President, as co-rapporteur for this, Europe' s first ever race directive, I and my party are proud to contribute to legislation which establishes common standards of protection for the victims of racial discrimination throughout our continent. This will send a clear signal to the racist extreme right that they have no part in modern Europe and it closes the chapter of racism, anti-Semitism and xenophobia which tragically blighted our history in the century just past.
Racism is not an opinion - it is a crime. The 24-year old black care worker set on fire in a racist attack in Britain, the 5 neo-Nazis convicted of beating two Vietnamese people in Germany, the French authorities cited by Amnesty International for torture of a Moroccan-Dutch national, all of which took place in Europe this very week are simply the most visible examples of racial discrimination which is the daily experience of black and ethnic minority Europeans in our businesses, communities and on our streets. For example, the group from Watford in my constituency whom I met just last week, were witness to racist intimidation at a border post, which is sadly too routine even to be reported.
Let me be clear - today the European Parliament places on record our belief that this legislation will concretely tackle such racism. The shift in the burden of proof because the discriminator holds all of the information will guarantee greater fairness in the way that complaints are heard. The definition of indirect discrimination will enable covert action which is more pervasive, more insidious to be challenged and will permit implementation by genuinely independent bodies with sufficient funds to do their work so that our words are turned into reality.
The Commission for Racial Equality from the UK is just one example in Europe and I am pleased that some of the best lessons of the UK' s Race Relations Act alongside best practice from other Member States are being translated into European law today.
The European Parliament should be aware that the elements I have outlined are intrinsic to the legislation and that Mrs Buitenweg and myself have come to a clear understanding with the Portuguese Presidency that, in return for our cooperation in accelerating parliamentary approval, those elements will form a minimum in the final directive agreed.
Let me turn to the specific improvements we propose and which we expect to be accepted: that incitement or pressure to discriminate is banned just as much as the discrimination itself; that groups as well as individuals will be able to bring cases including a legal status for voluntary organisations to engage in civil dialogue, a partnership to implement the directive for the first time; that the scope of the new law is clearly applied to all public authorities; that conciliation is offered to resolve disputes without prejudice to the right of access to the courts; and that the effectiveness of the new law is tested one to two years, not five, following its implementation.
In addition, I ask the Commissioner to address specifically in her reply our additional demands for application of the principles of the directive in the policies and programmes of the EU itself. Second, to give public authorities the right to require companies to demonstrate compliance with anti-discrimination in awarding contracts. Third, on the importance of statistical monitoring, if we are genuinely to combat discrimination.
Finally, I offer my sincere congratulations to Kathalijne Buitenweg for her work and I thank her for her cooperation in bringing this before Parliament. Members should all acknowledge the campaign by the anti-racist movement throughout Europe. National groups such as the UK Race and Europe Network in my country, the European Network against Racism and, in particular, the Starting Line group have worked for 20 years to get this legislation and for them today is still simply the beginning.
Mr President, I want to add my voice to those Members calling for the swift passage of this legislation through Parliament. This is a Parliament with a proud record. Since the 1980s we have led on action and on initiatives to combat racism, xenophobia and discrimination. We now have, in the Buitenweg report, a unique opportunity to see those efforts incorporated into a package of legislation and an action plan.
I want to thank the rapporteur for incorporating the amendment by the Committee on Legal Affairs to extend the proposal to cover institutional racism. We, too, believe that we have to see a ban on incitement to racism. Groups and anti-racist organisations in my region, in the North-West of England, are eagerly awaiting this legislation. For some of them, victims of racism, action cannot come quick enough and PPE pleading on respecting parliamentary procedure, I am afraid, will fall on deaf ears in my region' s organisations.
Racism is on the rise again. We all have our local examples. For example, in Liverpool an Asian scriptwriter was attacked, his car forced off the road and local thugs then tried to impale him on a fence spike. So vicious was this attack that Merseyside police called for an urgent press conference. The Jewish community in North Manchester are persistently the subject of victimisations and racism, their property defaced and they are subjected to racial threats and abuse. This has to stop. This is why it is vital that Europe gives a strong public statement on racism and discrimination backed up by legislative action to ban this and to extend the scope of legal redress by shifting the burden of proof from the victim to the racist and allied groups and organisations to bring race discrimination cases to courts across the EU.
In voting through this report and its recommendations, this Parliament can give a strong signal that it is prepared to be tough on racism and tough on the causes and perpetrators of racism. Those parties which seek to legitimise and promote racism and discrimination through the ballot box, and we have examples in many countries, should take note of this directive and incorporate the recommendations and its legal force in their own constitutions.
Firstly, I want to congratulate the Commission on this text. It is a good text. Many of the basic principles we wanted to see are in it. I also congratulate the Portuguese Presidency because they have pushed this through and given it their political clout to make sure we get it on the statute book because, as Mrs McCarthy has just said, people who are victims of racism cannot wait until all the procedures are sorted out. They want this legislation quickly and they want it now. That is why it is important that we vote this afternoon.
It is important legislation. In the context of what has happened in Austria, it becomes even more important. There are a few things which would add to and strengthen the text. Two things I would like to highlight: Amendment No 29, which tries to make sure that there is no hiding place for racism, no hiding place behind considerations of religion, considerations of belief and considerations of nationality. We need to make sure that these are not just covers for racism.
The second amendment, which is important, is the amendment on incitement to racial discrimination which is as important as the act of racism itself, and I hope the Commission will take it on board. My own committee, the Committee on Industry, External Trade, Research and Energy, thought it particularly important that we make sure that the applicant states are aware of the legislation and are in a position to implement it as soon as possible. I hope the Commission will make sure in the Action Programme, proposed to accompany this package, that we have a lot of projects from the applicant states.
This directive will have a direct impact on the lives of many constituents of mine in Yorkshire, people from ethnic minorities and many thousands of people across Europe. It is very important that we get it through today. I hope that at the end of the afternoon we will have no more shenanigans, no more delays and we will make sure we get the vote at 6 p.m. so that we can get it through before the end of the Portuguese Presidency.
Mr President, first and foremost, I would like to warmly congratulate Mrs Buitenweg on the fact that she managed to finish the entire report, ready for discussion and vote, at the eleventh hour today. That is the first point.
When I read the report and hear the discussions, I get a strong feeling of déjà vu. Some 15 or 20 years ago in the Netherlands, I worked together with a Christian-Democrat member of government, Mrs Jeltien Kraaieveld, who was also involved in this anti-discrimination legislation in the field of discrimination based on sex. All the points raised then, together with the hesitation and conflicts, have come up again now. The hesitation mainly relates to what should and should not be included in the one report. Then, too, we realised that it is better to address the types of discrimination one by one than to try to cram them all into one act or even one directive. In addition, the rapporteur has persuaded me that it is preferable to leave out religion for that reason, because it merits a separate chapter.
What would really cap it all for me is if we could withdraw Amendments Nos 15 and 29, in which religion is portrayed in a bad light. This would then render my Amendment No 63 redundant, where religion is seen in a positive light, as we would thus redress the balance and have a clean report.
Mr President, I think it is important in this context to bring up the issue of the 'distribution of the burden of proof' , also erroneously referred to as 'reversal of burden of proof' . In the past, we have had huge arguments in the Netherlands about how this should be done and whether this could be done. We finally concluded that it was necessary and that it should also be tied in with the establishment of an independent council or independent committee for equal treatment - in fact, one of my best former collaborators currently forms part of such a committee. This would then be able to look into the extent to which particular complaints should be taken seriously, whereupon we would go to court and, if appropriate, support the plaintiff. It is then up to the party which is indicted to prove that we are wrong. That is the type of distribution of the burden of proof which is not only already operational in most Member States in the case of men and women and, as from 2001, will have to be extended to include everybody, but which also already exists in legislation on the environment, for example. There, too, a reversal of the burden of proof applies, if necessary, or so I was told by an expert in the field a moment ago. Indeed, these are phenomena which are extremely difficult to prove and which, using the traditional method, an interested party can try to wriggle out of, usually successfully, even if this is completely unjustified. It is to be welcomed if legislation develops in this respect.
The distribution of the burden of proof is an important point which should be looked into by a committee such as the one mentioned above. As such, on behalf of those in my Group who welcome this, I am strongly in favour of the parts of the report which pertain to this point.
It is, of course, the case that in the traditional forms of administration of justice, some employers or people playing important roles used to be in a strong position, or those forming part of a majority always took exception to anti-discrimination. Distribution of the burden of proof will affect their position. As a Christian-Democrat, I think we have to side with those who are most under threat, those in the weakest position. As such, this is a positive development, in my view.
Also, I very much applaud the rapporteur' s compromise to the effect that she is possibly prepared to reinstate in their original form those regulations which have been tightened up in ways not required by statute. I consider this to be an important gesture, also vis-à-vis the Group of the European People' s Party (Christian Democrats) and European Democrats, and this I very much appreciate.
Regarding the other points of the report, I do have to say that the nature of a directive is such that you do not need to be too specific. A directive needs to be incorporated into national legislation. Naturally, one could say, what if some EU government or other lost its faculties, you would need to specify all the steps one by one. I assume, Mr President, pursuant to the principles of subsidiarity, that this kind of mental breakdown will not affect Member States and that they will transpose this directive into national legislation in a proper and reasonable manner, so as to meet the objective. This is, after all, the nature of the directive. This does imply for our Group - and I am speaking on behalf of the entire group - that a number of points are redundant, something which, in fact, the rapporteur has already hinted at. Let us weed them out and exclude them from the directive.
In addition, we do not need to include a number of bureaucratic procedures of how everything needs to be done step by step. We will not be voting in favour of this, or rather, we will be voting against this. But this does not affect the core of the report, Mr President, which is what this is all about.
Needless to say, there are a number of points which we do want included, such as, for example, the right to perusal of confidential information, or whether it is, for example, necessary to establish whether a business administration is not secretly committing systematic discrimination. On behalf of part of my Group, I also find it extremely important that elections of employees representatives are clearly provided for. Naturally, these too should be held free from discrimination based on race or ethnic origin. We must strike up a social dialogue where this type of issue can be discussed. This very much strengthens the concept of subsidiarity because, where anti-discrimination is concerned, we should start at the basis, the very place where social dialogue is extremely pertinent.
Mr President, discrimination, especially based on ethnicity and race, is of great concern to me because it touches the very core of the European Union and European integration. This is what it is all about. We are gathered here, people from different nations and of different origins, and we are working together. This is what the pioneers of the European Union once did and we must translate this now into legislation such as is before us today. As a Dutch person, I have to say that I am also moved by the discrimination issue involving generations of Dutch speakers, often fellow believers, who kept the apartheid regime in South Africa alive. This has made us particularly alert and, in my opinion, we should take the warning we received from this historic learning process seriously. I am delighted that this subject is now being discussed in a proper manner.
Mr President, Commissioner, ladies and gentlemen, I am a Member of the group which has joined forces with the two rapporteurs, Mrs Kathalijne Buitenweg and Mr Richard Howitt, with a great deal of conviction in order to enable Parliament to deliver the parliamentary opinion on this Commission proposal this week, and I would like to thank the rapporteurs very explicitly and with all my heart for the extremely constructive spirit in which we have been able to work. The Social Democrats in Parliament have fought doggedly to keep this item on the agenda and I am pleased that we managed to achieve this thanks to a sound proposal for compromise from the Liberals. With all due sympathy and respect for the work which Mr Arie Oostlander and a number of delegates in the PPE-DE Group have put into this in order to win that group over too, I have to say that the continuous attempts at sabotage and procedural games which we have experienced here this week are, as far as I am concerned, proof that a hard core of conservative PPE-DE Members want nothing more than to undermine this report and the directive. I am pleased, however, that we managed to stop them in their tracks.
We all know that the Portuguese Presidency is determined to bring this debate in the Council to a successful conclusion. This will not be easy. The majority of MEPs know very well why this directive is important. By implementing the Treaty' s non-discrimination principle swiftly and forcefully, Europe wants to give out an unambiguous message to the citizens in our own countries and those in the candidate countries. This is to prove that Europe is serious about the fight for equal opportunities, irrespective of people' s race or ethnic origin and also because it is a well-known fact that discrimination is still rife in our countries, and that there is still racism and extreme nationalism which, in fact, is more prominent than before because racist political parties are cashing in on the 'own nation first' ideas. I know that the debate in the Council is also a difficult one. It is precisely for this reason that it is important that the European Parliament strengthens and supports the Commission's position, because we will soon need a sound and efficient directive which fights any type of discrimination on the basis of racial and ethnic origin.
To finish off, I would like to highlight a number of my Group' s priorities in terms of content. Firstly, it is extremely important for the non-discrimination directive to have a wide and efficient scope. This is why we are very much in favour of extending the directive to groups of people who are discriminated against and also to areas such as housing, education, public service operations and attitudes within the police force. We are also pleased with the solution which we finally reached regarding discrimination on the basis of religion which should not be a covert reason for discriminating on the basis of ethnic origin.
Secondly, in our opinion, the strength of this directive will stand or fall with its enforceability, the extent to which it monitors discrimination, the efficiency of the measures taken against discrimination and, as such, the importance we attach to the possibility of organising collective actions to tie sanctions in with the directive. With all due respect and sympathy, Mr Oostlander, but since you refer to the cleaning-up operation, I notice that this is precisely one of those cornerstones of our reinforcement plan which is being removed. I do not agree with this. This is taking it much too far. Moreover, my Group also supports the reinforcement of, and support for, the operation of, those independent monitoring bodies. I am convinced that the centre for equal opportunities in my own country will be encouraged in its activities by this directive.
I should like to finish off with one last consideration regarding the shared burden of proof because I am really at a loss to understand the resistance on the part of some people. Surely it should be clear to everybody that it is impossible for a migrant who is discriminated against to prove that he is being discriminated against at work or by house owners, unless the defendant too is at least asked to prove that the facts brought by the plaintiff are unfounded. We women are already familiar with this procedure. This is why we have fought for such a long time for a directive which distributes this burden of proof, and all we men and women of the Group of the Party of European Socialists are asking for is for migrants to be treated in the same way as women. This is why we will also support the Commission' s proposal and will not permit any amendments in this area.
Welcome
I have just been told that we have a delegation from the City Council of Munich, the capital of the Land of Bavaria, in the public gallery. It is my great pleasure to welcome our colleagues from local government, and I am delighted that you are so interested in our work!
Equal treatment (continuation)
I am delighted to have been able to work with Mrs Buitenweg. She has done an excellent and inclusive job producing a balanced text, which usefully strengthens the Commission' s hand. This proposed directive is a landmark for Europe. It is right that Europe should be legislating to guarantee the fundamental right to dignity, irrespective of ethnicity, and not to suffer discrimination. It is also timely for Europe to legislate now with the alarming rise in the Far Right and racist violence.
I want to highlight a few aspects of the text. Firstly, the very significant inclusion of indirect and institutional racism, and amendments have strengthened that aspect. Secondly, the specific inclusion of housing, health and other public authority functions, including policing. This is not interference in national responsibilities, but an assertion that the non-discriminatory delivery of these services is a European concern.
Thirdly, the inclusion via Amendments Nos 15 and 29 of disguised race discrimination. My Group is not favourable to the inclusion of religion or belief in the scope of this directive because that needs much more thought. However, we believe unequal treatment should be caught if it only pretends to be based on religion or nationality but is, in fact, race discrimination pure and simple.
Fourthly, the inclusion, as has already been mentioned, of incitement or pressure to discriminate - that is very important. Fifthly, the role of the European Union Monitoring Centre in assisting the Commission in monitoring the implementation of this directive - and I hope the Commission will welcome that. Sixthly, although my Group understands the thinking behind Amendment No 38, the fact that it includes private clubs or associations is rather problematical. To give you an example: I represent London and it could mean a problem for Caribbean people getting together to reminisce about life in the Caribbean in the 1950s if some white people were excluded. I think that Amendment No 38 is not well drafted.
Lastly, on the adjustment of the burden of proof, and I am borrowing Mr Oostlander' s phrase here, because he is quite correct to refer to it as 'sharing' or a 'distribution' of the burden of proof. I am rather sorry that the Socialist Group insist on calling it a l of the burden of proof because that is slightly misleading. It applies to the limited circumstances of equal opportunities law which is civil or administrative law. My Group agrees that since the employer authority has most of the information, it must prove there has been no breach of equal treatment once the complainant has demonstrated a case.
Finally, there will be more heat than light from some speakers today and I am afraid I might include Mr Helmer of whose remarks I had a foretaste last night on the way back from the delightful asparagus dinner.
Mr President, ladies and gentlemen, three years after the Treaty of Amsterdam was adopted and the famous and much-debated Article 13 was introduced, the Council is proposing two directives to implement the principles of this Treaty.
We can only congratulate the Council' s willingness to make progress on this issue, particularly at a time when certain parties of the traditional right are starting to sign agreements with extreme-right movements. This has already happened in France, is now occurring in Austria and may soon happen in Italy.
The definition of a minimum European framework for the fight against discrimination is therefore urgently required. The directive on the fight against racial and ethnic discrimination is heading in the right direction. In particular, it provides for the reversal of the burden of proof, the gradual establishment of positive discrimination - more effective than simple theoretical equality - and the recognition of indirect discrimination. All these aspects reveal a clear desire to forge ahead.
However, certain shortcomings must be highlighted. Some of these have been raised by our rapporteur, such as the issue of legal proceedings being free of charge for plaintiffs and the necessary extension of the right to take part in court proceedings to groups and associations. There are also two other problems which I must raise. The first is of a general nature. How can the Council consider the issue of racial and ethnic discrimination without being committed to the creation of a comprehensive legislative framework for all discrimination? Singling out one type of discrimination gives the impression that some types of discrimination are less reprehensible than others. This is unacceptable.
A second directive on discrimination at work is to be examined shortly. The Council must therefore make haste and propose a draft directive encompassing all types of discrimination. This is absolutely vital as the most excluded are those who suffer several types of discrimination. Protecting them from just one type will only go part-way towards helping them.
The second problem concerns the exclusion of religious discrimination from this directive. It is extremely regrettable that religious discrimination was not included with racial and ethnic discrimination as these different types of discrimination are closely linked. For example, how do you define the Jewish identity? Surely the hatred for Jews which remains significant in many countries is due as much to anti-Semitism, and therefore to ethnic origin, as to religious aspects. Discrimination against North African communities in Europe is also two-sided. It may even often be said that the fear of Islam acts as a catalyst for racism towards these communities. Therefore, limiting this directive to racial and ethnic discrimination risks leaving the door open to ambiguities in interpretation with which the courts might struggle to deal.
To conclude, it is essential that the Council adopts an integrated approach towards the legal tools to be established in order to apply Article 13 in our daily life. Dividing the fight against discrimination among a number of texts is dangerous for the overall coherence of the anti-discrimination mechanism and therefore weakens it.
Mr President, thank you for welcoming the members of local government who are the very people who will have to implement what we decide here. But first of all, we have to do our work. I would like to point out that the amendments mentioned by Baroness Ludford are still not available in all languages this afternoon. Before we proceed to the vote, would you please get the Sittings Service to establish whether the 24-hour deadline applies here and whether or not we have to defer this until tomorrow? I am not trying to start a debate on this subject now, but I would like you to clarify this once and for all, because there has been a lot of confusion here today.
Mr Posselt, we are used to confusion reigning in this House, but I will have this checked.
Mr President, this motion is positive and we will vote for it. However, its credibility will only be ensured if the Member States start by cleaning up their own acts. For example, what credibility does Belgium have in this area when it is expelling large numbers of gypsy asylum-seekers to Slovakia and Bulgaria, despite Parliament' s recommendations and the express request of the European Court of Human Rights? What credibility do the Member States have when they are discriminating in their civil services against the recruitment of third country nationals, thus condemning the immigrants who they do employ to constant uncertainty?
What credibility does France have when a draft constitutional act recommending that immigrants from third countries be given the right to vote in local elections, adopted in the National Assembly on 3 May, is now being blocked by the hostility of the Senate and the President and the unwillingness of the government? How can we claim to be protecting from discrimination those to whom we refuse any citizenship?
Discrimination will only be effectively combated when governments stop using double talk. However, this text is a step forward on which we must build.
Mr President, ladies and gentlemen, it would have been a good thing if the European Parliament had made a positive, informative and decisive contribution to the proposal for a Council directive, in line with the impetus given by the Portuguese Presidency. Unfortunately, it is not evident that that has happened. On some points, the amendments involve precise improvements to the text in question. In addition to details, I myself wish to refer to the right of collective action, legal assistance and other aspects which are already covered by Portuguese law. However, in key areas, the amendments that we are debating could potentially wreck everything. It seems that the rapporteurs and others who support them have wanted to go too far, and in their desire to do so they may seriously affect the entire proposal. There are three points that particularly worry us: the reversal of the burden of proof, which has not been clarified, and the issues of nationality and religion. Reversal of the burden of proof is already a very sensitive matter in its own right. Even so, there are areas in which it is clearly justified, but it is unacceptable that instead of applying the classic principle of in dubio pro reo, this is to be replaced by a principle of in dubio pro auctore, especially when there is no explanation as to whether this reversal is to apply to criminal justice cases, and we know that there are cases in this area that can come under the criminal justice system. This would amount to a violation of the fundamental principles of our legal system and of basic rights of trial formulated in Latin, that is to say based on Roman law.
Secondly, there is the issue of nationality. We Portuguese can perhaps boast the richest mix of blood and ethnic origins in the course of history. I myself and my circle of friends have not the faintest idea of our ethnic background. We would be a real puzzle for a Nazi investigator or for the chart of ethnic origins which Baroness Ludford admired so much a few weeks ago in another report. We are familiar with the concept of racism, which has no impact on us, although we must combat it. Above all, we must firmly combat racist violence. But it is important not to confuse separate issues. In other words, ethnicity is one issue and nationality is another. If there is discrimination between a black person and a white person, or vice versa, for example if someone discriminates against a white Portuguese in favour of a black Portuguese, or against a black Portuguese in favour of a white Portuguese, this is clearly unlawful racism and should result in prosecution. However, when it comes to applying for a particular post, if a Portuguese, be he Asian, black or white, is suitable for that job, in a way that does not apply to a Zimbabwean, be he Asian, black or white, then this is not a question of racism, it is about citizenship, and this can be legitimate. The problem is that in many of the amendments these two concepts are confused, with potentially disastrous effects, particularly in areas such as public service, and even in other, unexpected areas. The other vital area is religion. We wish to make it clear that freedom of religious organisation is a fundamental civil right, which cannot be undermined, curbed or jeopardised, which would be the effect of some of the amendments before us.
Mr President, first of all, we would like to thank the rapporteur for improving upon the Commission' s proposal, but we also feel that particular thanks should go to Commissioner Diamantopoulou for grasping the significance of the inclusion of Article 13 in the Treaties and her skill in converting an abstract norm into a package of directives.
With each passing day, Europe is becoming a continent which, as the United Nations' reports on the European population trend illustrate, is host to citizens of third States but which, above all, needs their contribution, their culture, their potential and their initiatives. In a context such as this, the Union must reaffirm the fundamental principles of democracy and ensure that all citizens and residents have the same rights and the same duties.
Having said that, we are sceptical about three points in the report and the directive: we are completely against the principle of the reversal of the burden of proof, which is contrary to fundamental legal principles. We do not believe that the end justifies the means but that the means prefigure the end.
Moreover, we do not support the creation of independent bodies in the Member States, which would be responsible for monitoring racial and ethnic discrimination. This is because, in general terms, we do not have confidence in institutions which, in violation of the democratic principle of the separation of powers, interfere with other institutions, with the result that they either upset the balance between the legislative, executive and judicial authorities or they find themselves without a specific function because everything is already being done by other institutions.
Finally, we do not agree with the references to positive discrimination. We are opposed to positive discrimination in general when it is State-imposed, for we feel that merit should take precedence over the quota policy which, when all is said and done, discriminates between individuals who want to fight that very discrimination.
With these reservations, the Members of the Bonino List will support the report and the directive, in the hope that the European Parliament and the Commission will reflect upon the points we have raised and make the appropriate amendments.
Mr President, it is with mixed feelings that I am making my contribution to this debate. This is largely to do with the way in which the discussion of this report has been forced upon us, against normal procedures.
Needless to say, I subscribe to the importance of equal treatment of persons irrespective of racial and ethnic origin. But it is precisely because this is such an important topic that Parliament, and especially the Portuguese Presidency, would have done well to have set more time aside for it. The enactment of the general act on equal treatment cost the Netherlands blood, sweat and tears at the time. I am sure that other Member States have had similar experiences and these experiences should remind us to exercise caution and do our homework before discussing this draft directive. This will require the necessary time, not least because the implementation of the current proposal will have a ripple effect within existing legislation and systems within the different Member States. The change in the burden of proof is just one example of this.
Parliament' s amendment takes the Commission' s proposal one step further. The Commission specifies that the principle of subsidiarity is still being enforced, but I question that. The directive is said to have a supplementary function with regard to the political signal it sends out. But this type of signal is being emitted with just as much power by long-standing national legislation, which is a great deal closer to the citizen, and by the widely known ECHR. An in-depth discussion would have been desirable, certainly given the far-reaching consequences which this legislation can have on legislation and legal systems within the Member States and the fact that it will infringe on the Member States' sovereignty.
Mr President, ladies and gentlemen, dismayed as I am about the way the 14 Member States have prejudged Austria, I particularly welcome the Commission proposal. It goes without saying that the principle of equal treatment of persons irrespective of racial or ethnic origin should be applied. There is no place for discrimination on these grounds in a modern society. However, it is possible to overshoot the mark, even in the case of such an uncontroversial issue. The reversal of the burden of proof proposed by the Commission would mean imposing an intolerable burden on small- and medium-sized enterprises in particular, as they would in future have to keep a record of every job interview, so that in serious cases they would be able to provide proof. Arrangements like this do not result in greater understanding for the victims of discrimination. Quite the opposite - it actually harms the cause. The precision of the impact assessment form annexed to the Commission proposal is totally dependent on the use of the phrase "without apparent difficulty" . The wording is as follows: "identical rules have already been applied without apparent difficulty" .
Mr President, I think that it is important and that it will simplify the debate if the honourable members know how the Commission has dealt with Parliament' s proposal, as far as the acceptance of amendments is concerned.
As the House knows, I - as the Commissioner responsible - presented an anti-discrimination package a few months ago, containing two directives and a programme. Today we are discussing one of these two directives and, allow me to say that this is only possible thanks to the brilliant collaboration and highly efficient work of the two parliamentary committees, the endeavours of which, I think, surpass all expectations. This particularly complicated directive, which has multiple repercussions, involves national peculiarities and different views, and to which all the committees involved have made various contributions, has evolved into a report and a consensus has been found. I should like to congratulate Mrs Buitenweg and Mr Howitt and everyone else involved, as well as the Portuguese Presidency.
I believe that this conference is of historic importance for two reasons: first, because the demand for this sort of legislative act was tabled over twenty years ago. Social groups, political parties, parliaments, MEPs and international conferences have proposed and have insisted that we legislate against the huge issue of racism and the conduct of organised society. Twenty years on, it is now coming true. We are here discussing this directive.
The second reason is that, because of the current political climate, because of the political problems which have arisen within the Union over recent months in connection with racist clashes at political and social level, today' s piece of work is the first to go beyond words, to go beyond resolutions and general political expression to specific policy making. The European Commission has worked quickly following the presentation of your committee' s report, with the collaboration of all the services involved, and I am pleased to say that over half the amendments have been accepted either in spirit or in part. I must stress that the amendments which have not been accepted have mainly been rejected for administrative or legal reasons or because we know from our experience and from our collaboration over the years that the Council is sure to reject them. As you know, our basis is Article 13 and it is an article which limits our room for manoeuvre.
I should like to comment on a number of amendments. I am pleased to say that we agree with the amendments to incorporate the sexual dimension (Amendments Nos 7 and 59), the amendments to the material and personal scope (Amendments Nos 5, 30, 31, 34, 36 and 37) and the amendment on taking positive action (Amendment No 40). We also agree with the idea of conciliation procedures in Amendment No 42, consultation with governmental organisations (Amendments Nos 21, 50 and 51) and with the amendments relating to previous acts of the European Parliament and the Council (Amendments Nos 3, 4, 8, 9 and 12). I also agree with your proposal to define the role of the European Monitoring Centre - as contained in Amendment No 59 - although I should point out that our experience at the Commission tells us that the submission of reports by Member States every two years is a particularly demanding task and will not enable us to correctly assess the impact of the policies developed. You also propose to amend the definition of indirect discrimination and one of the speakers also mentioned this. I agree with the points made in the amendments and you may be sure that we shall use them to help formulate the definition in line with the interpretation of the European Court of Justice in the O' Flynn case.
I should like to say a few words to clarify the article on balancing the burden of proof proposed in amendment 43, even though the debate and the Council have made it clear that there will be problems in getting it accepted. However, I should like to point out - because the Commission agrees with this approach - that a similar discussion was held several years ago along the same lines on the subject of discrimination between the sexes. At that time, too, there was a great deal of concern about the repercussions which this would also have in the courts, where it was feared that a large number of cases would be filed, and in companies. After many years in application, we have seen that these fears were unfounded and that there were no problems. I think, therefore, that we can use this experience and be bold enough to take this approach.
I agree - and I welcome your persistence - that the directive should apply to all persons present on the territory of the Member States and not only to Community citizens. I also agree with the proposal to make it clear that the directive will apply to natural and legal persons, but I must point out that your reference to non-formalised groups of persons cannot be incorporated because this concept is not legally recognised. The content of the concept is understandable on merit, but it has not yet been legally recognised and will cause numerous problems.
I should also like to refer to an issue which appears to be of particular importance to the House; I refer to the distinction between racial and ethnic origin on the one hand and religious conviction on the other. Long discussions were held in the Commission when the proposal was drawn up as to whether a ban on discrimination on the grounds of religion should be included in this directive. We understand the argument that it is often difficult to make a clear distinction. This frequently applies in the workplace, mainly because there are problems in relation to prayer facilities, obtaining permission for religious events and special dietary requirements in the workplace, which is why the second directive in the package, which relates to employment issues and discrimination in the workplace, makes clearer mention of discrimination on the grounds of religion. But we do understand how difficult and how complicated the issue will become if we have an extensive ban on discrimination on the grounds of religion, for example in education. And how difficult it will be to negotiate the directive with the Member States, where there are diametrically opposed approaches. However, we welcome the approach which you have taken, i.e. the fact that Amendments Nos 15 and 29 point out that some people will probably try to interpret discrimination on the grounds of racial origin as discrimination on the grounds of religion and I agree that the directive must be strengthened on this point and that the Member States must also clearly draw the attention of the courts and other competent authorities to this danger when dealing with the issue of the right to take legal action against discrimination.
I should also like to comment briefly on independent agencies. I agree with some of the ideas for their role which you put forward, especially the need for them to be independent, but we cannot specify how they are to be organised or how they are to operate because that is a question for the Member States themselves.
The number of amendments which has actually been accepted is very large and I imagine that we agree that we need to examine how these ideas can be incorporated into an amended proposal so that we retain the structure and balance in the text and the proposal has some chance of being approved by the Council, because I think that, for all of us, the best balance is between what we want and what is feasible.
I should like to refer very briefly to the more basic amendments which we are unable to accept. The first concerns your reservations on the exclusion from the draft of a detailed reference to specific services, such as the police or the judicial authorities. As the rapporteur rightly pointed out, the directive may only intervene where there is Community jurisdiction. This does not apply in the case of judicial assistance in criminal matters and in the case of police cooperation, both of which come within the scope of the Treaty on the European Union. We therefore agree with the reference in Amendment No 37 to public bodies in general but cannot agree to the specific reference to the police and judicial authorities.
A few words now on the huge issue of special problems in the area of immigration policies and asylum policies. The Commission prefers to follow a gradual approach due to the complexity of the issue and, when processing specific legislative measures on admission policies in these two areas, i.e. asylum and immigration, the Commission will evaluate the situation and decide to what extent the inclusion of an ad hoc clause against discrimination would be the most suitable response. There are other points, such as public procurement, where the framework prohibits such criteria from creeping in, the issue of statistics, where I acknowledge and support your fear of a shortage of statistics - one of the basic objectives of the action programme is to create databases at European level - and finally, our obligation, as European institutions, to apply the same rules as those which we propose for the Member States. The reforms which we are presently endeavouring to implement within the Commission have taken account of the entire framework of this directive.
Mr President, I should like to thank you for allowing me to run over time, but I needed to comment on a whole series of particularly complicated amendments and articles in order to give the House the best possible understanding of the points which can be accepted and, as you can see, they are numerous.
Ladies and gentlemen, I think that if we show the joint political will and continue our excellent collaboration, we can make the small vision of Europe' s fundamental commitment on the issue of racism come true.
Mr President, the report we are debating here is, in my view, an extremely important one, and I would thank the Commissioner for her explanatory comments on the amendments. The international community sets great store by the fight against racism and it is also high on the agenda of the Member States, but a great deal still needs to be done in order to protect human rights and fight racism, xenophobia and intolerance.
It is also becoming increasingly evident that cooperation within the EU is indispensable. Certainly within an open, internal market which enjoys the free movement of goods, people and services, further harmonisation with regard to the scope, content and options for enforcement is vitally important.
It is with pleasure that I compliment Mrs Buitenweg on her report. It is an excellent report which deals with the equal treatment between persons irrespective of racial and ethnic origin, in general. I would like to point out, however, that women, in particular, are being disproportionately affected by discrimination and, among women as a group, it is especially women and girls who are often doubly discriminated against on the basis of their race and ethnic origin.
I have another four points I would like to make, Mr President. It would be beneficial if organisations or other legal entities which intend to fight discrimination were to have the right to initiate the procedure to promote the observation or application of this directive or to support victims in the procedure. I am also of the opinion that it is advisable that each of the Member States should have an independent body, such as we have in the Netherlands, to assess the complaints. This body is called the Committee on equal treatment. It is an independent body which works extremely well and efficiently.
I am pleased with the amendment tabled by the PPE-DE delegate, Mrs Smet, who advocates that the directive should also apply to elections of employees' representatives in works councils, for example. This would be a gain, in my view.
Finally, I would like to say a few words on the already mentioned problem of sharing the burden of proof. This is popularly termed the reversal of the burden of proof in the case of possible discrimination and already applies with regard to women. The same system is now also being proposed with regard to this directive.
In order to actually tackle discrimination head on, it is extremely important - if not imperative - that this shared burden of proof enter into force. As the Commissioner said, in practice, this has never led to any difficulties in other spheres before. All the more reason to accept a swift implementation here.
- (EL) Mr President, Commissioner, without doubt, the extremely important "historic directive" , as you called it, and the corresponding European Parliament proposals have come at the right time. And on time! The need to combat discrimination on the grounds of racial or ethnic origin or religious conviction is taking on a sense of urgency on the continent of Europe. The revival of fanaticism and Mediaeval attitudes, the emergence of parties based on racial perceptions and the increase in violence bear witness to the fact that respect for others who are different, which is a feature of advanced societies, has not yet been fully achieved.
Clearly, in the 21st century, ideological and political convictions will meet somewhere between the progressive, cosmopolitan perception which accepts a multicultural society, and fundamentalism, which approaches those who are different with fear and enmity and promotes racism and xenophobia. This is why the European Union needs to be given legal armour and to speed up the procedures to complete a common area of freedom, security and justice for everyone living on the territory of the European Union.
Once the directive has been adopted by the Council, we hope that the Member States will quickly give immediate priority: first, to judicial cooperation and harmonisation of their criminal legislation; secondly, to instructing state agencies and employers on how to apply the directive to all natural and legal persons; thirdly, to applying the 1997 Charter of the European Political Parties on the defence of fundamental rights and the fight against all forms of racial violence; fourthly, to the right of individual victims of discrimination to take collective action; fifthly, to guaranteeing the access of minorities to vocational training, employment, health services and national insurance and pension schemes and their participation in economic, social, political and cultural life.
We still need public awareness campaigns on direct and indirect discrimination, to monitor the application of the Community institutional framework and to formulate our immigration policy on the basis of the principles which govern this extremely important directive.
This is the first directive that we are debating under Article 13 and it is a very good start in our fight against all discrimination across the EU. MEPs and NGOs worked very hard to get Article 13 into the Treaty. I look forward to seeing further directives, perhaps starting with disability.
Initially, I was against racism being taken separately. I would have liked to see it taken with the directive on employment and with the Action Programme. I was persuaded of the urgency, because of the current rise of racism across the EU. A number of Members have cited individual cases today.
I hope the Portuguese Presidency can work very hard to push this through and make sure that we do get this racism legislation. We have to send the message that we are opposed to racism and xenophobia across the EU. I am glad for that reason that we are having the vote today.
May I turn specifically to some of the amendments. I am very well aware that some European jargon excludes people. This is the reason I wanted Amendment No 48 on simple language to go in. Amendment No 43: people have talked already about the burden of proof. This is working towards a shared burden of proof. The plaintiff does have to provide facts and it has already been said that equal opportunities for men and women cover this in European legislation as well. Amendment No 51: I am delighted that charities and non-governmental organisations are going to be consulted. They are at the sharp end; they know what they are talking about.
Finally, I would like to add my congratulations to Mrs Buitenweg and to Mr Howitt in the Committee on Employment and Social Affairs for working so closely together to put forward an excellent report.
Mr President, since the Treaty of Amsterdam and the Tampere Justice and Home Affairs Summit, things have really got moving in Europe. It is very pleasing to see this. The action programme against discrimination, the Commission' s two proposals for directives, the opening of the European Monitoring Centre on Racism and Xenophobia, and lastly the adoption of Article 13 of the Treaty all give an irrevocable signal. There was no anti-discrimination provision of this kind in the treaties before. The European institutions can now, on the basis of Article 13, take appropriate steps to fight certain kinds of discrimination.
The European Parliament has also made its own contribution. My colleague, Mrs Buitenweg, has, under considerable time pressure, prepared a well considered report on this anti-discrimination package on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and we are now voting on that report.
In general, Mrs Buitenweg' s 55 or so amendments make the Commission proposal much more substantial. She has achieved a great deal. The proposal before us is the first implementation of Article 13. It concerns equal treatment irrespective of the colour of people' s skin or their ethnic origin. It does not only tackle the most important areas of life, such as access to employment and equal treatment at the workplace, education, social protection and social security. The Commission is also attempting to build on experience gained in the Member States. The reversal of the burden of proof will make the directive a very important instrument. The defendant will now have to provide convincing proof that there is no discrimination.
The scope of the directive has also been widened, with protection against discrimination being extended to associations and groups of persons. A large majority of the committee went along with the rapporteur, and the vote today allows us to take that decision further in a consistent way.
I would like to expressly thank Mrs Buitenweg for her excellent work and I assume that we will adopt this report by a clear majority today, even if the Commissioner responsible has let it be known here today that she cannot accept half the amendments. Nevertheless, a very important step is being taken today and we are giving a signal.
Mr President, I too congratulate Mrs Buitenweg on her excellent work. Taking these concrete steps against discrimination shows a willingness to tackle the invisible side of racism which is more underhand and which has insidiously penetrated to the heart of our countries. This daily humiliation and harassment can have serious consequences and, in any case, calls into question the logic of integration.
Mr President, Commissioner, I must mention once again the case of the young Strasbourg man who tricked a company in this city two months ago by sending in two exactly identical CVs, one under a French name and the other under a foreign name. You will remember that the author of these CVs was offered an interview for the French-sounding name but received a rejection for the foreign-sounding name.
I must also mention the young people who are refused entry to discos solely because they are dark-skinned. It is not difficult to imagine why they then withdraw to their estates and districts where they end up getting together with other socially excluded or ethnic groups in order to have some fun. This discrimination encourages them to withdraw into their identities and further reinforces their marginalisation.
This situation becomes even more complicated when you then go to speak to these young people about public-spiritedness and citizenship. This is regarded as an insult because they are affected by discrimination in all areas and at all stages of their lives. It is their little brothers and sisters who are refused places in schools. It is they who are refused access to training courses. It is their families who are refused access to housing and healthcare. As a result, it has always been, and still is, very important to offer victims a protective legal framework.
Adopting the report and implementing the directive would send a strong political signal. The European Union could show in this way that it is concerned about the millions of people who live within its territory and that it is positively acting to reduce racial tensions. It would also show that it recognises the diversity of its population which is a feature of its identity. This is the political response to be given to the resurgence of the racist and fascist extreme right in Europe.
At a time when some rightly have doubts about the Union, it could in this way also show that it is not just a coalition to defend the economic interests of the rich countries but that it is based on values of freedom, tolerance and solidarity. For all these reasons we must vote for this report.
We know that the report and the directive have their limitations and will not solve all the problems. Most countries already have legislation against racism and discrimination, including in some of their constitutions. Yet discriminatory practices are continuing. Clearly, what is often lacking is a real political will to effectively apply these texts.
In France last year there were only 14 complaints and convictions for acts of discrimination. No one is fooled by this small number of complaints, particularly not the human rights associations which are being overwhelmed by thousands of calls. Most of the time complaints are filed without being followed up by the police. They are not investigated by the public prosecutors who consider that there are more important cases to be tried. In my opinion, there is nothing more important than improving the lot and the daily life of individual human beings. Increasing the power of the associations, as quite rightly recommended by Mrs Buitenweg' s report, is positive, but governments must not be allowed to offload their responsibilities onto these associations. Ensuring equal rights is a state responsibility.
The associations are currently leading the fight against discrimination. They frequently have to take down the complaints, find a lawyer, obtain sufficient legal aid and sometimes chase up court officials themselves to get this discrimination recorded. Mrs Buitenweg' s report recommends giving financial resources to the associations but I find it hard to believe that governments will do this when, at the same time, the economic criteria of the Stability Pact require Member States to reduce their budgets.
Neither would I want the payment of a few subsidies to these associations to be used as a pretext for justifying a reduction in the number of police officers or court officials who must now be trained.
Finally, another problem still remains which is the differing application of the nationality code. Currently, a young person born in a Member State of foreign parents is faced with two different situations. If born in France, this young person benefits from the nationality code and may be protected by the law if refused access to a job due to discrimination. On the other hand, many second- or third-generation youngsters, born in countries such as Germany or Austria where nationality is conferred by descent, will always remain foreigners and will not benefit from any legal protection. I know this was not the subject of Mrs Buitenweg' s report but I must highlight this as it is regrettable that, in identical situations, such different treatment can exist in the Union.
Parliament and the Commission should ask the Council about this issue so that greater coherence can be achieved in all legislation. That apart, I congratulate Mrs Buitenweg and warmly welcome this report.
The previous speaker' s intervention was not translated properly because it was delivered too quickly, so I would ask future speakers to speak more slowly so that the interpreters can keep up.
Yes, I asked Mr Sylla to slow down. But he is free to accept or reject my advice. However, you are right: the consequences are that what he is saying is not heard in the other languages.
Mr President, in mediaeval times groups of thugs and hooligans would pick on elderly women and accuse them of witchcraft. They would throw them into the village pond. If the poor souls drowned, they were shown to be innocent; if they survived, it proved their guilt and they were then burned at the stake. Either way, the result is the same.
We had a similar example in 20th century China during the Cultural Revolution. Red Guards would accuse intellectuals of bourgeois thinking. If they confessed, they were guilty - but, of course, redeemable - but if they denied the charge, they were condemned out of their own mouths because they failed to recognise their guilt. In both of those cases, we see the danger of placing the burden of proof on the accused. Our justice systems have always rightly placed the burden of proof on the accuser, not on the defendant. They have always assumed that a person is innocent until proven guilty.
Now, in 21st century Europe, we are proposing to abandon this fundamental principle of justice and instead to adopt the approach of the mediaeval witch-finders and the Chinese Red Guards. We propose to put the burden of proof on the defendant, and we even have amendments that would further pass the benefit of doubt to the accuser and not to the accused.
Then there is the issue of malicious allegations - in which, sadly, we have seen a huge increase - putting a lot of employers to great expense and to great cost. My own party was accused by a lot of left-wingers of racism because it spoke out on the issue of asylum-seekers in the United Kingdom.
In the case of employers, even if an employer manages to mount a successful defence to these unjustified cases, the time and anxiety of a tribunal or a court hearing will be a huge imposition. Given the bias of this legislation in favour of the accuser and the prevailing climate of political correctness that we seem to be obsessed with, even many innocent employers will frequently lose their cases, incurring penalties, as well as court costs and lost time.
This legislation, I am sorry to say, is an invitation to trouble makers and those with chips on their shoulders to bring frivolous and vexatious complaints, or possibly to use even the threat of a complaint to secure financial compensation.
(Heckling)
There is, of course, another danger, and that is that employers, aware of the risk of complaints from unsuccessful ethnic minority candidates, may even avoid putting them on short lists altogether, which would be a terrible disaster and completely against the spirit of the legislation. As so often in this House, we have failed to think through the possible unintended consequences.
This legislation is unnecessary at a European level. Most Member States already have their own anti-discrimination measures designed to suit their own culture and their own circumstances.
I am proud to say that I am opposed to discrimination and racism in all its forms, but this irrational and unjust legislation will bring Europe further into disrepute among many of my constituents. I am pleased to say that the rest of my delegation will be joining me in opposing it.
Mr President, I wish to make three points. Firstly, I should like to congratulate the rapporteur, the draftspeople and the Commission - in particular Commissioner Diamantopoulou - on the directive and the report we have in front of us.
It has been a long time coming. I was the chairman of the European Parliament' s Committee of Inquiry into the growth of racism and fascism in Europe back in 1986, when our rapporteur, Mr Evregenis, proposed such legislation. I myself was the rapporteur for the Committee of Inquiry into Racism and Xenophobia in 1990 that reiterated that demand.
I suppose in a way it was worth waiting. We have here legislation that will make a real impact on the lives of the 12 to 14 million third country nationals living in the European Union and the 4 million black Europeans.
Secondly, and without subtracting an iota from my support for the report and the directive as a whole, the Council will have to resolve a number of outstanding issues: on representative actions, on the definition of indirect discrimination and, as the previous speaker said, on the burden of proof.
The last of these must be workable, because otherwise we will keep the previous speaker happy! The best basis is the existing burden-of-proof legislation, which is now underpinned by 25 years of case-law, and where the numbers are not available, expert opinion will suffice.
Thirdly and finally, I wish to warn my colleagues in the PPE Group. Many of them - the large majority I believe - have been genuinely concerned that Parliament' s procedures have not given them adequate time to consider the detail. Yet a few clearly have darker motives. With Mr Haider and Mr Le Pen lurking in the background, the Vlaams Blok and the Movimento Sociale Fiamma Tricolore promoting racism and xenophobia, the PPE Group, as a whole, should not be surprised if people conclude that if they continue with their technical objections, then this is a thinly disguised attempt to block these proposals which the vast majority of Europe so much welcomes. Those who lie down with dogs get fleas.
Mr President, the Economist says that we need 13.5 million immigrants by the year 2015 in order to get everything done that needs to be done in Europe. The International Herald Tribune says that we shall not succeed in obtaining that level of immigration and recruitment. On other continents, there is an awareness of how racism is growing in Europe, and it is precisely because of racism that immigrants are choosing other continents, notably America, instead of Europe.
We are used to coming out against racism, because we want to combat intolerance and xenophobia. Perhaps we must also combat these things for the sake of our own future. Those who maintain that they speak for enterprise and for small businesses are speaking against their own better judgement when they do not support the present proposed directive.
I support most of the amendments, but on one point I am uneasy. This is Amendment No 29 in which it is proposed that a difference of treatment on the basis of ethnic origin, which is presented as a difference of treatment on the grounds of religion, conviction or nationality, is to be deemed discrimination. I am afraid that this may be self-defeating. In Swedish law on measures to combat ethnic discrimination, it is expressly stated that, in using the term ethnic affiliation, the law means that someone belongs to a group of persons of the same race, skin colour, national or ethnic origin or confession. There is a danger that what we believe to be an extension of the definition concerned may, in actual fact, be a restriction of it. The general interpretation is, in fact, that ethnic affiliation embraces nationality. I shall not, therefore, be voting for the present amendment. It contradicts what I properly consider to be the case.
I would like to thank Mrs Buitenweg and Mr Howitt for the work that they have put into this, which has been both a personal as well as a political commitment. As others have said, this is an aspirational directive about the sort of Europe we want to create. It is directly relevant, for once, to the lives of many people living within the European Union. From my constituency of London where a large portion of the population come from minority ethnic groups and where there is a growing number of children of mixed-race relationships, this is an exceedingly important directive. It is even more important for those areas where people wrongly feel that there is no need for anti-racist or anti-discrimination legislation, because there are no visibly non-white people, but yet they will still vote for parties which espouse racist or anti-asylum seeker policies, because they are afraid of the unknown and the different.
I welcome the directive. I am pleased Council feels a sense of urgency about it. I assume this will be reflected in their willingness to take on board what Parliament is saying. We have to acknowledge that in this House we regularly call upon other countries and governments to recognise the rights of ethnic minorities and to practice policies of universal human rights. We have to demand the highest standards of ourselves.
It will not be easy to implement this directive and I am not referring to the votes. It requires us to call into question the workings of all our institutions, including longstanding well-respected ones, and our own practices. That will not be easy or painless. In the UK we are gradually admitting to the institutional racism we practice and starting to examine the core values of our institutions. That cannot be done unless the individuals within them examine their own beliefs and actions. That is why the amendments about training, monitoring and implementation are so important in this directive.
Mr President, ladies and gentlemen, Europe has become strong and we have learnt how to build bridges over the last 50 years. We have paid very great attention to the social dialogue, which means talking with each other, examining problems and understanding each other. Social partnership is an ideal model centred on partners who interact with each other and help each other. We should also all be concerned about integration, about good neighbourliness. We should endeavour to provide incentives and to act as a model. I believe that in human society acting as a model is a particularly important characteristic.
Particularly as an Austrian, I can say that in recent years, with a population of 7 million, we have accepted a million refugees. We are therefore the European country that has accepted most refugees per inhabitant. We were a kind of life-raft in Europe, and we still are today. We fight against extremism on both the left and the right, as well as against violence.
Austria has the world' s strictest laws against fascism and against nazism. We have learnt some lessons from history and we know how to fight these things.
We are now talking about discrimination. First and foremost, I am speaking on behalf of small- and medium-sized enterprises. We must make sure that we do not rob companies of working time and jeopardise their success by forcing them to spend more time on statistical form filling. When I visit companies I often hear the complaint that there is too much bureaucracy and too many formalities. Form filling is, of course, a very inefficient kind of work. If, in addition, there are inspections, this also takes time and I believe that the vast majority of companies behave in a proper and decent way, and that relations between employers and employees are generally very good.
That is why I also believe that cancelling public contracts can also be provocative, and I am returning to the key issue now: reversing the burden of proof will have a knock-on effect if it is implemented. It will encourage abuse. People will need to protect themselves against such abuse. It will be necessary to keep more evidence. It will lead to risk limitation, by which I mean surveillance methods, video recordings and tape transcripts. Everyone will try to protect themselves as well as possible so that if they are taken to court they can provide evidence. I can see great dangers here and we must ensure that they are averted.
Mr President it is a measure of the effectiveness and importance of this legislation that even in the midst of a comprehensive series of reforms of race relations legislation in my own country, we have a situation where further improvements can be made. I was going to make a speech of the normal variety, but having heard some of the responses across the House, I want to change what I was going to say, which is more in sorrow than in anger.
This House should recognise and change its tone on what it sees as Article 13. Of all the speakers, Mrs Diamantopoulou made the very effective point that words can be cheap in the question of anti-racism. Posturing is easy. Motivations are many and varied. My friend, Mr Sylla, and I are concerned about two important things. One is that we create a level playing field through Article 13. The burden of proof, the ability for organisations to take cases on behalf of individuals who have been harassed or discriminated against - all of these laws do not create an advantage for the majority of society. They create the opportunity for people of talent and ability to release their talents and abilities to enrich what we have in Europe to create wealth, to create the culture and diversity of Europe, not to suffer disadvantage for small- and medium-sized enterprises or anyone else.
We must start talking positively about these proposals mainly because the Commission and the Portuguese Presidency, many who have created this report, many of my colleagues who have worked hard on their opinions, have responded in the way that we have because we understand that this legislation is not about victims, it is about enriching EU countries. Many of those EU countries represented in this House do not pick and choose which race-relation legislation they have - they have none, many of them. We have some - we can improve ours. It is now an opportunity, a symbolic opportunity and an important practical opportunity for this House to make an historic judgement, to vote in full during a presidency which has helped us bring forward a law which I believe will enrich this House and that we, in time, will be very proud of.
Mr President, it was difficult to follow the previous speaker, who speaks from the heart. So do I, for I applaud the fact that the Commission has been so quick in getting this proposal on the table and implementing Article 13. I would also congratulate the rapporteur on a splendid piece of work. I am, of course, very much in favour of our arranging for the present directive to be implemented in the Member States as quickly as possible. I would especially emphasise four factors which I think are particularly interesting about this directive. Firstly, we have obtained a broad scope of application and, secondly, the directive covers both direct and indirect discrimination, including malice. At the same time, a shared burden of proof has been proposed. We have seen how this is an enormous advantage in connection with sex discrimination, and it is therefore good that it is now being introduced in this area. Finally, it is also an advantage that this is a minimum directive, so that the Member States have the opportunity to go still further if they consider it right to do so. However, the proposal also suffers, unfortunately, from a fundamental flaw in as much as it relates only to discrimination arising on the grounds of race and ethnic origin and does not cover the other grounds for discrimination listed in Article 13. In this way, the Commission is going to create a hierarchy of grounds for discrimination, a way of proceeding which I think is totally at odds with the wording, meaning and spirit of Article 13. It would be interesting if the Commission could explain to us what the motives were for creating this hierarchy of discrimination.
Mr President, I would like to thank Mrs Buitenweg and Mr Howitt for their excellent work and the Commission for their proposals. It is essential that we take advantage of the opportunity that is represented in the Commission's proposals on the whole of Article 13. The time is right to do so. In recent years we have witnessed across Europe a steady rise in racist crime, violence, discrimination and, it pains me to say, 'political rhetoric' which plays on racial discrimination.
I feel a heightened sense of urgency as we contemplate and embark upon the enlargement process. That is why this debate is so important because it strikes at the heart of how we define Europe and ourselves as Europeans. We are more than a trading block. We are a group of nations based on a set of values - a set of ideals which must be incorporated and reinforced in all that we do.
I hope that this approach will be addressed when we look at the situation effecting all minorities. The price if we do not is a Europe falling far short of its true potential. That is why this directive and the Article 13 package, as a whole, are so significant. They demonstrate that the Member States, Parliament and the Commission are serious about the long-term eradication of discrimination and racism. It is not perfect. It does not fulfil my every ambition, yet it represents a start to a fight against racism in Europe, in our nations, our regions and, more importantly, in our communities.
One day I hope to be standing in this Chamber debating directives which will aim to eradicate discrimination specifically based on, for example, disability, age and sexual orientation. These current steps must be applauded but there is still a long way to go.
Finally, the spectacle of a white middle-class British male Tory giving a lecture on discrimination and the effects of discrimination would be laughable if it was not so damning and lamentable. (Applause). Ultimately, discrimination kills and it blights the souls of those who practice it and those who encourage it.
Mr President, our rapporteur, Mrs Buitenweg, deserves a huge pat on the back for her excellent report and the skilful manner in which she has led the consultation and negotiations. We should, therefore, adopt this report without further delay.
This directive forms part of a larger package which implements Article 13 of the EC Treaty. As others have already mentioned, this Article does not only pertain to combating discrimination based on racial or ethnic origin, but also based on other grounds.
I can understand why the Commission has decided to include the fight against racial discrimination in a separate draft directive. I can also see why we are discussing this document expeditiously now and why, hopefully we shall be adopting it later today.
Far harder to accept is the fact that this draft directive against racial discrimination applies over a broader social range and, in terms of content, comprises stronger legal guarantees and control mechanisms than the second draft directive which is still in the pipeline and which is designed to fight other types of discrimination.
Together with the time lapse between the discussion of both draft directives, this difference in content entails the risk that there will be a hierarchy of types of discrimination. This would give out the wrong political message which would, in particular, have an adverse effect on the fight against discrimination on grounds such as age, handicap and sexual orientation. If anything, these so-called more recent factors deserve more, not less, attention. I would therefore like to see the Commission and Council pledge their willingness to eliminate this form of discrimination between grounds for discrimination.
I have even less appreciation for the fact that there is no mention whatsoever of discrimination on the basis of sex throughout the package which the Commission presented in November, as if the fight against this was done and dusted. It was probably for fear of stating the obvious that no such mention was made. In fact, there was no such risk. Existing European legislation governing the equal treatment of men and women only pertains to the sphere of work and is still lacking in many other areas which, especially if we compare it to the directive which we are discussing today with regard to racial discrimination, need attention as a matter of urgency. There is not enough time to list them all here, but I do not have the impression that a lack of knowledge on the part of the Commission concerning this matter is the problem.
I therefore hope that the Commissioner will pledge that she will start this exercise within the foreseeable future and will present proposals soon, as a result of which the equal treatment of the sexes in and out of the work sphere, but especially outside the work sphere, will be aligned to the directive which we are discussing, and will hopefully be adopting, here today.
Mr President, we are all opposed to discrimination and violence of all forms. However, I do not believe extending EU competence to this area is either necessary or useful to its cause. New laws will not change the hearts and minds of the people of Europe. What we need is education, time and confidence building in a spirit of cooperation between the various ethnic communities. We have in our own group two ethnic Members of the Conservative delegation who are extremely active and proud to be British Conservatives, in spite of what the other groups were saying earlier, and they will be voting against these measures.
The shift of the burden of proof, as called for by this draft directive, is both frightening and extreme. Already in the UK, Mr Straw is planning that in rape cases the accused man will become guilty until proven innocent, on the basis of the testimony of one person - the woman in question. This is a very dangerous precedent against all forms of natural justice.
Of course, we all condemn violent racist crimes and attacks. I was not present, but I believe a number of allegations were made and cases cited by other groups earlier in the debate. Criminal justice must remain the prerogative of the Member States. Unlike previous speakers who have cited such cases, I oppose any erosion of national sovereignty in the area of criminal justice. This must remain the prerogative of the Member States who will retain control of their own justice systems. The EU has no competence in this area whatsoever.
The more the word 'racist' is bandied about, the more it will become meaningless, devalued and ignored by the public at large. I call on all those with any sense to oppose these measures.
The debate is closed.
The vote will take place immediately following the urgencies.
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
Sierra Leone
The first item is the joint debate on the following motions for resolutions:
B5-0432/2000 by Van den Bos, Malmström and Thors, on behalf of the ELDR Group;
B5-0444/2000 by Maes, Lucas, Rod, Schörling and Boumediène-Thiery, on behalf of the Verts/ALE Group;
B5-0448/2000 by Sauquillo Pérez del Arco and Schori, on behalf of the PSE Group;
B5-0456/2000 by Van Hecke, Ferrer, Schwaiger and Maij-Weggen, on behalf of the PPE-DE Group;
B5-0465/2000 by Morgantini, Sjöstedt, Brie and Manisco, on behalf of the GUE/NGL Group
on the situation in Sierra Leone.
Mr President, let us exercise honesty rather than hypocrisy. The European Union, the United States and the United Nations have all displayed considerable concern about the developments in Sierra Leone. We are not prepared to make any sacrifices. The United States is paralysed by the Somalia syndrome. The Union hides behind Washington' s back. We Europeans even leave the initiative to the Americans who send Jesse Jackson and let him loose in Freetown like a bull in a china shop.
The United Nations' intervention has once again turned into a fiasco. Only thanks to the United Kingdom were we able to stop the rebels in their tracks and arrest their leader, Sankoh. This offers opportunities for a peace deal which far outstrips the laughable one which has been shot to tatters. More than anything, we now need a watertight diamond boycott.
To complain about cruel massacres and mutilations becomes very hypocritical if we ourselves allow the diamond industry to earn a fortune on the back of blood-stained diamonds. I would call for at least exercising more honesty when we discuss Africa.
Mr President, the violation of the Lomé peace agreement by the Revolutionary United Front in Sierra Leone is not only a human tragedy for the civilian populations, especially for children, but is also a political tragedy for the whole international community.
The impunity enjoyed by the rebels in Sierra Leone and the weakness of the peace-keeping forces, who can neither leave the country, for political and humanitarian reasons, nor effectively confront the armed rebels, are a threat to any future United Nations peace mission. At the same time, this would be the third failure, after Somalia and Angola, of the Blue Helmets and the United Nations in Africa.
Africa, where the cruellest conflicts are taking place, is also, as far as peace is concerned, a forgotten territory. The mandate of the United Nations mission in Sierra Leone is, by any reckoning, insufficient to achieve its objectives. Its reinforcement, requested by the Secretary-General of the United Nations, depends on a decision by the Security Council, the same Security Council which gave the Blue Helmets the resources they required in East Timor and Bosnia, but which is much more reluctant to do the same in Sierra Leone at the moment.
The United States and Great Britain have only sent forces to the United Nations mission in order to guarantee the safety of the evacuation. The only solution to the difficulties of the United Nations mission, in terms of achieving compliance with the peace agreement, is to entrust the political negotiation to the leaders of Liberia and Libya, whose record in seeking peace is very doubtful and also very worrying.
The liberation of some of the hostages and the arrest yesterday of Sankoh do not put an end to this conflict, but rather they may be a cause for even greater concern.
Only clear and decisive action by the international community as a whole can put an end to it: the arms embargo; the control of diamond trafficking; the deployment of a rapid intervention force, under the mandate of the United Nations; and the prosecution of the perpetrators of crimes against humanity, the savage attacks against civilians, against international peace and security as well as against the United Nations forces.
The European Union must therefore support all these types of measures, within the framework of the CFSP.
Mr President, during the Sierra Leone debate in December, I, together with a few other delegates, warned against the risks involving the Lomé peace agreement. This agreement not only lets the leader of one of the world' s cruellest terrorist movements off the hook but, to cap it all, also rewards him with the vice-presidency and authority over the diamond mines. But even that was evidently not enough for the rebel leader Sankoh. He turned the disarmament pledge into a farce. Murder, mutilation, abduction and rape simply continued as before. His strategy is very much akin to that of his godfather, Charles Taylor, in neighbouring Liberia, who, by means of terror, forces the population to vote for him in the forthcoming presidential elections and establishes a new Mafia state in the heart of Africa' s diamond industry.
The UN peacekeeping force, mainly comprising ill-trained third-world troops, is in danger of heading for a fiasco similar to those back in Somalia, Rwanda and Srebrenica. Sierra Leone has made it clear once more that it urgently needs a permanent, international peacekeeping force which is well trained and equipped, and led by top commanders from the world' s best armies. It is a good sign that the rebel leader was arrested yesterday and that more than 200 UN peacekeeping troops were released over the past couple of days. But the question remains of how the rebels will react to this and how the peace agreement will take shape in future. In any event, the arms embargo must be supervised more effectively and perpetrators must be brought to justice. More than anything, however, an embargo should be imposed on diamonds smuggled illegally from the country, estimated at USD 60 million annually, which is what is at stake for the rebels in their warfare. I will call for a ban on these precious stones, which are stained with blood from thousands of innocent citizens, in my own country, Belgium.
Mr President, we are appalled at the present situation in Sierra Leone. There is a dangerous trend towards the escalation of armed conflict, especially as the United Kingdom has now become militarily involved outside international law and the United Nations. We demand an end to this military escalation and the immediate resumption of negotiations. One-sided recriminations are neither appropriate nor helpful in this situation. The RUF is known for its extreme brutality, but we should not overlook the fact that the government and the militias associated with it are little better.
We demand that the sources of the conflict should finally be tackled, by which we mean stopping the arms trade, halting the RUF' s diamond trade via Liberia and Burkina Faso, and ending the interference of states that want to secure national objectives in Sierra Leone under the guise of humanitarian action. I have the feeling that, economically speaking, the United Kingdom is acting in a neo-colonial way and that in political and military terms it is now acting like a colonial power. It is very easy to get drawn into a war, but it becomes almost impossible to avoid the next logical step, military intervention, once the atmosphere escalates. The military imposition of peace by international troops working with government militias against the RUF will not bring peace at all. Quite the contrary, it brings with it the risk of uncontrollable escalation. It is high time that the causes of this situation were addressed and a political solution was found. Because of this, we need de-escalation in Freetown, not escalation.
Mr President, given the threats once again faced by the people of Sierra Leone, when they still have vivid memories of the horror and barbarity they have suffered at the hands of the RUF, we cannot content ourselves with simply condemning the events which are recurring. Let us remember that amongst the objectives of the common foreign policy are the maintenance of peace and the respect for human rights, principles which are being totally disregarded today in Sierra Leone. This Parliament must therefore urge the Member States to support the call of the Secretary-General of the United Nations so that the deployment of a rapid intervention force may proceed in order to re-establish stability in Sierra Leone and thereby contribute to preventing the danger of a new civil war which today hangs over that country.
However, our commitment must not end with this call. We must also fight for an end to the impunity with which acts of genocide and war crimes have been carried out and for the people responsible for them to be brought before the Tribunals so that they may be judged. We must also eradicate the cancer which has given rise to the destabilisation of that country. That is why this Parliament must urge the OAU, the European Union, the Commission and the Government of Sierra Leone to adopt and promote whatever measures are necessary to end diamond trafficking and the control of that country' s abundant natural resources by those people who, thanks to diamonds, have become men of war.
We are celebrating the 50th anniversary of the Schuman declaration. The best tribute we could pay to those people who, through that declaration, sowed the seed which has borne such abundant fruit in terms of peace and well-being, would be to commit ourselves to the cause of that beleaguered country, to decisively help the people of Sierra Leone to re-establish peace and, through peace, the full respect for human rights and the possibility of economic development which will lead it out of poverty and allow it finally to live in dignity.
Mr President, the fragmented society in Sierra Leone, the child soldiers and the fights between warlords make it extremely difficult to do anything of any consequence. We stand here in moral indignation and are, at the same time, filled with a huge sense of powerlessness. Politically speaking, in Europe, Mr Chris Patten and Mr Solana are two people from the European Union whom, in the event of foreign security conflicts, we can call on to use their political resourcefulness to both intervene in the region and to support the UN. With everything which has been said about diamond trafficking and the halting of other dealings which finance the local war, and with everything which has been said about the need to intervene, what we need at the end of the day is a political solution. As Mr Solana occasionally visits the Philippines and Mr Patten is actively involved in the Balkans, I would like to ask them both, on behalf of all of us, to jointly commit their efforts once more, focusing on political support, to reach an active final agreement there with the local regional authorities.
Mr President, Commissioner, any woman or man who, at any time in the course of the last few months, has bought any diamonds must have felt concerned that these might have come from Sierra Leone or Angola and must have wondered whether, in buying them, they had financed the mutilation of children or the drugging of child soldiers or had supported the abduction of the latter from UNICEF' s rehabilitation camps.
We can condemn and we can make demands, but what we need to do, and can do, as a Parliament, is to come up with new ideas. As was said earlier, we need a long-term strategy for Africa but also a Schuman-style plan for the joint management of those of Africa' s resources which are being fought over, for example in Sierra Leone or in the Congo, so that the struggle does not lead to conflicts with fundamentally undemocratic warlords.
What do we now have to learn, fifty years after 9 May 1950, that is to say fifty years after the Schuman Plan? We need an equivalent plan for Africa' s resources, just as we need a movement in opposition to the diamond trade. I feel that, from a human point of view, this is much more important than any amount of movements in opposition to the fur trade.
Mr President, we must not forget that the RUF is a vicious and brutal grouping. We should congratulate the British Government on taking effective action in a peace-keeping capacity. This is exactly the rapid reaction we are asking for within the European Union. I find Mr Markov' s remarks, in particular, slightly bizarre because we constantly need rapid-reaction forces to move in to preserve peace and prevent humanitarian disaster - exactly what has happened here.
Clearly, we also realise that peace keeping can only be carried out by the operation of effective force. That is a lesson we have to learn if we are to have a rapid-reaction force within the European Union.
The other thing we should learn from this is that the Lomé peace agreement was imposed from outside by outsiders and was totally unworkable. We should consider that lesson when we try to impose peace agreements in the future.
Mr President, once again the drama unfolding in an African country is bringing Parliament face to face with the daily horrors of a bloody conflict and civil war. Certain kind souls are already pointing the finger at misgovernance and ethnic causes and indicating the culprits who should be eliminated. As with the oil of Congo-Brazzaville, Angola or Nigeria and the mineral resources of Chad, Niger or the Democratic Republic of the Congo, and as in the latter generally or in Angola, Liberia and Sierra Leone, the causes are indeed economic and the fight for control of the diamond-producing areas is the basis and reason for this continuing conflict.
We are right to condemn the Revolutionary United Front or RUF for unilaterally resuming hostilities and for involving thousands of child-soldiers in the horror. However, the Sierra Leone army and its militias should also come in for criticism. We are right to condemn the use of diamonds by the RUF for war purposes. But what are the economic interests behind the government' s actions? We are right to condemn Liberia and Burkina Faso for their involvement in the arms trade and the recycling of diamonds. But who is selling arms to these countries and who is buying the diamonds?
We are right to send in a UN Implementation Force and to want to disarm those who are fighting. Yet without proper distribution of the wealth of these countries, as in other African countries, and if we continue to allow mining and oil companies to pillage these countries and to fund the groups controlling these resources, our intervention will once again be in vain as it will not tackle the real causes.
Mr President, I wish to begin by saying that the Commission very much welcomes the capture in the early hours of the morning of 17 May of the rebel leader, Foday Sankoh. We understand he was arrested by the Sierra Leonean police and that he remains in government custody.
I am sure we all hope that Sankoh will now accelerate the release of the remaining hostages. There are apparently about 360 of them. We understand that has already commenced, but there is a long way to go.
Similarly, it is to be hoped that Sankoh will now honour the commitments he entered into last July when he signed the Lomé peace accord and that will allow a long-awaited peace and stability to return to Sierra Leone.
The Commission has been following closely and with very considerable concern the recent events in Sierra Leone which have derailed implementation of the Lomé peace agreement and called into question the commitment of the RUF towards restoring peace and stability in Sierra Leone. That, if anything, is an understatement.
The European Union has issued two statements condemning the RUF' s violations of the peace agreement and the abductions of UN peace-keeping personnel. The statements have both called on the RUF to adhere strictly to their commitments under the Lomé agreement and, in particular, to the disarmament process.
We remain convinced that the Lomé agreement still offers the best chance for lasting peace in Sierra Leone. We will continue to support the legitimate government' s attempts to restore peace and stability to the country and to implement programmes of economic and social recovery.
The recent support provided to the UNAMSIL peace-keeping force by the United Kingdom is welcome - the honourable Member, Mr Titley, made the point well - as is the release last weekend of 139 of the 486 hostages, following the intervention of President Taylor of Liberia.
The Commission is aware of the reports concerning the involvement of neighbouring countries, in particular Burkina Faso and Liberia, in the smuggling of diamonds and in providing support to the rebels in Sierra Leone. The Commission, together with Member States, is currently examining the regional dimension to the conflict with a view to formulating an appropriate regional response.
The Commission stresses the role to be played by regional organisations, for example ECOWAS, in the prevention of conflicts. The Commission is financing with EDF regional funds the ECOWAS conflict-prevention mechanism, which could provide an appropriate channel for dialogue on this question.
As regards humanitarian assistance, through ECHO we are continuing to finance programmes in support of displaced and refugee communities through international NGOs. Since the beginning of 1999, ECHO has provided some EUR 14m of assistance, covering the supply of medical aid, therapeutic feeding, water and sanitation and psychosocial support to children affected by war. In addition, this funding has covered support to amputees - the all too many amputees in the country.
This month the Commission will be seeking approval for a new EUR 12m programme of assistance to Sierra Leone, principally covering refugees and the internally displaced. This programme will concentrate on providing support first to refugees in neighbouring Guinea and Liberia, second to internally displaced populations and, thirdly, to women and children affected by the war and, of course, the amputees. Ex-combatant children will again receive psychosocial support.
For me the most interesting point to come out of this debate was not just the expressions of concern about the situation in Sierra Leone - one would expect that - but the number of honourable Members who have expressed very clearly and cogently their views on the diamond trade. I say with some feeling that I very much hope that Member States will take account of what has been said in this Chamber.
The debate is closed.
The vote will be taken at 6 p.m.
Sri Lanka
The next item is the joint debate on the following motions for resolutions:
B5-0433/2000 by Van den Bos, on behalf of the ELDR Group;
B5-0449/2000 by Titley and Sakellariou, on behalf of the PSE Group;
B5-0457/2000 by Van Orden and Deva, on behalf of the PPE-DE Group;
B5-0466/2000 by Frahm, Morgantini and Manisco, on behalf of the GUE/NGL Group;
B5-0474/2000 by Lambert, McKenna and Lagendijk, on behalf of the Verts/ALE Group
on Sri Lanka.
Mr President, the resolution initiated by my colleagues, Mr Van Orden and Mr Deva, concerns a matter that is highly topical and most urgent even though this is the first occasion on which Parliament has devoted time to the tragic conflict in Sri Lanka which has been going on for over 17 years.
The resolution sends out a powerful message. The fighting has to stop. The parties have to get round the table and reach a reasonable solution that will last. In this regard, it can only be helpful for the international community, whether it is the UN, the Commonwealth or the European Union, to maintain a strong and current interest in developments.
This legitimate interest should not interfere with the work that has already been carried out by the Indian and Norwegian governments whose representatives have been engaged for some time now in the difficult and sensitive task of brokering negotiations. I know that in spite of the dreadful atrocities that have been committed against the civil population and against members of successive administrations, the Sri Lankan government at the highest levels is willing to enter into negotiations and is setting no conditions. We must all recognise the overriding importance of maintaining the territorial integrity of Sri Lanka. Beyond that there are many political options that can fruitfully be pursued.
The international community, including the EU, should be ready to provide substantial material support in due course for whatever solution is worked out and to assist the economic and social reconstruction of the country after so many years of conflict.
Above all, Parliament' s resolution is unequivocal in its condemnation of terrorism. This is a scourge which affects us all. There is no excuse for the indiscriminate acts of murder and mayhem carried out by the so-called Tamil Tigers against children and ordinary civilians going about their daily business and against democratically elected politicians. This is an attack on civilised society and the democratic institutions which we all value so highly.
Inevitably, the people most effected and most helpless in these situations are the nationals of the target country who have fled the conflict and are trying to lead new lives in Europe. These people are most vulnerable to threats and intimidation from organisations acting on behalf of terrorists such as the Tamil Tigers. Of course, there are many other terrorist groups whose activities are sustained in a similar way. They cleverly avoid breaking the laws of the host country and so can continue their ghastly activities with impunity. This situation must change.
I commend the resolution on Sri Lanka to this House.
The issue of the place of the Tamils in Sri Lanka is a long-standing problem dating back to at least the year of independence in 1948. We have had agreements since then to grant autonomy to the Northeast Tamil region, which have been abrogated by the government.
In this conflict, far too many people have died. There has been a growing catalogue of violence and human rights abuses on both sides - by the Tamil Tigers and, sadly, the government security forces. These are well documented by organisations such as Amnesty and the US Department of State in its 1999 Country Report. Young Tamil men in particular can find themselves being a victim of violent coercion by the Tamil Tigers and violent interrogation by the security services.
It is clear that thousands of people have been displaced within Sri Lanka. Thousands more have sought asylum and the whole population lives in fear of violence. We cannot say what the exact state of affairs is at the moment as there is a complete media blackout in force as part of a set of new restrictive laws introduced in May. The resolution is clear. Those laws must be lifted before the elections in August.
Something has to change. We have to do what we can to work for a peaceful and lasting settlement. It is clear that the international community is no longer prepared to see internal armed struggle as only a problem for the state concerned and that long-term political investment and negotiations are necessary rather than arms sales. Northern Ireland is a clear example of the difficulties of such a process, but also the possibilities. This resolution is important in its call for immediate cessation of hostilities and the lack of preconditions is a welcome move.
The situation would also be helped by agreement between the Sri Lankan political parties themselves and we welcome the efforts of the Norwegian and other governments and feel that the Commonwealth could have a very valuable role to play in this situation.
Mr President, this is an historic day and an historic debate because, after 17 years of war in Sri Lanka, the European Parliament for the first time is actually debating how to bring peace to this war-torn island.
In 1948, when Sri Lanka obtained independence, it was one of the most prosperous countries in South Asia. In 1952, Lee Kuan Yew, the newly elected Prime Minister of Singapore, said: "My ambition is to make Singapore emulate Sri Lanka in prosperity, education and standard of living" . Forty-eight years later, that beautiful island of Sri Lanka has been smashed by a terrorist group now recognised as the most powerful terrorist organisation in the world.
There are four million Tamils in Sri Lanka and there are 15 million Sinhalese. One million Tamils live in the north; the other three million live in peace in the south with the Sinhalese. They hold high office in Colombo, the present foreign minister is Tamil, the country' s leading businessmen are Tamil, so are judges, doctors, lawyers and cabinet ministers - the list goes on. Yet this pointless war also carries on, to serve the single purpose of a terrorist leader pursuing his own ambition. The resolution states how many people he has killed. The LTTE has to be stopped. I ask Member States to proscribe this terrorist organisation and to help build peace and stability in Sri Lanka and strongly support the initiative currently being taken by the Norwegian and Indian governments.
Mr President, here we are again witnessing a conflict between two diametrically opposed parties. True, this is the first time we have tackled this issue, but we see similar cases every day.
Of course, we hope that peace will be preserved and that these issues will be resolved through negotiation rather than force. However, we must not forget that the fundamental principle of self-determination is all too often disregarded, sacrificed on the altar of another, equally valid but opposite principle, that of the territorial integrity of the States. At this point, a choice must be made between the two solutions. I would not presume to say which solution is better but we must find the courage to consider all sides of the issue.
One of the Members referred to the case of the State of Singapore. Singapore used to be part of Malaysia but it is now an independent State. The division took place without conflict, and, today, Singapore is no longer part of Malaysia but has its own complete territorial and State independence. This was achieved without conflict, without murder, without torture and without acts of violence. On the other hand, in the same geographical area, we have also witnessed another conflict, the conflict of East Timor and, with far too great a delay, Parliament declared itself in favour of the independence of the eastern part of the Island of Timor.
There it is. At times, I find it difficult to understand how the same people, the same Members of Parliament, are able to adopt different positions on situations which are, if not identical, at least similar in some respects. The Island of Timor has been split into two parts and there are now two separate states, thanks to a referendum which was carried out democratically, although not in the best of conditions. The people decided their future and, although this involved fighting, conflict and so forth, succeeded in obtaining what they wanted.
I wonder why this Parliament does not call upon Sri Lanka to hold a referendum as well, along the lines of the referendum held in East Timor, and to abide by the result.
Mr President, I yield to no one in my desire for peace in Sir Lanka and in my condemnation of all violence. However, I say to Mrs Foster and Mr Heaton-Harris that they want to check their stories and sources because it needs both sides in a conflict to be committed if a lasting solution is to be achieved.
I know Sri Lanka, I have been there. I can give you examples of what I have seen. I have seen Tamil men being harassed on the streets by government troops. I know that Tamil people need 11 pages of documents just to travel from Batticaloa in the east to the capital, Colombo. And like everyone here in this Parliament, and all European journalists, I have been unable to go to Jaffna recently, nor have I seen any television coverage of the battle at Elephant Pass. I have seen the fighting in Sierra Leone, Chechnya, Kosovo but nothing from Sri Lanka because the Sri Lankan Government does not allow press coverage. That goes back longer than last May.
This is a government whose defence budget has risen by 11% in a year and which, one day, will have to answer allegations of involvement in the assassination of leading Tamil figures and other human rights abuses. Let us have a peace for all Sri Lankans, based on citizens' rights, humanity and in which government resources are directed at building communities, not helping to destroy them.
Mr President, the Commission is as concerned as honourable Members about the tragic and dramatic civil war which has been continuing for the past 17 years, a civil war which seriously affects the whole population of Sri Lanka. It is salutary to recall that over 60 000 people have been killed during the course of this conflict - people in both ethnic groups.
We appreciate the efforts being made in Sri Lanka to reach a peaceful solution to the conflict but we also reiterate, as I am sure all honourable Members would, our concerns for the respect of the basic rules of international humanitarian law.
The Commission shares the concerns of the European Parliament regarding the latest developments in and around Jaffna. On 15 May, the presidency issued a declaration on Sri Lanka. This called on both parties, firstly, to cease hostilities and to begin negotiations; secondly, to ensure the safety of the civilian population and, thirdly, to cooperate with the Norwegian government in its endeavours to facilitate a negotiated settlement of the conflict.
I should like to say in passing that I would like to express my own appreciation of the role played by the Norwegian government, which regularly reminds us by its behaviour on the international stage what we are all missing in the European Union on account of the Norwegian people' s referendum decision.
The presidency declaration also rightly called on the government to lift as soon as possible the restrictions on civil liberties and press freedom, which have been introduced under the emergency regulations.
As for our support for rehabilitation in the north and east of the island, a viable political solution has to be found and a measure of peace established before we could consider a major role in this process. That is fairly clear and understandable.
Assistance in favour of refugees and internally displaced persons will continue naturally to be given through the UNHCR and non-governmental organisations.
The European Commission will continue to provide emergency humanitarian aid to populations affected by the conflict. Through our delegation in Colombo, we are following closely the impact of the situation on the civilian population and we are in permanent contact with the ICRC, the UNHCR and the main NGOs.
I last visited Sri Lanka in the late 1980s. I flew into Jaffna - I think I was the first minister from anywhere to do so - in the back of an Indian helicopter gunship. Alas, 12, 13 years later, the violence continues. It has been a terrible blight on one of the most beautiful countries in the world, with some of the most talented people. We are reminded of Sri Lanka' s potential, which we heard about earlier, through the occasionally accurate words of senior minister Lee Kuan Yew. That is a reminder of what has been missed in Sri Lanka as a result of this violence.
We all hope that it ends very soon. If we can contribute to the work being done by the Norwegian and Indian governments to help bring the parties together, we would be happy to do so.
The debate is closed.
The vote will be taken at 6 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Philippines
B5-0434/2000 by Haarder, on behalf of the ELDR Group;
B5-0442/2000 by Collins and Ribeiro e Castro, on behalf of the UEN Group;
B5-0454/2000 by Schori, Sakellariou and Linkohr, on behalf of the PSE Group;
B5-0458/2000 by Posselt, on behalf of the PPE­DE Group;
B5-0467/2000 by Krivine, Seppänen, Vinci and Cossutta, on behalf of the GUE/NGL Group;
B5-0473/2000 by Isler-Béguin, Kreissl-Dörfler, Wuori and McKenna, on behalf of the Verts/ALE Group
on the Philippines.
Equatorial Guinea
B5-0435/2000 by Gasòliba i Böhm and Sánchez García, on behalf of the ELDR Group;
B5-0455/2000 by Martínez Martínez, Sauquillo Pérez del Arco and Menéndez del Valle, on behalf of the PSE Group;
B5-0459/2000 by Ferrer, on behalf of the PPE­DE Group;
B5-0468/2000 by Marset Campos and Cossutta, on behalf of the GUE/NGL Group;
on Equatorial Guinea.
Iran (press code)
B5-0436/2000 by Malmström and Ries, on behalf of the ELDR Group;
B5-0440/2000 by Belder and Van Dam, on behalf of the EDD Group;
B5-0447/2000 by Rühle, Boumediène-Thiery and Cohn-Bendit, on behalf of the Verts/ALE Group;
B5-0450/2000 by Schori and Sakellariou, on behalf of the PSE Group;
B5-0460/2000 by Posselt, on behalf of the PPE-DE Group;
B5-0469/2000 by Boudjenah and Morgantini, on behalf of the GUE/NGL Group
on Iran.
Burma
B5-0437/2000 by Van den Bos, on behalf of the ELDR Group;
B5-0446/2000 by McKenna, on behalf of the Verts/ALE Group;
B5-0451/2000 by Schori, Sakellariou and Veltroni, on behalf of the PSE Group;
B5-0461/2000 by Maij-Weggen, on behalf of the PPE­DE Group;
B5-0470/2000 by Vinci, on behalf of the GUE/NGL Group
on Burma.
Football: "Euro 2000" and preventing hooliganism - B5-0462/2000 by Stockton, Heaton-Harris and Perry, on behalf of the PPE­DE Group
on the right to safety at Euro 2000
Philippines
Mr President, Commissioner, the crisis in the Philippines we are discussing is a tragedy. I represent one of the countries which has citizens as hostages there. We appeal to the European Commission to ensure that its representatives continue actively to urge President Estrada to refrain from any assaults which might put the hostages' lives at risk. I also sincerely hope that the hostages will be able to benefit from any medical aid, for example, that Médecins Sans Frontières might be allowed access so that we may thereby protect the lives of those who are currently hostages.
There is, nonetheless, something to be learned from all tragic events. I also believe that the Finnish people have learned that the basis for the present conflict is social injustice and that, far apart from one another though we may be, we are nonetheless affected by precisely such social injustices and violations of human rights.
Mr President, Commissioner, we must be very careful as Europeans about taking issue with separatist movements of the kind being discussed here. I say that because many of the borders involved in these great island kingdoms - the Philippines, Indonesia, Malaysia - are purely and simply colonial borders that we drew artificially to suit our own political and economic interests and which destroyed historical structures. To that extent, we are responsible for many of the conflicts in this region. That does not mean that it is not up to us Europeans to ensure that these structures do not disintegrate, with all the dangers that would imply. We should not put ourselves on a pedestal. We have to recognise that we bear a lot of the responsibility for these developments.
Nevertheless, it is, of course, our task to create peace and stability in this area, and in particular to take action against all those criminals who, on a political pretext, have, in the most appalling way, kidnapped and maltreated innocent tourists who are citizens of the European Union. There can be no political justification for ill-treating people as is happening there. We therefore appeal to these criminals to release these citizens of the European Union and all the hostages immediately, and we give our full support to Mr Solana and everyone else trying to help to bring this hostage crisis to an end. We should also take this hostage crisis as a warning to us to stop ignoring these parts of the world or simply pursuing our own economic interests there. Instead, we should be helping to create stable and peaceful conditions there, because these areas of conflict are like open wounds that we ourselves have often inflicted in the past in these regions.
Mr President, ladies and gentlemen, our thoughts are with our fellow citizens who simply wanted to discover another culture and who are now being held hostage by the armed group, Abu Sayyaf. It is not clear whether this is a case of organised crime or political demands but the island of Jolo is now at the centre of the hostilities with this awful hostage taking.
In these islands, which are characterised by tropical luxuriance and unspeakable poverty, the machine gunning of villages, kidnappings, ransom demands and torture are common currency. This hostage taking and the many violations of human rights show how these armed opposition movements have sunk into criminal excess.
Although we cannot tolerate these constant violations of human rights, we also deplore the failure of the peace talks with the Philippine Government. We also know that the violence has its roots in poverty.
This is why we strongly support the appeal made by the Archbishop of Manila to President Estrada that socio-economic reforms should be implemented. Without the political will to end the situation, the violence can only continue.
Equatorial Guinea
Mr President, we are currently discussing an issue which Parliament has dealt with on previous occasions. It is the case of Equatorial Guinea, one of so many African countries which have undergone a very poor transition from the colonial era, during which former colonial relationships, on the one hand, and the ambitions of other Member States of the Union to extend their area of influence, on the other, have prevented the support necessary and conducive to the establishment of a genuine democratic system.
In 1999 there were general elections to the Guinean Parliament, during which the international observers noted that human rights, democratic guarantees and freedom of information had been violated. The same situation may now reoccur during the elections on 28 May, which is why, as this resolution states, we demand the appropriate intervention of the European Union, in order to guarantee that democratic elections take place on this occasion.
Mr President, the reason for this resolution has already been explained: in Equatorial Guinea, the political and social situation is still extremely serious.
Firstly, no steps have been taken to establish a constitutional state based on a multi-party democracy which fully respects human rights. Secondly, the population endures harsh conditions of poverty. The government of President Teodoro Obiang has failed to comply with each and every promise of democratisation which it made to the international community. The leaders and activists of the opposition parties face constant persecution, in the form of arbitrary arrest and sometimes torture. Of course, they have no access to the media and they have to face corrupt electoral processes, in which transparency and fair play are totally absent.
With regard to the municipal elections of 28 May, there are grounds for concern, because to date there has been no guarantee of any democratic conditions for these elections. We are therefore concerned and we ask that efforts be made to observe how the elections are carried out.
Guinea is sinking further and further into under-development. Paradoxically, its income, which comes from oil, is increasing, but none of it reaches the inhabitants, being entirely purloined by the ruling classes.
Given this situation, as the resolution we have presented indicates, we demand that the government of Equatorial Guinea initiate a genuine transition to democracy, which we believe could begin by making these municipal elections free elections. The Union must exert pressure in this respect, and not lower its guard or accept any more false promises from President Obiang.
Therefore, if the municipal elections take place in the current circumstances, with no form of guarantee, we must not resume any cooperation with Guinea, apart from purely humanitarian cooperation. Article 5 of the Lomé Convention obliges the Union and the Member States to demand democracy and human rights in Equatorial Guinea. We therefore believe that this House should follow that line.
Mr President, the calling of municipal elections by President Obiang should constitute a step forward on the path to democratisation in that country and, therefore, we should take a positive of view of it.
Even more so if we bear in mind that the President of Guinea is one of the signatories of the Cairo declaration and the action plan which accompanies it, which recognises the need to consolidate democratic principles, based on the right of all citizens to choose their leaders freely by means of free elections and, consequently, also the need to ensure that elections are transparent and free, and to adopt the necessary means for their effective observation.
However, the experience of previous elections, during which serious irregularities and a total lack of transparency were noted, as well the continuing lack of democratic guarantees in Guinea, requires not only that we observe very carefully how the coming elections are held, but also that we demand, forcefully, that President Obiang adopts the necessary measures to guarantee fair play in these elections.
We especially have to ensure that the process is open to all political forces - which involves the liberation of the political prisoners - and that the opposition is guaranteed the full expression of its democratic freedoms. We should also demand the presence of observers who can monitor, in total freedom, the handling of these elections, and verify that democratic rights have been respected.
These elections may offer Guinea the opportunity to start along the path to democracy. They could also lead to a rapprochement with the European Union and the granting of the aid which the European Union was prepared to give in the event that democracy was respected.
Therefore, as a Parliament, we have the obligation to exert pressure on President Obiang and demand that he allows these elections to be held in accordance with democratic principles. This is the only way that freedom may be fully restored to the people of Guinea.
Mr President, we cannot and must not miss this opportunity to encourage the people of Guinea to take the democratic path or the opportunity it represents for its youth, since, in an environment of increasing poverty and inequality, the failure of democracy leads to a spiral of violence and repression, which in turn ends in an armed conflict which is often promoted from outside.
The European Union must, through all possible channels, demand that the Government of Equatorial Guinea free all political prisoners and end the coercion suffered by the democratic forces, in order to guarantee that the coming municipal elections bring hope to the people of Guinea and lead to fruitful relations between Guinea and the European Union.
Iran (press code)
The struggle in Iran for reform and freedom is of great interest. There have been considerable reasons for optimism in the election of President Khatami and the overwhelming vote for reformist candidates in the February elections but, as Human Rights Watch notes, the struggle to control the press is, in many ways, the struggle to control the future direction of the Islamic Republic as a whole.
The very success of the reformist agenda seems to have provoked a backlash by the conservative reactionary forces and an attempt to punish the majority who voted in February for reform. They are targeting the independent press because it is a major channel for reformists. These attempts surely cannot succeed in the long run because the youthful population is impatient for change showing that Islam and guarantees of rights and freedoms are perfectly compatible.
We must do all in our power to encourage and support reform, including especially basic legal safeguards for freedom of expression as required by the International Covenant on Civil and Political Rights to which Iran is a signatory.
In the meantime, we call on Iran to cease the persecution and prosecution of journalists and writers for views which do not threaten public order, or national security, but only the vested interests of conservatives.
Mr President, 'Bahar' or 'The Spring' is the name of a new independent newspaper in the Islamic Republic of Iran which we hope is still being published. The name 'Bahar' clearly refers to a political programme and undeniably supports President Khatami' s reform policy. This course probably coincides rather well with the pursuit of a civil society.
Iranian conservative circles saw this trend as a deliberate attempt to secularise their own state - and with good reason. To their growing dismay, these fervent defenders of the political status-quo within the Islamic Republic have been pushed onto the defensive since President Khatami took office in 1998. This was underlined by a painful defeat in the parliamentary elections only a few months ago.
In order to turn the political tide, the hard liners in Tehran have not shrunk from using any means available to them. Just cast your mind back to some eighteen months ago, when a number of independent clergy were killed in macabre circumstances, or to last year, when the student protest was ruthlessly repressed. Incidentally, the followers of the revolution leader, Khamenei, attempted to systematically silence the independent and critical press by issuing publication bans. This hit the ultra-conservatives during the parliamentary elections particularly hard. Hence, their furious reaction last month when they closed all but a paltry three of the reform-minded daily newspapers.
The present joint resolution supports the persecuted and the journalists in Iran who are doomed to unemployment. The latter knew and know that they can count on the support of the large majority of the population. Why? Because they were not afraid to publicly turn against a far-reaching lack of freedom in society, which is perpetuated by undisguised terrorist tactics generated by the state machinery. With this resolution, the European Parliament aims to encourage Persian editors in their fight for freedom of the press and to banish all fears at the writing desks.
Mr President, ladies and gentlemen, I am grateful for this opportunity to talk about Iran again today. The reform process in Iran is at risk. Even before the newly elected reform parliament has been able to meet, there has been a menacing intensification of the power struggle in Iran. We are dismayed at the manipulative reporting of the conference held by the Heinrich Böll Foundation in Berlin, and we are deeply concerned about the arrests of journalists and critical intellectuals in the wake of this conference.
We are also concerned about the ban on all pro-reform newspapers and magazines published in Iran. We call on the Iranian authorities to immediately release the conference participants and journalists who have been arrested, and to cancel all warrants of arrest issued in this connection, to lift the ban on the prohibited newspapers and magazines and, last but by no means least, to respect the political will of the Iranian people, which was so remarkably expressed in the election results. We call on the Council, the Member States and the Commission to support these demands on Iran and to make respect for human rights a prerequisite for further cooperation with Iran.
Mr President, we are currently witnessing massive attacks on the freedom of the press. Last week, Mr Putin' s troops occupied the largest opposition publishing house in Russia. Yesterday, the same thing happened in Belgrade to the independent radio station there. In Iran, we have a situation where newspapers are being banned for simply acting as a voice for those forces and individuals who were so successful in the last election, and who embodied - and continue to embody - hopes of pluralism in Iran. I therefore fully support everything Mrs Rühle has said. We must take advantage of this phase to offer our firm support to democratic forces and forces for reform in Iran, because what we are witnessing at present is a fresh start and yet simultaneously a setback. What is very much at issue here is that we should not allow those forces to be isolated, which is what the regime is working towards. That is why it has also been so devastating that the developments at the conference in Berlin occurred, thus giving the regime a pretext for taking measures against the opposition in Iran.
I am convinced that a dialogue with Iran is, in fact, the only way to influence developments in that country. We must not leave the opposition unsupported by adopting measures that encourage isolation. Instead, we should press, through intensive contacts not only with the government but also with the opposition, and by the Council, the European Parliament and the Commission bringing all their considerable influence to bear, for an end to these developments, and to ensure that the reform process in Iran, which is fragile but promising, is not once again choked at birth!
Burma
Mr President, it is an awkward situation, this tenth anniversary of the elections of the NLD in Burma. Awkward because the Burmese junta was successful in obtaining international recognition. I refer, naturally, to Burma joining the ASEAN. It is quite possible that the other ASEAN Member States decided in favour of this with the best of intentions and in the hope that this would kick-start the democratisation process in Burma. We have to ascertain, however, that this is not how it worked, that this attempt failed and may well have brought about the opposite effect, judging from the smirks on the faces of the Burmese rulers when they hosted the ASEAN meeting of Ministers for Economic Affairs earlier this month.
In our opinion, relations between the European Union and ASEAN should not suffer because of the problems within Burma. These relations are too important for this. It does mean, however, that, if this situation continues, we will need to discuss the situation in Burma in our contacts with ASEAN.
However, we have to ascertain at the same time that our own sanctions were not that effective either. It may be opportune to consider whether we can take so-called intelligent sanctions against Burma. After all, sanctions should just focus on the one goal, namely the reinstatement of democracy in Burma.
Yesterday, we saw the arrest of 95 members of the NLD and the situation in Burma has become untenable. One of the key things we need to look at is the role of some European multinational oil companies, in particular the French-Belgium company, Total Fina. We also need to criticise the French government for the fact that they are backing this. Even the British government is more progressive when it comes to their policy on this. The British government has actually called on Premier Oil to withdraw from Burma.
The French government should follow the example of the British government. It is unacceptable that European multinational companies are investing in and backing up a system where large-scale gross violations of human rights are taking place. When it comes to sanctions, we really need to answer the call that we should implement economic sanctions against the SPDC and that we should be ending all links between Europe and Burma based on trade, investment and, in particular, tourism. It is unacceptable that we should be investing in tourism in a situation where gross human rights violations are taking place, where people' s lives and liberty have basically been denied.
Mr President, it is now ten years since Burma witnessed a political drama. After a period of uncertainty and conflict, open and fair elections were held in 1990 and Mrs Aung San Suu Kyi was voted President with an overwhelming majority. In the parliamentary elections, the NLD won most of the parliamentary seats.
Shortly after this, the military once again seized power. Mrs Aung San Suu Kyi was imprisoned. Parliament was dissolved and many MPs were murdered, imprisoned or driven out of the country. Since then, Burma has been the scene of unprecedented repression. Thousands of people have been killed and hundreds of thousands of people have fled the country and are living in camps in Thailand, Malaysia and India. In the country itself, entire population groups have been displaced in order to break up the minority groups. There is talk of forced labour. According to the Financial Times this week, Burma has more child soldiers than anywhere else in the world.
Burma can be compared with South Africa and Chile in the Eighties. What action would we like the Commission and Council to take? First of all, we would ask you not to accept that the military regime in Burma should represent the Burmese people at the Euro-Asian Summit. We also ask you to take a hard economic line against Burma. We advocate economic isolation and an absolute investment ban by all EU Member States, as proposed several times already by the United States.
Moreover, EU citizens should be dissuaded by their governments from travelling to Burma for their holidays. Many of these new facilities have been built using forced labour. This is the core of our request.
Burma should not receive any better treatment from the international community than South Africa and Chile did back in the Eighties. If it does, then we are using double standards. Mrs Aung San Suu Kyi should at long last receive an effective response to her peaceful protest. What would she otherwise gain from a Nobel Prize and Sakharov Prize if she does not actually receive support in order to free herself and her country from this terrible plight?
Football: "Euro 2000" and preventing hooliganism
Mr President, I must declare an interest because I am a Class I soccer referee and very active in that and have been involved in football at many levels for 18 years. This resolution looks at the security and safety arrangements ahead of Euro 2000 so that decent football-loving supporters from across Europe can go to, watch and come away from football games this summer without fear or concern for their safety: a fairly apt thing to call for considering the recent events in Copenhagen.
Most Members will find this motion uncontentious. However, I do understand that there are some queries about the question of the suitability of the Charleroi stadium and its ability to safely host the England versus Germany game on 17 June. These I will tackle now because I believe these points are what people want to hear about.
I thank the BBC Watchdog Programme for providing me with details of the findings of a renowned British sports stadia expert, Dr Jim Dickey. He found, after just a brief examination of the temporary structure above the north stand in Charleroi, that there were too many seats in the rows, the stand is too steep, the safety barriers are too low, the exits from the stand are too narrow and the stairways at the back of the stand are too wide. This stand, like all the others, will be full to capacity on 17 June. Meanwhile, a few miles up the road, the King Baudouin stadium, Belgium's national stadium, and now probably one of the safest stadia in all of Europe, will lie empty that day.
I understand the regional pride of many members from Belgium and I do not question that much time is being spent by the organisers of Euro 2000 looking into the safety and security aspects of the competition. But surely, common sense should prevail and the future of this particular fixture at its current venue should be actively re-examined.
I do hope that Members will support this motion, because this is something we can actually change for the better. Why not look at an event beforehand and not worry about the consequences of the bad actions of a few violent people after such a football event.
Mr President, I hope there will be a great football match on 17 June between England and Germany. Most people are looking forward to a good match and hope that it will be safe. But, unfortunately, that is not the view of everybody. The German police anti-hooligan task force has said that it is pretty confident there will be hooligans there. I cannot say anything about German hooligans but I can talk about English football hooligans - I cannot say 'fans' and even the word 'hooligan' is not strong enough for them. There is a group of people who very definitely are planning to be there. If you doubt me, just look at the press photographs of the problems that occurred in Copenhagen last night.
As well as the problems my colleague referred to that could occur inside the stadium at Charleroi, there is a serious problem that may occur in the streets around that stadium. The head of the Belgian Police Federation has said that he is concerned. We are saying now to the Belgian authorities and the European football authorities that they should choose the option of a safer ground that is available elsewhere in Belgium, and the stadium in Brussels has been cited.
Mr President, ladies and gentlemen, after discussing all these terrible events in the world, it is certainly refreshing to consider other problems even though, on reflection, these also involve images which cannot be tolerated.
I do not believe, however, that the motion before us deals with the problem correctly. For example, paragraph 2 of the motion is wrong. In this paragraph Parliament expresses its concern about the fact that the Charleroi stadium, which is to host several games, in particular the England versus Germany match, does not meet the relevant Belgian safety standards.
This is wrong for several reasons. The first is that the organisers of any game in Belgium and the promoters of any stadium must sign a public-law agreement with the municipality in which the stadium is situated. This agreement engages the personal responsibility of the burgomaster.
Our fellow Member has spoken of regional pride. Belgians are aware of the good and bad sides of regional pride and, as a result, the use of a stadium requires not only the signature of the burgomaster but also that of the Minister of the Interior. It is therefore completely wrong to talk of regional rivalries. Furthermore, everyone knows or should know that it is not the inhabitants of Charleroi who chose this game any more than the others.
Finally, in the context of Euro 2000, there is an additional requirement that the stadium must be approved by the European Union and UEFA. For all the stadiums which have been converted to accommodate an adequate number of visitors, UEFA has not only given its final authorisation to the process but has also been involved in the practical organisation of the stadium reviews. I know something about this as I have worked, in my capacity as burgomaster of the town of Liege, on the preparation of a similar stadium.
To conclude, I regret to say that our colleagues are using arguments which are inaccurate and which can therefore only lead to wrong conclusions. I am not the only one to think this as Mr Desama would have said the same if he had been able to speak. Our Dutch colleague, Mr van den Berg, also agrees as he asked me to say that in this case he has witnessed, in addition to a responsible attitude from the Belgians,...
... very close cooperation with the Dutch government and it started at the very beginning and we extended this cooperation with France on account of the lessons of the World Cup and a host of other countries, 14, I believe, including the United Kingdom, of course, because we wanted to have contacts with the countries which might send teams to Belgium.
Mr President, I will conclude by saying that the third and last point is that I think Parliament should make rules and not bother about taking chances. Are we going to deal tomorrow or next week with the trains leaving Paddington Station?
Mr President, there are a number of advantages to this text. Firstly, it gives us the opportunity to reiterate that we all condemn hooliganism and that we all obviously want to fight this phenomenon to the best of our ability.
I must also point out, however, that, for two years now, in both the Netherlands and Belgium, the sporting, political and police authorities have been preparing in a professional manner for Euro 2000 and, in practical terms, huge investments have been made.
Despite that, is there still a risk? Of course, but then there is always a risk. When faced with such a phenomenon, you can never say that nothing will happen. However, I must say very sportingly to our British colleague that this does not justify an event of this type being used from the outset to incite prejudice. It does not justify the attempt to spread incorrect information in official European Parliament documents either.
Paragraph 2, as indicated by Mr Dehousse, is incorrect. The Belgian authorities have given authorisation for the Charleroi stadium to be used. Paragraph 3, which indicates that the King Baudouin stadium in Brussels might be used, is wrong. No authority and no official has indicated this. We must therefore be reasonable and certainly not adopt texts like this.
Finally, our fellow member has cited information which he was delighted to indicate was given to him by the BBC. I should like to mention something which was said on the BBC by someone who is not a football referee like you but who is the coach of the England team. What did Mr Keegan say - I am nearly finished, Mr President - during his visit to Charleroi? He said that it is a suitable stadium for a high-level match. He even said that this stadium differs very little from a large number of stadia in England.
So, be sporting! As a referee, Mr Heaton-Harris, you have one viewpoint but I prefer that of Mr Kevin Keegan who seems to me to be better qualified. Therefore, please withdraw your motion.
Mr President, there is no question in my mind that we all want to see the eradication of hooliganism in football at a European level and globally. However, we must be careful not to do so in a manner that would restrict the enjoyment of the real supporters.
The issue must, therefore, be discussed at a European level, and we should guard against becoming embroiled in local discussions on the capacity and safety of specific stadiums, wherever they might be.
We must ask ourselves why measures taken in the past have repeatedly failed to create a culture of enjoyment in football for everybody. I welcome the dialogue under way now between the Commission and sports and football clubs on how matters could improve. The people who run the game are the people who, through constructive dialogue, will eventually be able to find answers to the blight of hooliganism and, it must be said, racism affecting this most popular of all sports.
Mr President, we must take these issues of hooliganism seriously. We know now that there are tens of millions of people who are passionate about this sport and that, since the World Cup was won by France, they have been impatiently awaiting Euro 2000. Football has become a sport of the masses and we must think about the safety of our children, our little brothers and the youngsters who frequent the stadiums.
We cannot therefore just say that there are risks and there will always be risks. We must try to counter this phenomenon of hooliganism to the best of our ability. I say this because we cannot allow the good image of genuine supporters to be tarnished by the actions of a few violent extremists who use these major gatherings as a pretext for carrying out unacceptable acts.
The motion is good in that it indicates that adequate safety measures must be taken. During the last World Cup you will remember that hooligans committed very serious acts of violence. One in particular involved an attack on a police officer who was in a coma for a long time and who is now paralysed for life. All this is not inevitable and we must find the means, for example, of punishing hooligans in the countries of the European Union in which they commit their offences.
In this respect I believe there to have been a recent example in France which is very important. For years, under the Nazi banner, French hooligans monopolised a stand at the Parc des Princes in Paris. They took advantage of matches to vent their hatred, chant Nazi slogans and chase blacks and Arabs on leaving the ground. The Paris St. Germain club allowed this to happen and even ended up blocking access to the stand in question for any dark skinned person on the pretext of safety. Following a complaint from the French association, SOS-Racisme, and faced with the threat of prosecution, the club undertook to end this behaviour and to no longer allow the hooligans into the stadium by strictly screening people as they enter. Before every match, right to the end of the season, Paris St. Germain now shows an anti-racist video clip which celebrates the values of friendship and brotherhood and the pleasures of the sport.
This proves that action can be taken and that violence is not inevitable. I truly believe that, when you think about what football has become, with tens of thousands of youngsters in these stadia, this shows that we really must try to be careful and not take these matters lightly.
Mr President, the PPE-DE does not support the resolution of the British delegates and has announced that it is to withdraw it later on, not because we would not want to condemn the increasing violence as a result of football matches, but because the resolution is too restrictive and insubstantial as it stands and, to that extent, does not belong in this Chamber.
Surely it is not up to us to get involved in the politics of one specific match at a specific venue and make technical statements about the suitability of one football stadium for one Euro 2000 match? It would have been much better to point out - and I would like to do so on behalf of many PPE-DE colleagues - that, first of all, safety is an essential good over which extreme care is to be taken and for which many efforts are being made with regard to Euro 2000. Secondly, all those responsible for safety at Euro 2000 are called on to operate in an extremely preventive manner. Thirdly, the police forces of all participating countries must be encouraged to negotiate obstacles which would hinder extensive collaboration. Fourthly, we would like to call on all those involved - organisers, players and supporters - to observe fair play.
It is unfortunate that this resolution led to a match between Belgium and England, first within the PPE-DE and later on in this Chamber, too. I do hope that this match finishes in a sportsmanlike way and I hope that the Belgians will not just win here but also a number of matches during Euro 2000.
Mr President, hooliganism is not a borderline phenomenon but clearly takes the form of a subculture and is, as such, difficult to control. In my opinion, zero tolerance is the only way to systematically tackle any infringement and efficiently penalise any breach. The content of the current resolution overlooks the causes of hooliganism, whether or not consciously. It is clear that the initiators of the resolution are more concerned with slating the organisation of Euro 2000. The Liberals, however, refuse to play this game. We can appreciate the enormous efforts which the governments of the organising countries have made in order to make Euro 2000 run as smoothly as possible.
All we want to do on the eve of Euro 2000 is to call on each and every one who bears responsibility to exercise the greatest possible alertness so as to reach the set goal, namely to turn Euro 2000 into a party for hundreds of thousands of spectators and millions of viewers, a party which should help us project a positive European image.
Mr President, we are unable to support the submitted resolution. I was in favour of discussing the topic of hooliganism but this resolution can at best be described as agenda pollution. This Parliament should not be discussing safety during one particular Euro 2000 match under pressure from what I assume is a portion of British public opinion. It is also an insult to - in this case - the Belgian organisers of this game and the international authorities involved. This is a great pity because extensive discussions can be held about the fight against hooliganism itself. In addition, we continue to learn important lessons, such as for example, how we should really guide the fans? How can we better educate club managers and organisers of games? Attention should also be given to the so-called 'second opinion' which is now being applied, by means of which a group outside the organisation analyses the measures taken and suggests improvements.
Mr President, hooligans have managed to spoil the fun of the real fans too often. It will be different at Euro 2000, as this will be a football party for everyone.
Mr President, I will begin in the Philippines and end, such is the reach and range of the European Parliament, with football.
The Commission shares the honourable Members' concern for the health and safety of the hostages in Jolo and Basilan. We strongly condemn such terrorist actions. We were, of course, fully associated with the decision to send the EU High Representative, Javier Solana, to the Philippines. Mr Solana was sent to convey personally to the Philippine government the European Union' s message concerning the safety of the hostages. He received assurances from the government of the Philippines that military force would not be used to liberate them.
We are following events in Mindanao and the neighbouring islands closely. We are concerned at the escalation of political violence that has taken place after the suspension of the peace negotiations between the government of the Philippines and various armed groups. We believe that only an early resumption of peace negotiations, as requested by the leaders of civil society and of religious groups, offers prospects for a lasting improvement of the situation in Mindanao.
I should wish to add one final point about the 21 hostages - seven of them are European Union citizens. Obviously, we all hope for their early release. Our thoughts are, I am sure, with their families. I hope, too, that we will receive early news about the welfare of the journalists who went to cover the story and have subsequently gone missing. I hope that their whereabouts will soon be discovered.
Moving on to Equatorial Guinea. We have been closely monitoring the human rights situation there for several years. We share the concerns of the European Parliament about the local elections there. Those concerns were reflected in the presidency declaration at the beginning of May. During a recent mission by the Commission services, the issues that Parliament is addressing were raised directly with the President.
An official request for an electoral monitoring mission was sent on 2 May by the Equatorial Guinea government to Commissioner Nielson. An answer containing detailed reasons for the refusal is being sent by the Commission to President Obiang. The request from the government of Guinea-Bissau arrived very late and, in keeping with our guidelines, electoral observation missions should be prepared at an early stage in the electoral process so that we can ensure that the process is accurate and fair. It is relevant that the opposition parties in Equatorial Guinea have contested the electoral lists and have already decided to boycott the ballot.
We therefore consider that, at this stage, the presence of international observers would not only fail to improve the quality and the transparency of the local elections, there is also a very real risk that this mission could be misused by local authorities as a way to legitimise an unsatisfactory process. However, we intend to involve ourselves in promoting the process of democratisation in Equatorial Guinea.
On Iran, the Commission fully shares Parliament' s concern over the lack of freedom of expression there. In the comprehensive dialogue between the European Union and Iran, questions regarding human rights, including press freedom, are regularly raised by the Commission. The Iranian authorities are well aware of the importance we attach to these issues. Clearly the present position is a very delicate one: the opponents of reform have used their control of the judiciary and of the security forces to intimidate intellectuals and to ban reformist papers. The current trial of the 13 Jews on charges of espionage is also very disturbing. The reformists have remained calm, and so should we, hoping that the convening of parliament will shortly help improve the situation.
I turn to Burma. We deplore the continued violation of human rights by the Burmese military regime. In particular, we deplore the continued extra-judicial killings, the widespread imposition of forced labour and the forced displacement of local populations, as well as the repression of political opponents and the prevention of the free functioning of legitimate political parties. This includes the restrictions on the freedom of movement of Aung San Suu Kyi and other members of the National League for Democracy and the routine practice of arbitrary arrests. We have strongly supported the EU common position on Burma and the decision of the April 2000 General Affairs Council to strengthen that common position.
We use every opportunity to press our Asian partners to urge, what is called - with a touch of George Orwell - the "State Peace and Development Council" to enter into a substantial dialogue with the democratically elected representatives and the ethnic minorities with a view to arriving at a mutually agreed internal solution to the problems of Burma and to respect for international human rights standards there.
Lastly, on football hooliganism: the responsibility for ensuring adequate safety for spectators and players during the Euro 2000 matches lies with the relevant national authorities and the relevant football associations. I just wish to make two additional points. Firstly, we want Parliament to recall that, last June, the Justice and Home Affairs Council requested Member States to step up cooperation in order to prevent and control violence and disturbances in connection with international football matches. At the same time a handbook was made available with examples of working methods to police forces.
Secondly, the Community' s programme for police and customs cooperation finances a project prepared between the police authorities of the Netherlands and Belgium in which police forces from other Member States participate. This aims at drawing lessons from the organisation of Euro 2000 in order to improve, when necessary, the organisations of future similar events.
I would just like to add one point. I very much hope that Euro 2000 is a great success. However, I hope with equal fervour that the games during Euro 2000 are a great deal better than the one I watched on television last night.
The debate is closed.
The vote will be taken at 6 p.m.
Mr President, on a point of order. I will be very brief but I rise on a matter which is dear to the hearts of most Members here. On a number of occasions this week the Members bar has had in it visitors from outside Parliament and, actually, just members of the public. I know a number of Members during the week have been unable to get any food. Could we have some clarification from the Quaestors so that we can have a Members bar? We have a Members bar in Brussels. I am not against taking one or two members of staff or whoever it might be into the bar, but to bring visiting groups of 20 or more into it is wrong. I hope we can have some clarification.
Thank you, Mr Sturdy. We will refer that to the College of Quaestors, as you requested.
Mr President, I understand that we are to vote on the last two resolutions, concerning Guatemala and the non-proliferation agreement, without a debate. I am not going to object to that, but I would note the anomaly in Parliament being able to devote half an hour' s discussion to football hooliganism - and I am nonetheless a great football enthusiast - but not having a spare minute to discuss the biggest form of hooliganism we have, namely the presence of nuclear weapons in the world.
Your point is well made. The decision was taken this morning that we would vote at 6 p.m. and that the urgencies not reached would be voted on even though they were not debated. The matter of football hooliganism was under the human rights matters. That debate has been concluded. So we have finished that whole section.
I do not want lots of debates. We have a lot of voting to get through tonight.
Mr President, I quite understand that you want to avoid a long debate now, but I do not think it was clear when we decided on this this morning that the urgencieswould simply go by the board. If that had been the case, some Members might have voted differently. This House should certainly not get into the habit of letting subjects which have been on the agenda since the beginning of the week go by the board. We were going to discuss Guatemala. MPs from Guatemala have been with us the whole week, and we are trying to convince them to improve their democracy and their respect for human rights. I do not think we will be setting a very good example if we then fail to even discuss this issue!
I would just point out to you Rule 50, paragraph 6: "The President and political group chairmen may decide that that the motion for a resolution shall be put to the vote without debate" . That was the rule under which this practice has been established. I agree with you that it should not become a precedent. Let us move forward now to the vote.
Mr President, I rise to make a point about the vote: it would be quite possible to challenge this vote either because of non-observance of the 24-hour deadline, or, possibly, because of the quorum position. I do not want to do this, but I would like to ask Mrs Buitenweg and her friends to call a truce tomorrow and to refrain from their sabotage tactics in this House!
Mr President, I rise to make a point of order along exactly the same lines as my fellow Member. I regret that Mrs Buitenweg has involved herself in sabotage tactics and I would like to respond to the repeated claims we have heard from Mrs Buitenweg, Mrs Van Lancker and Mr Howitt, who are accusing others of sabotage, when, in fact, it has been Mrs Buitenweg herself who has been at the forefront of the action to sabotage the functioning of this Chamber.
Mr President, on a point of order. I should like to move that we proceed to a vote straight away. We had the debate on this this morning, we made our decision, let us just get on with it.
Vote
Mr President, people are different, yet of equal value. In our opinion, human society should be based on solidarity, human dignity and equality. Everyone is entitled to this.
Unfortunately, there is a long tradition of unequal treatment, first and foremost by people who have the power to make other people dependent on them. They can treat those who are dependent on them unequally by rewarding or punishing them for features which are out of their control. This was not only done by slave owners and colonial military, but has also been the tactic of employers and those with political authority. There is also discrimination if the basic requirements of people are made unnecessarily scarce. If everyone has to fight for a job, a place in education or house, a battle of interests will ensue. People then start to think along the lines of: if the others were not here, there would be more for us. From a racist angle, the question then simply is: who can have those scarce provisions and who cannot? Anyone belonging to a different group can be seen as an unwanted competitor on the job or housing market.
In Western Europe, employers and the police are still ruled by prejudice and a tendency to treat people unequally. In addition, there are groups who seek political gain from scarcity and short-sightedness by setting people against each other. The fact that in the recently formed new states of Eastern Europe, the language of workers and farmers has become the language of the state and education, forms part of the necessary democratisation process but should not go hand in hand with discriminating against, and even driving out, minorities living within the particular state' s territory. Everyone is entitled to protection from those seeking political and economic gain from discrimination. Vital tools for achieving this are suffrage for newcomers, humane treatment of political refugees, equal treatment of all residents of the European Union, irrespective of their nationality, and the reversal of the burden of proof in legal cases. The Confederal Group of the European United Left/Nordic Green Left has opted in favour of maximum reinforcement of the position of the victims of discrimination and against all attempts to prejudice this protection.
Mr President, I voted for the proposal for the race directive. I did so very willingly and, particularly in my capacity as representative of the Pensioners' Party, I am glad to have been able to use my vote to contribute to the adoption of this directive. Today' s pensioners and elderly people lived through the Second World War: they know what racism means. They hoped that the issue would never have to be raised again, let alone regulated by laws banning racist acts. I hope that this law will soon be out of date, for that will mean that antiracist behaviour has ceased. I hope that this and every other law against discrimination will become obsolete. Since, sadly, this is not the case at present, Europe is acting wisely in publicly making its position so clear.
The Commission' s proposal for a directive on implementing in Europe the principle of equal treatment between persons irrespective of racial or ethnic origin clearly shows that it is better to let well alone. This is even truer with regard to the Buitenweg report to the European Parliament.
The proposal initially seemed to be well intentioned as it aimed to improve protection for victims of racism in the European Union. In reality, however, the text before us is so obsessed with hunting down discrimination that it completely loses sight of the basic principles of the rule of law and even, to crown it all, the principle of equal treatment between persons. In addition, the proposal for a directive as usual fails to respect subsidiarity and allow the Member States the necessary room for assessment.
On the issue of the rule of law, it is particularly astonishing to read in Article 8 of the Commission' s text that if, in a given situation, a case of discrimination is assumed, it is the defendant' s responsibility to prove that there has been no violation of the principle of equal treatment. This flouts the traditional principle of our law which states that it is the responsibility of the accuser to provide proof of the culpability of the accused and not the responsibility of the accused to provide proof of his innocence. The effect of such a provision would be all the more devastating as the assumed discrimination could be 'indirect discrimination' which occurs, according to Article 2(2)(b), 'where an apparently neutral provision, criterion or practice is liable to affect adversely a person or a group of persons of a particular racial or ethnic origin' .
However, this dedication to anti-discrimination soon comes to a halt in the Commission' s text as Article 5 states that specific measures may be adopted to compensate for the handicaps of a supposedly disadvantaged ethnic group. This sows the seed for the famous American policy of 'positive discrimination' which is nowadays much disputed, even in the USA.
And this is just the Commission' s text which is the most moderate. The European Parliament report adds to this in all respects.
Some people in the Commission seem to be having doubts as they have taken the trouble to add a form to the proposal for a directive which explains the possible impact of the directive on enterprises. This unusual procedure clearly shows that the issue is not cut and dried. In this form, the Commission simply states that "the Directive will strengthen the competitiveness of European companies by ensuring that they have at their disposal a wider pool of skills and resources than at present and that use is made of such skills irrespective of racial or ethnic origin" .
Unfortunately, this statement, which is solely intended to give the authors a clear conscience, is completely false. It is quite clear that employers risk being plagued, particularly in the area of recruitment, with threats from people whose applications have been rejected. Yet it cannot be denied that the immigrants currently entering the European countries are mainly unskilled and come from countries where work experience in businesses such as ours is very scarce. Threatened by this new legislation and in order to keep the peace, employers may be forced to employ people without any real justification which will hinder the competitiveness of their companies.
For all these reasons, we reject the Buitenweg report. We hope that the Council, which must act unanimously pursuant to Article 13 of the EC Treaty, will in turn reject the Commission proposal.
I was going to vote in favour of the motion given its positive points and the hopes to which certain points may legitimately give rise.
However, two interventions by Mr Désir highlighted that the texts, at least in the French version, contained provisions totally contrary to the principles of international law and, in particular, to the European Convention on Human Rights.
This is why I abstained during the vote on the legislative resolution.
We have voted for the Buitenweg report which supports and improves, in several respects, the proposal for a Council directive on implementing the principle of equal treatment between persons irrespective of racial or ethnic origin.
However, as we said during the vote on Amendment No 39, we totally disagree with the wording of Article 4 of the draft directive. By providing that "a difference of treatment which is based on a characteristic related to racial or ethnic origin shall not constitute discrimination where, by reason of the nature of the particular occupational activities concerned or of the context in which they are carried out, such a characteristic constitutes a genuine occupational qualification" , this totally contradicts the provisions of the international and European conventions on human rights and the elimination of all forms of social discrimination. It should be noted that these conventions are binding on the European Union and the Member States which have ratified them. This wording also contradicts the laws and constitutions of several EU Member States.
This article cannot be transposed into French law, for example, as the Constitutional Council would rightly be forced to oppose this. If retained in the final version of the directive, this article would, for the first time, constitute a legal basis for discrimination in the right to work based on 'a characteristic related to racial or ethnic origin' . We were anxious to accompany our vote with this reservation which also applies to the totally inappropriate use in several articles, in the French version at least, of the word 'race' .
In Article 2, for example, it is used to describe 'a group of persons' and not as a characteristic of unacceptable discrimination. This therefore seems to justify this concept and allows it to be validly and properly used to describe a person or group. The fight against racism is clearly based precisely on the rejection of the concept of race, on its denunciation and on the refusal to place men and women in this category and to divide humanity according to this concept.
- I am voting in favour of the Race Directive for the following reasons.
As a British Asian woman, I have experienced first-hand the damaging effects racism can have on people and communities. Although there have been tremendous strides over the last few years to fight racism in all its forms, it still continues to blight people' s lives. For example, in my own region, the West Midlands, we have recently seen some worrying instances of racist violence. The attack on the white partner of the world-class black athlete Ashia Hansen is a sickening example.
This report is a real breakthrough in reversing the burden of proof in civil race discrimination cases. Once the facts of the case are established, it will fall to those accused of racism to prove their innocence.
I particularly welcome the measures included in the directive which will allow individuals to take civil proceedings if they are victimised on the grounds of race. I am also glad that the legislation takes account of the notion of "indirect discrimination" , where apparently neutral provisions can have an adverse effect on a person or a group of a particular race or ethnic origin.
Right-wing extremism is increasing, not just in Austria, but throughout Europe. This directive provides some of the most effective anti-racism legislation that Europe has ever seen, and the most effective piece of race relations legislation to affect my own Member State since the 1976 Race Relations Act.
Minority groups must be given a greater stake in Europe. The EU should pay more attention to their problems and aspirations. We need to connect EU institutions to all the communities of the Union. Europe must be inclusive, not exclusive. We must tackle racism wherever and whenever it occurs. The race directive is a stand against racism and a major step towards stamping it out.
- (DA) The Danish Social Democrats in the European Parliament have today voted in favour of the report by Kathalijne Maria Buitenweg on the Council' s directive for implementing the principle of equal treatment for all, irrespective of race or ethnic origin. We were delighted to do so, because the European Parliament is hereby complying with its task in connection with implementing Article 13 of the Treaty of Amsterdam.
According to Article 13 of the Treaty, the European Parliament is merely to be heard on this matter. In our voting, it has therefore been important that Parliament' s opinion - both the individual points and the opinion as a whole - should have very broad political backing. We have nonetheless been unable to vote in favour of those amendments directly affecting matters which come within the sphere of the Member States' criminal law. These matters continue to be national concerns.
In connection with the debate on the report, we have pointed out that the present directive only deals with discrimination on the grounds of race or ethnic origin. But what about all the other protective considerations listed in Article 13 of the Treaty? We are concerned that, by only proceeding on the basis of these two considerations in the present directive, the EU will, in practice, create a hierarchy of possible grounds for discrimination. We would therefore especially draw attention to Amendment No 6 concerning a new consideration which is absolutely crucial for ourselves.
- Given the worrying evidence that racism is on the rise I warmly welcome this report which aims to ensure equal treatment in the employment and social sector between persons of all ethnic backgrounds.
The rapporteur seeks to ensure a common minimum level of protection including the reversal of the burden of proof in civil race discrimination cases and giving individuals the right to take civil proceedings if they are harassed or victimised on the grounds of race.
The Portuguese Presidency is to be congratulated for their readiness to put this matter on the Council' s agenda.
The fight against discrimination is an issue which has been on the agenda of the French Assembly since 1979. Two inquiries on racism have already been established and the French Parliament was the instigator in 1986 of a joint interinstitutional declaration.
However, such initiatives are no longer enough. We must go further and legislate.
The Buitenweg report is timely as racism and anti-Semitism are still of concern in Europe. Is this the right moment to reiterate our vigilance with regard to certain parties now in power?
With Mr Deprez and Mr De Clercq I tabled an amendment to the title of the directive. In the French version the Commission' s initial text uses the phrase 'sans distinction de race ou d' origine ethnique' . The concept of origin is fundamental as discrimination may relate not only to the current status of an individual but also to his origin and descent.
We wanted to introduce the same nuance and precision with regard to the issue of race and therefore proposed 'd' origine raciale' . This amendment was adopted in the Committee on Citizens' Freedoms and Rights but I note now that it has simply disappeared from the text submitted to you. We should like an assurance that this will be duly corrected.
Also, although the issue of religion has been excluded from this directive for legal reasons, it is vital to reiterate that we are definitely not ignoring the forms of discrimination based on religious beliefs. Parliament has still to examine another Commission text in this respect.
To conclude, the Buitenweg report is inspired by a proactive and progressive approach which I have supported. The risk of a resurgence of the neo-fascist and racist hydra requires close vigilance from us, more so now than ever before.
We must lead the way in this fight.
That concludes the vote.
Trafficking in women (continuation)
The next item is the continuation of the debate on trafficking in women.
Mr President, Commissioner, I would firstly like to congratulate the rapporteur on the magnificent work she has carried out on such a serious problem.
The trafficking in women is having a very great impact, especially in the border countries of the European Union, where mafias are forming which deceive women with promises of employment and a better life, and which lead them eventually into prostitution and, in many cases, into situations which can only be described as slavery.
This is a phenomenon related to our current society, in which immigration is beginning to cause a serious problem, since we are seeing significant movements of people who are seeking the kind of welfare society which we enjoy in the majority, or practically all, of the European Union countries. This situation requires a series of new measures, most importantly aiding victims and prosecuting the people involved in the trafficking in women and children - since it is not just a problem for women, but children as well - for sexual exploitation.
Amongst the measures proposed in this report are basically aid to victims and the request that Member States amend their legislation in a way which will allow quicker and more coordinated action amongst the various countries in order to resolve this very serious problem.
The victims do not only require material aid, but also legal assistance - because we are generally talking about people with no documentation, with no options and who are living in fear and need help - which, at the same time, protects their identity and guarantees that they will not suffer even worse problems if they return to their countries of origin. The different countries of the European Union must harmonise their legislation in this respect and implement sufficient measures to help these victims.
The trade in sex is increasing at an alarming rate. Women and children are involved. I believe that the media should also aid this process, because we are seeing more and more adverts in the press - sometimes in the very serious newspapers - behind which lies the trafficking in women and exploitation.
However, it is not only through legal assistance and through protecting the victims that we must address the problem, but also through information campaigns, mainly in the countries of origin, so that these women know what they are really exposing themselves to, since the majority of them are being deceived and do not realise the hell they are about to walk into.
Mr President, every year, half a million women are tricked or forced into lives as sex slaves. This greatly increasing trade is more profitable than drug smuggling and is increasingly being directed by an organised mafia for trafficking in women. Despite this grim reality, the penalty for trafficking in women is exceedingly small compared with that for serious drug smuggling. It amounts to perhaps two years' imprisonment compared with ten to fifteen years for serious drug-related offences. Few offenders are brought to court, and still fewer prosecuted.
The EU has so far exemplified the fact that words are not always translated into reality. Despite a number of statements from the EU about the appalling traffic in women, there is still no complete database with information about victims, trade routes, legislation or measures to be taken.
The European women' s lobby reports that only 0.036 per cent of the EU' s budget for the year 2000 has been set aside for issues of equality and that only a fraction of this fraction goes on measures to combat trafficking in women. A growing number of women are being smuggled in from the candidate States. In spite of this, the EU has not made demands upon these countries to prevent, and to introduce measures against, trafficking in women, similar to the demands that have been made regarding economic and environmental objectives to be attained by the candidate States. By not complying with existing laws and not creating new laws to tackle the mafia concerned, the governments of Europe are indirectly allowing this demand-driven trade to increase. There is a lack of legislation, not only in terms of measures to combat the aforesaid mafia, but also in terms of laws to protect the victims.
All but two Member States send victims of the trafficking in women back to their countries of origin, in spite of the possibility that their lives may be in danger. We are voting today, or hopefully tomorrow, on an attempt to convert rhetoric and fine words into concrete measures. The Committee on Women' s Rights and Equal Opportunities is demanding that the Member States provide women who give evidence with protection and refugee status. We demand tough, exemplary penalties for trafficking in women, together with national informants on trafficking in women, able to inform their governments about developments in their own countries, as well as in other countries. We demand measures to combat the increasing use of the Internet for the purpose of trafficking in women, and we demand that national police forces and embassy officials be given appropriate training and that increased resources be made available for the voluntary organisations which provide aid to victims.
Before the end of this year, the governments of the Member States will presumably have decided upon a new Treaty. We assume that this Treaty will contain a clear legal basis for combating all forms of violence against women, including, of course, trafficking in women, and that we shall be devising a common European policy for combating the trade in human beings. Among the issues which should be covered by this policy is that of immigration and asylum, especially that of the right to asylum on the grounds of sexually motivated oppression and sexually motivated persecution.
In the United States and Russia, slavery was abolished in the 1860s. It has to be said, however, that the incidence of slavery is increasing, despite the fact that we have now entered the twenty-first century. This new form of slavery mainly affects women and girls but, irrespective of who is being enslaved, the mere presence of slavery is humanity' s best evidence of poverty.
Many now support the demand to put a stop to the female slave trade, but more is needed in terms of manpower, intervention by governments and concrete action.
Mr President, it is quite incredible to stand in this Chamber - I can hardly call it an Assembly right now - and realise that we, in fact, have an on-going slave trade in the European Union, too - here, where we commend ourselves for creating peace, freedom, democracy and human rights. It is a serious matter that we should have this type of trade, because it is often not even adult women who are affected but near-children and very, very young people. This trade is very closely linked to drugs and money laundering. Presumably, it is different types of mafia which control it.
This report is very good. Like the previous speaker, I want to emphasise that we need to see action taken and that police cooperation needs to be developed and more information made available. I am often sceptical about the very large demands, for example with regard to the environment, which are being made of the candidate States. At the same time, I think it would be reasonable to demand that information be provided to the countries' own citizens, with other information being directed specially at young women. This measure would not, in fact, require large resources, and it is entirely feasible to implement it. I can therefore only appeal to everyone to vote in favour of the report and to go home and work on their own governments, organisations and the media, too.
Mr President, prevention is better than cure. This seems to be an impossible task in the case of trafficking in women. Within EU territory and especially in the Central and Eastern European countries, the commercial exploitation of women is flourishing. In the rapporteur' s report, it appears that the measures taken so far have been to little avail.
If we really want to prevent trafficking in women, we will need to adopt a different approach. We cannot put a stop to this trade by amending immigration and asylum policy and the legalisation of prostitution. And although I am generally in favour of good working conditions, these too cannot halt the trafficking in women.
After all, as long as the demand for prostitutes is still there, there will always be women who, enticed by better prospects presented to them, will - often unwittingly - make themselves available as merchandise. It is not only heartless criminal organisations, but also rich, and not so rich, customers who help perpetuate the slave labour of these women who have no other prospects. We cannot bridge this chasm between rich and poor with a few initiatives organised at Community level.
In addition to a sound and generous development policy in order to improve the living conditions of women in our own countries, it is necessary to question the lack of moral standards within our society. By imposing heavy penalties on criminal organisations which indulge in trafficking in people, we clearly denounce this type of practice. Only in this way can trafficking in women be effectively pushed back.
I would like to thank the rapporteur for her very valuable report.
Mr President, Commissioner, ladies and gentlemen, in 1996, we more or less got the political go-ahead to tackle trafficking in women at European level, and I am delighted to tell you that the then Belgian government played a vital role in bringing about this green light. But I think we need to ask ourselves whether, after four years of work, Europe is sufficiently equipped to be able to fight this trafficking in women effectively. I think I can assume that the Sörensen report makes it abundantly clear that this is not the case. We back Mrs Sörensen' s report 100% and I would like to congratulate her on her sterling work. I would especially like to re-emphasise the fact that the resolutions, which we will be approving tomorrow, fail to display a coherent legal framework for tackling trafficking in women, an issue which, in fact, the Belgian government made a point of hammering home at the time. I think that everyone by now realises that a coherent approach to trafficking in people first and foremost presupposes a clear definition of trafficking in women, which, indeed, is not restricted to forced prostitution, although this is very important, but encompasses all types of trafficking in women and which is linked to deterrent sanctions involving trafficking in people.
I think it is beyond dispute that the national laws and methods for tracing victims and prosecuting offenders within the world of trafficking in women should be harmonised as a matter of urgency and that it is important that police forces work together more effectively.
A second point which is essential to us in this report - and we have been hammering on about this for a while now - is the fact that we need to continue to be committed to the protection of women who are the victims of such types of trafficking. All too often in many countries, those women are criminalised whereas, in fact, they are the victims. What we are advocating is a legal residence status for those women so that they can be protected.
Thirdly, I think it is clear that without such a legal framework, we will never reach a solution to this problem. In fact, I would like to congratulate Commissioner Vitorino at this stage on his intention to present a framework decision to the Council within the course of this year, as a result of which we would then be able to resolve a number of these bottlenecks and issues.
Patsy Sörensen, our rapporteur, knows the topic of her report like the back of her hand. I would therefore ask the Commissioner, since he is here, when drafting his future policy on trafficking in people, to talk to police forces and the civil service - this goes without saying - but I would very much urge him to make ample time for workers at base and aid workers in the field. After all, it is also their expertise which can ensure that our approach to trafficking in women is coherent and all-encompassing.
Mr President, I would like to thank Mrs Sörensen for her report, which contains many proposals, and for the emphasis placed on the fact that trafficking in women and children is a violation of human rights. The body and the human person are not commodities. Even though many women choose to become prostitutes as an easy way of making a living, I would make no distinction between voluntary and forced prostitution: all prostitution is exploitation.
I would like to stress three points: firstly, trafficking and immigration. A closed border policy prompts immigrants to turn to criminal organisations in order to procure visas or enter the country concerned illegally. The Member States must develop a more united, responsible policy. Thirdly: the victims' rights. It was proposed that the European Union issue temporary residence permits to victims which would be conditional upon the victims giving evidence against the traffickers, but, as yet, Italy is the only State to issue permits which are not conditional upon the giving of evidence.
I would like to finish by raising the question of clients. Commissioner Vitorino repeatedly stated the need to take into account the demand of this market, that is the clients. But who are the clients? They could be our fathers, our sons or ourselves. It is our duty to do our part to bring about a radical change in the mentality and culture of our society. This means promoting policies which support women.
Mr President, if we are to discuss trafficking in women, we have to be aware that we are talking about a form of slavery, a modern form of slavery in which the majority of the victims are women subjected to trafficking run by organised crime networks.
Trafficking in human beings supplies various markets: the market in organs for medical transplants, the market in new-born babies for those who do not have any children and the sweatshop market. However, the greatest area of crime involves women, the majority of whom are victims of trafficking for the purposes of sexual exploitation. The poverty and marginalisation of the women in their countries of origin, the high earnings guaranteed to traffickers and the low risks they incur, and the substantial demand for women for prostitution and other forms of sexual exploitation are the factors behind the growth of this trade.
The Tampere European Council recently charged the European Union to fight against illegal immigration and, amongst other things, against those who profit from the trafficking in human beings. Mrs Sörensen' s report goes beyond this perspective and gives absolute priority to the fight against trafficking in human beings. It is estimated that 500 000 women are trafficked every year, the majority of whom then work illegally, but the underground nature of the trade means that the true extent of the problem is unknown. The contribution of non-governmental organisations in revealing the causes, methods and consequences of the trafficking in women for sexual exploitation, and the support they provide for the victims, has brought about greater awareness of these issues.
The STOP and DAPHNE programmes already represent a major contribution of the European Union, but we must not stop there. Mrs Sörensen' s excellent report stresses the links between the trafficking in human beings and the policy on immigration and asylum, and calls, in the first place, upon the Intergovernmental Conference to bring about integral communitarisation of European policy in this field. As the report requests, it will therefore be necessary to establish a legal framework and effective prevention, protection and victim support measures at European level. On the other hand, the Member States and candidate countries must intervene themselves at legislative, administrative and police levels in order to eliminate this crime and, at the same time, increase international cooperation with Europol and Interpol to fight criminal networks.
At national level, refugee status must be granted to the victims of trafficking and they must be issued with residence permits. Some countries - Italy and Belgium - assisted by NGOs, have already introduced some early measures. Furthermore, information campaigns must be launched in the victims' countries of origin and an awareness action pursued in the Member States to raise public awareness, in particular, among the male population.
- (EL) Mr President, with millions of people victim to the criminal activities of worldwide international trafficking gangs throughout the world and the terrifying spread of these networks to the European Union, we urgently need to take steps to fight this contemporary Lernaean Hydra. The Union and the Member States currently have no powers whatsoever to intervene efficiently and break up the gangs operating almost undisturbed in our midst and in our neighbourhoods. The public in Athens was shocked recently at the revelation that an Albanian immigrant, who had declared that he was a doctor, had kept a 13-year-old girl imprisoned in his apartment in a peaceful neighbourhood of Athens for nine months and prostituted her to some 50-60 respectable customers a day.
I personally advocate therefore that all the strategies used to fight trafficking in and the sexual exploitation of women and children should call for harsh punishment, both for those who profit from the trade in human beings and for those who use the services of prostitutes, as is the case under Swedish and Canadian law. It would appear that the increase in human trafficking has coincided with the recent mass migration of people and the impoverishment of large sections of society. Le Monde recently published shocking information on the activities of human traffickers, who are taking advantage of the situation in Kosovo and working with international illegal immigration organisations in order to sexually exploit some 300 000 women in France, Germany and Belgium, women mainly from Kosovo, but also from Moldavia, Romania and Bosnia.
Women are being held in concentration camps in conditions of true slavery and are being tortured before being forced into prostitution. What is happening is a disgrace to Europe in the 21st century and betrays a lack of political will and commitment to prioritise this issue. The Commission communication is satisfactory and Mrs Sörensen has presented an excellent report, but good intentions alone will not combat international organised crime. We need initiatives on several fronts: legislative and administrative measures, harmonisation of legislation and prosecution methods, harsh punishment, protection for victims and collaboration between police and judicial authorities. We also need to strengthen Europol with more funds and more staff so that it can start making joint prevention and prosecution plans with all the Member States and, of course, we need to strengthen non-governmental organisations. In other words, we need to implement all the provisions of the Treaty of Amsterdam and the Tampere conclusions immediately. All these are issues, Commissioner, on which we are making no progress whatsoever.
Mr President and honourable Members of Parliament, the Commission welcomes the opportunity of participating in this debate on how to develop our common efforts in the fight against trafficking in women for the purpose of sexual exploitation following the Commission' s second communication of December 1998. I take the opportunity of paying my respects to my predecessor, Mrs Gradin, who was the author of that communication. May I extend my congratulations to the honourable Member, Mrs Sörensen. Her report is a very valuable contribution towards continuing our work.
Before going into the more substantial parts of this subject, I would like to state that the Commission remains fully committed to keeping the fight against this degrading form of violation of human rights and human dignity high on the political agenda. We have proved that in the proposals that we put to the European Council of Tampere last October.
As several Members have already emphasised, preventive and repressive measures, as well as measures to support the victims, together with international cooperation, must be given further encouragement.
I noted that the resolution that you are going to vote on tomorrow and the report that we are discussing today contain a large number of requests to the Commission. I will therefore try to address a few of these key issues.
I wish first of all to address the matter of improving existing penal law in the Member States as regards the criminalisation of traffickers of human beings for the purpose of sexual exploitation. As a starting point in this exercise, we have here the February 1997 instrument, but it has become quite clear that it has its shortcomings. As I understand, during the hearing in August, the Commission will present at the end of this semester a package of proposals on trafficking and the sexual exploitation of women and children. We have, in my opinion, a firm basis for this in the Treaty of Amsterdam, the Vienna Action Plan of 1998 and the conclusions of the European Council in Tampere. Therefore, we do not need to wait for any change in the Treaties: we have a clear legal basis to address this issue of making trafficking in women a criminal offence.
Mrs Van Lancker said the proposal is based on a Council framework decision which will look in particular at how to ensure that all Member States have common definitions, common criminal offences and common sanctions. In addition, we need to consider in the drafting exercise horizontal judicial issues such as defining the competent jurisdiction, the rules on extradition and seizure of the proceeds of crime.
One important aspect for the future is that when finally adopted, this proposal will form a part of the acquis communautaire. This means that the candidate countries will have to take it on board in the context of enlargement. Another important element closely related to improving efficiency in the conviction of traffickers is, as I have already mentioned to Parliament, granting temporary residence permits to victims of trafficking who are willing to give evidence. This was one of the Commission' s suggestions in its second communication. The package of proposals that I mentioned before will, therefore, be completed a bit later this year with a proposal for a directive that will cover the issue of temporary residence permits so as to ensure the protection of various victims of trafficking including the victims of trafficking for the purpose of sexual exploitation. This element must, however, be seen as a crucial complement to the first set of initiatives. As a matter of fact, there is a real difficulty in convicting those who are responsible for trafficking.
Without the cooperation of the victims, we can never make sure that those who profit from this traffic are brought before a court and are duly convicted. It is extremely important to couple these two kinds of measures: criminalisation of trafficking and, at the same time, having a proactive policy on promoting the cooperation of the victims with the police and with the judiciary in convicting those who are responsible for such degrading activity.
Talking about significant developments in the field of trafficking in women at European level, we also need to take a look at the various activities that are, and have been, supported by the STOP programme. Previous and future projects under the STOP programme cover several points that are highlighted in Mrs Sörensen' s report. In particular, I would like to mention two of the priorities set for this year, namely, assistance to victims and prevention. In applying a multidisciplinary approach, this will involve NGOs as well as law enforcement services and I believe that it is necessary to promote closer dialogue between the NGOs that act in this area and the law enforcement authorities.
As the STOP Programme is now in its last financial year and has made a valuable contribution to the fight against trafficking at European level, the Commission will put forward a proposal for a renewal of the programme for another five-year period starting in 2001. The proposal will, of course, build on experience gained from the first programme. We also intend to offer the possibility of running multiannual projects which will improve the efficiency of the programmes.
A word also needs to be said about implementation of the new DAPHNE Programme following the DAPHNE initiative adopted in 1997. Its scope, as you know, is to prevent and combat all forms of violence against women and children. This includes trafficking in women and the sexual exploitation of women. The programme will allow us, in addition to the STOP programme, to help victims of trafficking and sexual exploitation by providing a financial contribution of EUR 20 million in the period from 2000 to 2003. In addition, more focus has been given and needs to be given to developing our cooperation through specific projects with the candidate countries such as several Members have mentioned of Parliament. We share with these candidate countries a serious common problem, since there is a clear trend involving the Central and Eastern European countries as the most important region of origin of both victims of trafficking and perpetrators. The Commission has, therefore, opened DAPHNE to the candidate countries and will do the same under the STOP Programme.
Finally, the Commission has also mobilised other sources of financing to promote both support to local NGOs in the candidate countries and prevention campaigns in countries of origin. In the framework of the new Transatlantic Agenda and in cooperation with the government of the United States of America, it has, for instance, carried out various information campaigns in Poland, Ukraine, Hungary and Bulgaria, to raise an awareness within the population and the public bodies of these countries.
For the future we are exploring the possibility of new campaigns targeting new areas and new countries. This is an issue that has a relevant role to play in the Stability Pact for the Balkans.
Last but not least, I wish to clearly underline the importance of the Union being involved in wider forms of international cooperation. The Commission is now actively participating in the work on the draft United Nations protocol on trafficking to supplement the draft convention on trans-national organised crime and I sincerely hope that the members of the United Nations will be able to adopt this new convention in autumn this year.
In conclusion, I would like to draw your attention to a point that we need to keep in mind when working against trafficking in women at European level. That point is that even though the European Union can, and must, play an active role against trafficking, the Member States have the prime responsibility. This means that we need to be careful when talking about measures such as automatic non-criminalisation of victims of trafficking, possibilities of NGOs bringing court action on behalf of the victims and investigative methods in criminal matters. In other words, we need to be clear about which objectives can be better achieved at European level taking into account the level of cross-border cooperation in place among the Member States.
Honourable Members have an opportunity of adapting what I consider a piece of good work that not only confirms a coherent and multidisciplinary European policy on trafficking but also adds new impetus for further actions which are undoubtedly necessary at European level.
I want to thank Mrs Sörensen for her knowledge, her expertise and her contribution to this common fight.
That concludes the debate.
The vote will be taken tomorrow at 9 a.m.
Readmission of third country nationals
The next item is the report (A5-0110/2000) by Ms Karamanou, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Initiative of the Republic of Finland with a view to the adoption of a Council regulation determining obligations as between Member States for the readmission of third country nationals (12488/1999 - C5-0319/1999 - 1999/0823(CNS)).
Mr President, my report does indeed concern the proposal for a regulation submitted by the Finnish Presidency on the relations and obligations as between the Member States for the readmission of third country nationals inside the European Union. I am really sorry to have to say, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, that the proposal for a regulation has not been given the due attention, study and careful preparation needed when handling such a delicate and complicated matter. This lack of preparation has resulted in serious reservations, rejection or a lack of interest in the proposal for a directive by the European Commission and the Council and by the parliamentary committees responsible, i.e. the Committee on Freedoms and the Committee on Legal Affairs, as well as on the part of non-governmental organisations, which the Finnish Presidency does not appear to have consulted.
The Tampere conclusions noted that the Union needed a comprehensive approach to the phenomenon of immigration, which is clearly linked to a whole series of political questions which have remained unanswered. It is linked to respect for human rights and to the economic, social, political and cultural conditions in the person' s country of origin. As far as the question of readmission is concerned, the Member States already have the experience of agreements under European Political Collaboration and Schengen-type cooperation. This is a sensitive issue which calls for diplomatic collaboration.
As far as the content of the Finnish initiative is concerned, there is no explanatory statement attached to the draft regulation. The initiative does not show any strategic vision. The draft seeks to lay down a Dublin-style system for illegal immigrants, following the model of the Convention on asylum seekers, the application of which, as we know, has proven to be highly problematic and ineffective. Priority is given in the proposal for a regulation to send back foreigners illegally present on the territory of Member States under a system of compulsory readmission operating between Member States. The regulation aims to determine which Member State is obliged to readmit a third country national in order to implement the agreement in question. The draft regulation does not debar a Member State from sending a foreigner who does not meet the conditions of entry or residence in a Member State back to his or her country of origin or another third country. This provision seems to empower Member States to take more severe decisions outside the scope of the proposed regulation.
Other points which deserve criticism are the fact that any kind of solidarity between Member States is precluded, in particular as far as illegal border crossings and responsibility for the external borders of the European Union are concerned. The proposal is perhaps a way of exercising indirect pressure for the borders of the European Union to be fortified.
Similarly, absolutely no consideration is given to the particular circumstances of persons who may have spent a long period of time in a Member State before being classed as illegal. Residence permits for asylum seekers are not included in the documents provided for in the regulation, thereby creating the possibility of undermining the protection afforded to them. The regulation permits readmission to another Member State to be requested within six months from the time when the authorities of the requesting Member State became aware that a third country national may be (not "is" ) illegally present. In other words, the proposal allows entry to the territory of a Member State to be proven on the basis of hypothetical evidence. The way in which the data required to identify persons to be readmitted is determined is open to every kind of abuse.
However, the basic problem appears to be that no strategy or European policy has been devised on immigration. I consider, Commissioner, that we urgently need to prepare legal tools for the immigration directive, rather than confining ourselves to suppression and policing measures which are not subject to democratic control. We urgently need to implement the Tampere conclusions and devise a common European policy on asylum and immigration based on European humanitarian values and respect for fundamental human rights.
Finally, we call on the European Commission to take the necessary legislative initiatives on all the issues which touch on immigration and, of course, to define the mutual obligations as between the Member States. We are aware, Commissioner, of your personal interest and of the difficulties facing the Council and assure you that any initiatives which you may table in this direction will have our undivided support.
Mr President, ladies and gentlemen, I would first like to thank Mrs Karamanou for cooperating in such a straightforward and excellent way. I know that we all had to work very quickly on this document, and at that time she was under additional pressure because of commitments at national level. She has already mentioned very many points, and I would just like to say that, as regards content, the Committee on Legal Affairs and the Internal Market was in agreement, as it was with the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. We only differed on a formal detail.
On behalf of the Committee on Legal Affairs, we are also requesting that this Initiative of the Republic of Finland should be withdrawn. I am certain that it was very well intended, but it has not been thought through sufficiently. Legally speaking, it has thrown up more questions than it has supplied explanations. I would like to add a few important points. An initiative of this kind should not mean that people can just be shipped back and forth within our territory. Furthermore, as Mrs Karamanou has just said, this represents a programme singularly lacking in solidarity between the Member States.
With regard to readmission agreements, they should not be used as a possible way of twisting the arms of countries in receipt of development aid by saying that they will only receive development aid and funds or cooperation if they also sign readmission agreements. This is bordering on blackmail.
Last but not least, I would like to say that the readmission of persons illegally residing in our territory is another problem that can only be solved jointly, by working together to fight the root causes and to finally address the issues of integration and asylum in cooperation.
Mr President, allow me to begin by highlighting the work of both the rapporteur and Mrs Echerer, the draftsperson of the opinion of the Committee on Legal Affairs and the Internal Market. I have had the opportunity to work with the rapporteur in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and it has been an honour for me to chair the committee that voted for Mrs Echerer' s excellent opinion.
Mr President, we are facing a situation which is real problem: the progressive disappearance of internal borders means that non-EU citizens in both legal and illegal situations are moving freely amongst the Member States. If we are going to be realistic, this is a problem which, as the two rapporteurs have stressed, we must deal with fully, and, I might add, as a matter of urgency.
My view of the Finnish initiative is much less critical than theirs. I believe we should stress the fact that the Finnish initiative was a very significant step forward from the moment it was put on the table, because it led the Council to get involved in a very urgent issue. In other words, at the time, the Finnish initiative played a fundamental role, and we might say that it has died as a result of its own success. The thinking behind the Finnish initiative means that its proposals no longer have any point, because they have now been fully adopted. What we need now is not a provocative initiative which points its finger at the problem and starts a debate, but rather we need to get down - calmly but immediately - to resolving this problem.
Apart from that, I agree with many of the criticisms that have been made. I also agree with one which has been made implicitly but which has not been stated directly. We, as a legislating institution, cannot amend just any text; there are texts which are not amendable and texts which require a complete amendment. This is what we have done in the case of the Finnish initiative, at least in the PPE Group. We welcome the courage of the Finnish initiative, but we believe that this initiative will not seriously enable us to carry out the responsibilities that the European public has entrusted to us. Why not? For the reasons which have been expressed, and which I would probably just be repeating: this initiative takes account of one aspect, the most repressive one, but that is only one aspect of the problem. What we need now, given the developments since Tampere, is a more global vision. The rapporteur is absolutely right to point out that this initiative does not take account of questions of procedure, or fundamental guarantees for the procedure, nor does it provide the necessary protection for the fundamental rights of those people who will be caught up in this type of procedure.
Finally, it has not been pointed out - and I think it is important that it is - that what we do in this area must be coherent with the Member States' principles regarding readmission of third country nationals. All these types of bilateral agreement that are required are being negotiated.
The PPE has presented two amendments which I hope this House - to take up what the two previous speakers have said - will support in tomorrow' s vote, thereby sending a political signal, and we ask the Commission to present a complete and coherent text sooner rather than later.
Mr President, I would first like to thank the rapporteur and the draftsperson for their report and opinion. I would also like to say on behalf of my Group that we fully support the proposal to refer this initiative back. We did not come to this conclusion because we wanted to make things easy for ourselves and not table any amendments, but because - as emerges from the explanatory statement, which is very comprehensive and convincing - too many fundamental requirements have simply not been met. We have heard about these shortcomings in the debate as well as reading about them in the reports.
However, it is not because of these shortcomings that we are recommending that this specific initiative should be rejected. What is at stake here is whether it makes sense for the Member States to have the right of initiative in these areas of competence.
The proposals on which Parliament has been consulted up to now under this right of initiative have not, on the whole, been very convincing - including an Austrian proposal that had both technical shortcomings and problems in terms of content. What these proposals have had in common has been a failure to fit in with a coherent set of measures. Something else they had in common was that they either conflicted with existing legal instruments or duplicated them. The advantage of the Commission alone having the right of initiative is surely that this ensures a systematic approach and guarantees that we have documents that are more precise and free from technical and legal contradictions. This applies in particular to matters for which Commissioner Vitorino is responsible.
Another clear indication of the shortcomings of Member States' right of initiative is that they are seldom received with very much enthusiasm, even by other Member States. This also applies to the initiative before us today, which the Portuguese Presidency is no longer treating as a priority. So, as a Parliament, we have more reason than ever before to be sceptical about this right of initiative on the part of Member States. This is not only because this right skews the balance between the institutions but also because, up to now, it has never really been convincingly exercised.
I would also like to touch upon another problem connected with this, which might perhaps warrant a joint initiative by the Member States. Officials working at the Schengen external borders are constantly telling us that the residence permits presented by third country nationals and issued by other EU Member States still vary widely and are often difficult to identify as such. This does not seem to fit in with the Joint Action concerning a uniform format for residence permits. The Member States should take the initiative here and act in compliance with the EU format in their own administrative area.
Mr President, Commissioner, I want to say that I am speaking as much as a Finn as in my capacity as a representative of the Group of the European Liberal, Democrat and Reform Party. I would thank the rapporteur and the draftsperson of the opinion for the frank, direct and sincere words they have written about Finland' s initiative.
The report states that the initiative was poorly planned, that it contains no justification section, that it was prepared without organisations such as ECRE or UNHCR being consulted and that the relationship between the principles of readmission between the Member States and the principles of readmission to third countries is not made clear. Furthermore, the report states that there is a lack of strategic vision, something which the rapporteur also said. No distinction is made between those who do not fulfil and those who no longer fulfil the conditions in force for residence here. It is all too reminiscent of Austria' s initiative on that famous first day of Austria' s Presidency.
There are also no procedural safeguards, which does not surprise me because, less than two months ago, the same Ministry of the Interior which is behind the present initiative proposed that Finnish immigration law be changed to include rapid repatriation. My party, the Swedish People' s Party, voted against this initiative, really for the same reasons that Finland' s constitutional committee had when it considered that the same proposal was unconstitutional because, in the case of rapid repatriation, no one has the right to be heard.
It would be wisest, therefore, if Finland were to comply with Parliament' s proposal and withdraw the proposal, as both the Committee on Legal Affairs and the Internal Market and the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs propose. I would point out that, of all the members of the Committees, only two supported this initiative. I regret that the Council' s and Parliament' s time has been used in this way. I think, like Mrs Berger said, that it could have been used for other things, for example, purely administrative procedures. The issue of women as asylum seekers might also have been reflected upon, because we need to look at the Tampere decision in its entirety with a view to improving the asylum process. I would emphasise that I am speaking as a Finn and as a representative of the Group of the European Liberal, Democrat and Reform Party.
Mr President, the Karamanou report asks the European Parliament to reject the Finnish proposal to establish, within the European Union, a system for returning illegal immigrants to the Member State responsible. According to this initiative, a Member State which arrests illegal immigrants in its territory could return them to the Member State through which they entered, with the expectation that the latter would probably return them to the third country from which they originally came.
This idea is interesting for three reasons. Firstly, it responds to a genuine problem caused by the abolition of internal borders within Europe. It therefore fills a legal void by establishing a system for the return of illegal immigrants based on the Schengen acquis and modelled on the Dublin Convention of 1990 on asylum seekers.
Secondly, it forces the Member State which is negligent in monitoring its borders to take responsibility for illegal immigrants who use it to get into neighbouring countries.
Thirdly, it shows the usefulness - whatever the previous speakers may have said - of the Member States' right of initiative which the Treaty of Amsterdam retained as a transitional measure in matters relating to immigration and the movement of people. In these areas, it is important that the national governments, which are still closer to the people than the Commission, should retain a full right to make proposals and, of course, decide on these.
The Committee on Citizens' Freedoms and Rights totally rejects this Finnish initiative however, and, in so doing, shows a tendency to exaggerate. It uses the pretext of legal shortcomings to reject the whole proposal whereas it could very easily, in a more positive spirit, have itself proposed corrections. However, this initiative is disliked by the federalists who would prefer a less intergovernmental and more Community-based approach, in other words granting more power to the Commission and the European Parliament. It is also disliked by the pro-immigration pressure groups whose influence is apparent in the explanatory statement which highlights the positive contribution of immigration and rejects a supposedly repressive initiative.
This reasoning is, of course, diametrically opposed to ours.
Mr President, the Commission would like to congratulate the rapporteur on her report. Since we completely agree with her analysis and conclusion and share the view that it cannot be adopted, as it stands, I shall be very brief.
Mrs Karamanou' s report has clearly demonstrated that the subject of readmission rules between European Union Member States, although a very technical and specific issue, touches upon some very sensitive policy issues that simply need more thorough reflection and preparation before they are again tackled by the Union. I recognise that this initiative has drawn the attention of the Council to the necessity of drafting a coherent and consistent approach to immigration policy. That is why I stated to Parliament the Commission' s intention of presenting to the Council and Parliament in the autumn of this year a communication on immigration policy, precisely to give us the broader picture within which these partial and sectoral issues can be fully and properly integrated.
I can assure you that the Commission thinks that we should not start with this question of readmission. We think that though questions of readmission are no doubt relevant, they should be mainly addressed in the readmission agreements that the Union is now negotiating with third countries. Nevertheless, for the time being, it is better to see the whole picture before we start discussing small details. So the Commission can subscribe to the approach of the rapporteur and, apparently, the large majority in Parliament, in the sense that this initiative, as it stands - and I am not passing judgement on the intention behind it - is unacceptable.
That concludes the debate.
The vote will be taken tomorrow at 9 a.m.
(The sitting was closed at 7.50 p.m.)